Exhibit 10.1

Deal CUSIP: 74968VAA4

Facility CUSIP: 74968VAB2

$ 1,300,000,000 REVOLVING CREDIT FACILITY

CREDIT AGREEMENT

by and among

RPM INTERNATIONAL INC.

RPM ENTERPRISES, INC.

RPM LUX HOLDCO S.ÀR.L.

RPOW UK LIMITED

RPM EUROPE HOLDCO B.V.

RPM CANADA

TREMCO ILLBRUCK LIMITED

RPM CANADA COMPANY

TREMCO ASIA PACIFIC PTY. LIMITED

RPM NEW HORIZONS NETHERLANDS B.V.

NEW VENTURES (UK) LIMITED

RPM CH, G.P.

and

THE LENDERS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

BANK OF AMERICA, N.A.,

CITIZENS BANK, NATIONAL ASSOCIATION,

KEYBANK NATIONAL ASSOCIATION, and

WELLS FARGO BANK,

as Co-Syndication Agents

and

MUFG BANK, LTD., FIFTH THIRD BANK, SANTANDER BANK, N.A., and THE

BANK OF NOVA SCOTIA

as Co-Documentation Agents

and

PNC CAPITAL MARKETS LLC,

CITIZENS BANK, NATIONAL ASSOCIATION,

KEYBANC CAPITAL MARKETS INC.,

MERRILL LYNCH, PIERCE, FENNER AND SMITH, INC., and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

Dated as of October 31, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

1.     CERTAIN DEFINITIONS

     2  

1.1

     Certain Definitions      2  

1.2

     Construction      29  

1.3

     Accounting Principles; Changes in GAAP      29  

2.     REVOLVING CREDIT AND SWING LOAN FACILITIES

     30  

2.1

     Revolving Credit Commitments      30  

2.2

     Nature of Lenders’ Obligations with Respect to Revolving Credit Loans     
33  

2.3

     Commitment Fee      34  

2.4

     Revolving Credit Loan Requests; Swing Loan Requests      34  

2.5

     Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans      35  

2.6

     Notes      37  

2.7

     Use of Proceeds      38  

2.8

     Letter of Credit Subfacility      38  

2.9

     Utilization of Commitments in Optional Currencies      45  

2.10

     Provisions Applicable to All Loans      47  

2.11

     Defaulting Lenders      47  

2.12

     Extension of Commitment Expiration Date      49  

3.     RESERVED

     51  

4.     INTEREST RATES

     51  

4.1

     Interest Rate Options      51  

4.2

     Interest Periods      52  

4.3

     Interest After Default      52  

4.4

     Rates Unascertainable; Illegality; Increased Costs; Deposits Not Available
     53  

4.5

     Selection of Interest Rate Options      54  

4.6

     Interest Act (Canada) Disclosure      55  

4.7

     Canadian Usury Provision      55  

4.8

     Minimum Interest Clause for Swiss Borrowers      55  

4.9

     Successor Euro-Rate Index      56  

5.     PAYMENTS

     57  

5.1

     Payments      57  

5.2

     Pro Rata Treatment of Lenders      58  

5.3

     Sharing of Payments by Lenders      58  

5.4

     Presumptions by Administrative Agent      59  

5.5

     Interest Payment Dates      59  



--------------------------------------------------------------------------------

5.6

     Voluntary Prepayments      59  

5.7

     Mandatory Prepayments; Cash Collateralization      61  

5.8

     Increased Costs      63  

5.9

     Taxes      64  

5.10

     Indemnity      69  

5.11

     Settlement Date Procedures      69  

5.12

     Currency Conversion Procedures for Judgments      70  

5.13

     Indemnity in Certain Events      70  

6.     REPRESENTATIONS AND WARRANTIES

     70  

6.1

     Representations and Warranties      70  

7.     CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

     75  

7.1

     First Loans and Letters of Credit      75  

7.2

     Each Loan or Letter of Credit      76  

8.     COVENANTS

     77  

8.1

     Affirmative Covenants      77  

8.2

     Negative Covenants      80  

8.3

     Reporting Requirements      82  

9.     DEFAULT

     84  

9.1

     Events of Default      84  

9.2

     Consequences of Event of Default      86  

10.   THE ADMINISTRATIVE AGENT

     88  

10.1

     Appointment and Authority      88  

10.2

     Rights as a Lender      89  

10.3

     Exculpatory Provisions      89  

10.4

     Reliance by Administrative Agent      90  

10.5

     Delegation of Duties      90  

10.6

     Resignation of Administrative Agent      90  

10.7

     Removal of Administrative Agent      91  

10.8

     Non-Reliance on Administrative Agent and Other Lenders      92  

10.9

     No Other Duties, etc.      92  

10.10

     [Reserved]      92  

10.11

     Administrative Agent’s Fee      92  

10.12

     No Reliance on Administrative Agent’s Customer Identification Program     
92  

11.   GUARANTY

     92  

11.1

     Guaranty by the Company      92  

11.2

     Additional Undertaking      93  

11.3

     Guaranty Unconditional      93  

11.4

     Company Obligations to Remain in Effect; Restoration      94  

11.5

     Waiver of Acceptance, etc.      94  

 

iii



--------------------------------------------------------------------------------

11.6

     Subrogation      94  

11.7

     Effect of Stay      94  

12.   MISCELLANEOUS

     96  

12.1

     Modifications, Amendments or Waivers      96  

12.2

     No Implied Waivers; Cumulative Remedies      96  

12.3

     Expenses; Indemnity; Damage Waiver      96  

12.4

     Holidays      98  

12.5

     Notices; Effectiveness; Electronic Communication      98  

12.6

     Severability      99  

12.7

     Duration; Survival      99  

12.8

     Successors and Assigns      99  

12.9

     Confidentiality      104  

12.10

     Counterparts; Integration; Effectiveness      105  

12.11

     CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL      105  

12.12

     USA PATRIOT Act Notice      107  

12.13

     Borrower Agent      107  

12.14

     Foreign Borrowers      107  

12.15

     Joinder of Borrowers; Release of Borrowers      108  

12.16

     No Fiduciary or Agency Relationship      108  

12.17

     Certain ERISA Matters      109  

12.18

     Acknowledgement and Consent to Bail-in of EEA Financial Institution     
110  

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

 

SCHEDULE 1.1(A)

  

-  

  

PRICING GRID

SCHEDULE 1.1(B)

  

-  

  

COMMITMENTS OF LENDERS AND ADDRESSES FOR

NOTICES

SCHEDULE 2.8.1

  

-  

  

EXISTING LETTERS OF CREDIT

SCHEDULE 6.1.2

  

-  

  

SUBSIDIARIES

SCHEDULE 8.2.4

  

-  

  

AFFILIATE TRANSACTIONS

EXHIBITS      

EXHIBIT 1.1(A)

  

-  

  

ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(B)

  

-  

  

BORROWER JOINDER AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(L)

  

-  

  

LENDER JOINDER AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(N)(1)

  

-  

  

REVOLVING CREDIT NOTE

EXHIBIT 1.1(N)(2)

  

-  

  

SWING LOAN NOTE

EXHIBIT 2.4.1

  

-  

  

LOAN REQUEST

EXHIBIT 2.4.2

  

-  

  

SWING LOAN REQUEST

 

iv



--------------------------------------------------------------------------------

EXHIBIT 8.3.3

  

-  

  

QUARTERLY COMPLIANCE CERTIFICATE

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (as hereafter amended, the “Agreement”) is dated as of
October 31, 2018 and is made by and among RPM INTERNATIONAL INC., a Delaware
corporation (together with its successors and assigns, to the extent permitted
under this Agreement, the “Company”), RPM ENTERPRISES, INC., a Delaware
corporation (together with its successors and assigns, to the extent permitted
under this Agreement, “Enterprises”) RPM LUX HOLDCO S.ÀR.L., a limited liability
company formed under the laws of Luxembourg (together with its successors and
assigns, to the extent permitted under this Agreement, “RPM Lux”), RPOW UK
LIMITED, a limited company incorporated under the laws of England and Wales
(together with its successors and assigns, to the extent permitted under this
Agreement, “RPOW-UK”), RPM EUROPE HOLDCO B.V., a private company with limited
liability formed under the laws of the Netherlands (together with its successors
and assigns, to the extent permitted under this Agreement, “RPM-Europe”), RPM
CANADA, a general partnership registered under the laws of the Province of
Ontario (together with its successors and assigns, to the extent permitted under
this Agreement, “RPM Canada”), TREMCO ILLBRUCK LIMITED, a limited company
incorporated under the laws of England and Wales (together with its successors
and assigns, to the extent permitted under this Agreement, “Tremco illbruck”),
RPM CANADA COMPANY, an unlimited company formed under the laws of Nova Scotia
(together with its successors and assigns, to the extent permitted under this
Agreement, “RPM Canada Company”), TREMCO ASIA PACIFIC PTY. LIMITED, a
corporation incorporated under the laws of the Commonwealth of Australia
(together with its successors and assigns, to the extent permitted under this
Agreement, “Tremco”), RPM NEW HORIZONS NETHERLANDS B.V., a corporation
incorporated under the laws of the Netherlands (together with its successors and
assigns, to the extent permitted under this Agreement, “RPM Netherlands”), NEW
VENTURES (UK) LIMITED, a limited company incorporated under the laws of England
and Wales (together with its successors and assigns, to the extent permitted
under this Agreement, “New Ventures (UK)”), RPM CH, G.P., a partnership
organized under the laws of Delaware (together with its successors and assigns,
to the extent permitted under this Agreement, “RPM CH”), and the other Domestic
Borrowers and Foreign Borrowers from time to time a party hereto (each of the
foregoing referred to herein as a “Borrower” and collectively referred to as the
“Borrowers”), the LENDERS (as hereinafter defined) from time to time a party
hereto, PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent
for the Lenders under this Agreement (hereinafter referred to in such capacity
as the “Administrative Agent”), PNC Capital Markets LLC, as a joint lead
arranger and a joint bookrunner, CITIZENS BANK, NATIONAL ASSOCIATION, as a joint
lead arranger and a joint bookrunner, KEYBANC CAPITAL MARKETS, INC., as a joint
lead arranger and a joint bookrunner, MERRILL LYNCH, PIERCE, FENNER AND SMITH,
INC. as a joint lead arranger and a joint bookrunner, WELLS FARGO SECURITIES,
LLC as a joint lead arranger and a joint bookrunner, BANK OF AMERICA, N.A., as a
co-syndication agent, CITIZENS BANK, NATIONAL ASSOCIATION, as a co-syndication
agent, KEYBANK NATIONAL ASSOCIATION, as a co-syndication agent, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as a co-syndication agent, MUFG BANK, LTD., as a
co-documentation agent, FIFTH THIRD BANK, as a co-documentation agent, SANTANDER
BANK, N.A., as a co-documentation agent, and THE BANK OF NOVA SCOTIA as a
co-documentation agent.



--------------------------------------------------------------------------------

The Borrowers, certain of the Lenders, and PNC, as administrative agent for such
Lenders, are parties to that certain Credit Agreement dated as of December 5,
2014 (the “Existing Credit Agreement”) pursuant to which such Lenders made
available to the Borrowers a revolving credit facility in the amount of
$800,000,000.

The Borrowers have requested the Lenders to provide a revolving credit facility
to the Borrowers in an aggregate principal amount not to exceed $1,300,000,000.
In consideration of their mutual covenants and agreements hereinafter set forth
and intending to be legally bound hereby, the parties hereto covenant and agree
as follows:

1.     CERTAIN DEFINITIONS

1.1     Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

Acceptable Insurer shall mean an insurance company that (i) is a Captive
Insurance Company, (ii) has an A.M. Best rating of “A-” or better and being in a
financial size category of X or larger (as such category is defined as of the
date hereof) or (iii) is otherwise acceptable to the Required Lenders.

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.

Administrative Agent’s Fee shall have the meaning specified in Section 10.11
[Administrative Agent’s Fee].

Administrative Agent’s Letter shall have the meaning specified in Section 10.11
[Administrative Agent’s Fee].

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (iii) 5% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, and the rules and regulations promulgated thereunder, and
all other laws, rules, and regulations of any jurisdiction that are applicable
to the Borrowers or any of its Subsidiaries concerning or relating to bribery or
corruption.

Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

 

2



--------------------------------------------------------------------------------

Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the then in effect Debt Rating and corresponding Tier according to the pricing
grid on Schedule 1.1(A) below the heading “Commitment Fee.”

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the then in effect Debt Rating and corresponding Tier according to the
pricing grid on Schedule 1.1(A) below the heading “Standby Letter of Credit Fee”
or “Commercial Letter of Credit Fee”, as applicable.

Applicable Margin shall mean, as applicable:

(A)     the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the Debt Rating then
in effect according to the pricing grid on Schedule 1.1(A) below the heading “
Base Rate Spread”, or

(B)     the percentage spread to be added to the Euro-Rate applicable to
Revolving Credit Loans under the Euro-Rate Option based on the Debt Rating then
in effect according to the pricing grid on Schedule 1.1(A) below the heading
“Euro-Rate Spread”.

Any change to the Debt Rating of the Company will immediately change the
Applicable Margin as set forth above, effective on the date of such change in
the Debt Rating.

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arrangers shall collectively mean PNC Capital Markets LLC, KeyBanc Capital
Markets, Inc., Merrill Lynch, Pierce, Fenner and Smith, Incorporated (any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), Citizens
Bank, National Association, and Wells Fargo Securities, LLC.

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 12.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

Authorized Officer shall mean, with respect to any Borrower or the Company, as
applicable, the Chief Executive Officer, President, Chief Financial Officer,
Controller, Treasurer or Assistant Treasurer of such Borrower or such other
individuals, designated by written notice to the Administrative Agent from such
Borrower, authorized to execute notices, reports and other documents on behalf
of such Borrower required hereunder. The Borrowers may amend such list of
individuals from time to time by giving written notice of such amendment to the
Administrative Agent.

 

3



--------------------------------------------------------------------------------

Bail-In Action means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Overnight Bank Funding Rate, plus fifty basis
points (0.5%), and (b) the Prime Rate, and (c) the Daily Euro-Rate, plus one
hundred basis points (1.0%). Any change in the Base Rate (or any component
thereof) shall take effect at the opening of business on the day such change
occurs.

Base Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1.1(i)
[Revolving Credit Base Rate Option].

Beneficial Owner shall mean each of the following: (a) each individual, if any,
who, directly or indirectly, owns 25% or more of a Foreign Borrower’s equity
ownership interests; and (b) a single individual with significant responsibility
to control, manage, or direct a Foreign Borrower.

Benefited Creditors shall mean, with respect to the Company’s obligations
pursuant to Section 11 [Guaranty], collectively, the Administrative Agent, the
Arrangers, the Lenders, the Issuing Lender and PNC, as the Swing Loan Lender,
and the respective successors and assigns of each of the foregoing.

Benefit Plan shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

Borrower Joinder shall mean a joinder by a Person as a Borrower under this
Agreement and the other Loan Documents in substantially the form of Exhibit
1.1(B).

Borrowers shall mean the Company, Enterprises, RPM Lux, RPOW-UK, RPM-Europe, RPM
Canada, Tremco illbruck, RPM Canada Company, Tremco, RPM Netherlands, New
Ventures (UK), RPM CH, and any other Foreign Borrowers and Domestic Borrowers
(and the successors and assigns of each of the foregoing to the extent permitted
under this Agreement).

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

 

4



--------------------------------------------------------------------------------

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a Euro-Rate Option applies which are in Dollars or in the
same Optional Currency advanced under the same Loan Request by the Borrowers and
which have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the Euro-Rate Option applies, such day must also be a day
on which dealings are carried on in the Relevant Interbank Market.

Canadian Borrower shall mean any Borrower incorporated or otherwise organized
under the laws of Canada or any province or territory thereof.

Capital Lease Obligations shall mean, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

Captive Insurance Company shall mean any of First Continental Services Company
or RSIF International Limited, each of which are wholly-owned (directly or
indirectly) Subsidiaries of the Company, or any other captive insurance company
that is a wholly-owned (directly or indirectly) Consolidated Subsidiary of the
Company.

Cash Collateralize shall mean to pledge and deposit with or deliver to
Administrative Agent, for the benefit of each Issuing Lender and the Lenders, as
collateral for the Letter of Credit Obligations, cash or deposit account
balances pursuant to documentation satisfactory to Administrative Agent and each
Issuing Lender (which documents are hereby consented to by the Lenders). Such
cash collateral shall be maintained in blocked, non-interest bearing deposit
accounts at the Administrative Agent.

Cash Equivalents shall mean, at any time, any of the following investments which
are not subject to a Lien in favor of any Person: (i) Indebtedness with a
maturity of one year or less issued or directly and fully guaranteed or insured
by the United States or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof),
(ii) certificates of deposit or acceptances with a maturity of one year or less
of any financial institution that is a member of the Federal Reserve System
having combined capital and surplus and undivided profits of not less than
$500,000,000, (iii) commercial paper with a maturity of 270 days or less issued
by a corporation (except an Affiliate of the Borrowers) organized under the laws
of any state of the United States or the District of Columbia and rated at least
A-1 by Standard & Poor’s or at least P-1 by Moody’s Investors Services, Inc.,
(iv) repurchase agreements with institutions described in clause (ii) with
respect to investments described in clause (i), (v) money market mutual funds or
cash management trusts rated in the highest rating by Standard & Poor’s or
Moody’s Investors Services, Inc. (and not rated other

 

5



--------------------------------------------------------------------------------

than in the highest rating by Standard & Poor’s or Moody’s Investors Services,
Inc.) or investing solely in investments described in clauses (i) through
(iv) above and (vi) in the case of Foreign Subsidiaries, investments made
locally of a type comparable to those described in clause (i) through (v) of
this definition.

Cash Management Agreements shall have the meaning specified in Section 2.5.6
[Swing Loans under Cash Management Agreements].

CERCLA shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.

Certificate of Beneficial Ownership shall mean a certificate in form and
substance acceptable to the Administrative Agent (as amended or modified by
Administrative Agent from time to time in its sole discretion) certifying, among
other things, the Beneficial Owners of the Foreign Borrowers.

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

CIP Regulations shall have the meaning specified in Section 10.12 [No Reliance
on Administrative Agent’s Customer Identification Program].

Closing Date shall mean October 31, 2018.

Co-Documentation Agent shall mean MUFG Bank, Ltd., Fifth Third Bank, Santander
Bank, N.A., and The Bank of Nova Scotia.

Co-Syndication Agents shall collectively mean Bank of America, N.A., Citizens
Bank, National Association, KeyBank National Association, and Wells Fargo Bank,
National Association.

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

 

6



--------------------------------------------------------------------------------

Commercial Letter of Credit shall mean a commercial letter of credit issued in
respect of the purchase of goods or services in the ordinary course of business.

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of PNC, its Swing Loan Commitment, and Commitments
shall mean the aggregate of the Revolving Credit Commitments and Swing Loan
Commitment of all of the Lenders.

Commitment Fee shall mean the fees referred to in Sections 2.3 [Commitment Fee].

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Company].

Computation Date shall have the meaning specified in Section 2.9.1 [Periodic
Computations of Dollar Equivalent amounts of Revolving Credit Loans and Letters
of Credit Outstanding; Repayment in Same Currency].

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

Consolidated Subsidiaries shall mean the Subsidiaries of the Company.

Covered Person shall mean (a) the Borrowers and each of the Borrowers’
Subsidiaries, (b) each Person that, directly or indirectly, is in control of a
Person described in clause (a) above, and (c) the respective directors,
officers, employees or agents of each Person described in (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent as the Published Rate, as adjusted for any additional costs
pursuant to Section 5.8.5 [Additional Reserve Requirements]. Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero
(0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement.

Debt Rating shall mean the Company’s debt ratings accorded to the Company’s
senior unsecured long-term debt by Standard & Poor’s, Moody’s and Fitch, which
ratings shall be used to determine the margin set forth on the pricing grid on
Schedule 1.1(A). If the Company is split-rated by the rating agencies, then Debt
Rating shall mean the highest rating assigned by the aforementioned rating
agencies; provided that, in the case that the ratings assigned by the rating
agencies differ by two or more rating tiers, then the pricing set forth on
Schedule 1.1(A) shall be based upon the tier which is one level below the tier
corresponding to the highest rating assigned by the rating agencies. If at any
time the debt ratings accorded to the

 

7



--------------------------------------------------------------------------------

Company’s senior unsecured long-term debt is rated by only two of the
aforementioned credit rating agencies, then the margin set forth on the pricing
grid on Schedule 1.1(A) will be determined by the highest of the ratings except
that in the case that the ratings differ by two or more tiers, then the margin
set forth on the pricing grid on Schedule 1.1(A) will be based upon the tier one
level below the tier corresponding to the higher rating.

Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lender, PNC (as
the Swing Loan Lender) or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Company or the Administrative Agent in writing, or has made
a public statement to the effect, that it does not intend or expect to comply
with any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within two Business Days after request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Loans under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon the Administrative Agent’s
and the Company’s receipt of such certification in form and substance
satisfactory to the Administrative Agent and the Company, (d) has become the
subject of a Bankruptcy Event, (e) has failed at any time to comply with the
provisions of Section 5.3 [Sharing of the Payments by Lenders] with respect to
purchasing participations from the other Lenders, whereby such Lender’s share of
any payment received, whether by setoff or otherwise, is in excess of its
Ratable Share of such payments due and payable to all of the Lenders, or
(f) becomes subject to a Bail-in Action.

As used in this definition and in Section 2.11 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company being deemed insolvent or becoming
the subject of a bankruptcy or insolvency proceeding, or having had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
or such Person’s direct or indirect parent company by an Official Body or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or

 

8



--------------------------------------------------------------------------------

such Official Body or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (f) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender upon delivery of written notice of such determination to
the Borrowers, each Issuing Lender, each Swing Loan Lender and each Lender
promptly following such a determination.

Disclosure Documents shall mean the Company’s annual report on Form 10-K for the
fiscal year ended May 31, 2018 and quarterly report on Form 10-Q for the
quarterly period ended August 31, 2018, in each case as filed with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Dollar Equivalent shall mean, with respect to any amount of any currency, as of
any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.

Domestic Borrowers shall mean the Borrowers which are organized under the laws
of the United States of America, any State thereof or the District of Columbia.

Drawing Date shall have the meaning specified in Section 2.8.3 [Disbursements,
Reimbursement].

EBITDA shall mean for any period of four consecutive fiscal quarters, determined
on a consolidated basis for the Company and its Consolidated Subsidiaries,
(i) the sum of: (A) net income of the Company and its Consolidated Subsidiaries
(calculated before provision for income taxes, Interest Expense, extraordinary
items, non-recurring gains or losses in connection with asset dispositions,
income (loss) attributable to equity in affiliates, all amounts attributable to
depreciation and amortization) for such period, (B) non-recurring fees and
expenses related to the acquisition of all or substantially all of the assets or
capital stock (including by merger or amalgamation) of another Person (or, in
the case of assets, of a business unit of a Person) or to any dispositions,
investments and debt or equity issuances (whether or not successful) during such
period, not to exceed $25,000,000 in the aggregate for such period of four
consecutive fiscal quarters, (C) costs, charges, expenses attributable to the
undertaking and/or implementation of cost savings initiatives, operating expense
reductions and other restructuring or integration costs, not to exceed in the
aggregate 12.5% of EBITDA for such period, (D) non-cash charges incurred in such
period, (E) professional service expenses related to the Map 2020 Program in an
amount not in excess of the amount of such expenses paid or accrued prior to the
Closing Date plus up to $25,000,000 of additional expenses incurred after the
Closing Date, and (F) expenses related to the refinancing of the credit
facilities of the Borrowers pursuant to this Agreement and future amendments of
this Agreement, minus (ii) non-cash gains for such period. For the purpose of
calculating EBITDA for any period, if during such period the Company or any
Subsidiary shall have made an acquisition or a disposition on or after the
Closing Date, EBITDA for such period shall be calculated after giving pro forma
effect to such acquisition or

 

9



--------------------------------------------------------------------------------

disposition, as if such acquisition or disposition, as the case may be, occurred
on the first day of such period.

EEA Financial Institution shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

EEA Member Country shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

EEA Resolution Authority shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.

Environmental Liabilities shall mean all liabilities in connection with or
relating to the business, assets, presently or previously owned or leased
property, activities (including, without limitation, off-site disposal) or
operations of the Company and each Consolidated Subsidiary, whether vested or
unvested, contingent or fixed, actual or potential, known or unknown, which
arise under or relate to matters covered by Environmental Laws.

Equivalent Amount shall mean, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the “Reference Currency”) which is to be computed as
an equivalent amount of another currency (the “Equivalent Currency”), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent’s spot selling rate (based on the market rates then
prevailing and available to Administrative Agent) for the sale of such
Equivalent Currency for such Reference Currency at a time determined by
Administrative Agent on the second Business Day immediately preceding the event
for which such calculation is made.

Equivalent Currency shall have the meaning specified in the definition of
Equivalent Amount.

 

10



--------------------------------------------------------------------------------

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Event shall mean (a) with respect to a Pension Plan, a reportable event
under Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (b) a withdrawal by any Borrower or any member of the ERISA Group from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Borrower
or any member of the ERISA Group from a Multiemployer Plan, notification that a
Multiemployer Plan is in reorganization, or occurrence of an event described in
Section 4041A(a) of ERISA that results in the termination of a Multiemployer
Plan; (d) the filing of a notice of intent to terminate a Pension Plan, the
treatment of a Pension Plan amendment as a termination under Section 4041(e) of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan; (e) an event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; or (f) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Borrower or any member of the ERISA Group.

ERISA Group shall mean, at any time, the Borrowers and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrowers, are treated as a single employer under Section 414 of the Code or
Section 4001(b)(1) of ERISA.

EU Bail-In Legislation Schedule means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

Euro shall refer to the lawful currency of the Participating Member States.

Euro-Rate shall mean the following:

(a)     with respect to the U.S. Dollar Loans comprising any Borrowing Tranche
to which the Euro-Rate Option applies for any Interest Period, the interest rate
per annum determined by the Administrative Agent as the rate which appears on
the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which U.S. Dollar deposits are offered by leading banks in the
London interbank deposit market), rounded upwards, if necessary, to the nearest
1/100th of 1% per annum (with .005% being rounded up), or the rate which is
quoted by another source selected by the Administrative Agent as an authorized
information vendor for the purpose of displaying rates at which U.S. Dollar
deposits are offered by leading banks in the London interbank deposit market at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the Relevant Interbank Market offered
rate for U.S. Dollars for an amount comparable to such Borrowing Tranche and
having a borrowing date and a maturity comparable to such Interest Period.

 

11



--------------------------------------------------------------------------------

(b)     with respect to Optional Currency Loans in Euros, British Pounds
Sterling, Japanese Yen, or Swiss Francs comprising any Borrowing Tranche for any
Interest Period, the interest rate per annum determined by the Administrative
Agent as the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which the relevant Optional
Currency is offered by leading banks in the London interbank deposit market),
rounded upwards, if necessary, to the nearest 1/100th of 1% (with .005% being
rounded up) per annum, or the rate which is quoted by another source selected by
the Administrative Agent as an authorized information vendor for the purpose of
displaying rates at which such applicable Optional Currencies are offered by
leading banks in the London interbank deposit market at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the Relevant Interbank Market offered rate for deposits in
the Euros, British Pounds Sterling, Japanese Yen, or Swiss Francs for an amount
comparable to the principal amount of such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period.

(c)     with respect to Optional Currency Loans denominated in Canadian Dollars
comprising any Borrowing Tranche, the interest rate per annum (the “CDOR Rate”)
as determined by the Administrative Agent, equal to the arithmetic average rate
applicable to Canadian Dollar bankers’ acceptances for the applicable Interest
Period appearing on the Bloomberg page BTMM CA, rounded to the nearest 1/100th
of 1% (with .005% being rounded up) per annum, at approximately 11:00 a.m.
Eastern Time, two Business Days prior to the commencement of such Interest
Period, or if such day is not a Business Day, then on the immediately preceding
Business Day, provided that if such rate does not appear on the Bloomberg page
BTMM CA on such day the CDOR Rate on such day shall be the rate for such period
applicable to Canadian Dollar bankers’ acceptances quoted by a bank listed in
Schedule I of the Bank Act (Canada), as selected by the Administrative Agent, as
of 11:00 a.m. Eastern Time on such day or, if such day is not a Business Day,
then on the immediately preceding Business Day.

(d)     with respect to Optional Currency Loans denominated in Australian
Dollars comprising any Borrowing Tranche for any Interest Period, the rate per
annum equal to the Australian Bank Bill Swap Bid Rate or the successor thereto
as approved by the Administrative Agent as published by Bloomberg (or on any
successor or substitute service providing rate quotations comparable to those
currently provided by such service, as determined by the Administrative Agent
from time to time), rounded to the nearest 1/100th of 1% (with .005% being
rounded up) per annum at approximately 10:00 a.m., Sydney, Australia time, two
(2) Business Days prior to the commencement of such Interest Period, as the rate
for deposits in Australian Dollars with a maturity comparable to such Interest
Period.

(e)     with respect to Optional Currency Loans denominated in New Zealand
Dollars comprising any Borrowing Tranche for any Interest Period, the rate per
annum equal to the NZFMA Bank Bill Reference Rate or the successor thereto as
approved by the Administrative Agent as published by Bloomberg (or on any
successor or substitute service providing rate quotations comparable to those
currently provided by such service, as determined by the Administrative Agent
from time to time), rounded to the nearest 1/100th of 1% (with .005% being
rounded up) per annum at approximately 10:00 a.m., Auckland, New Zealand time,

 

12



--------------------------------------------------------------------------------

two (2) Business Days prior to the commencement of such Interest Period, as the
rate for deposits in New Zealand Dollars with a maturity comparable to such
Interest Period.

(f)     with respect to Optional Currency Loans denominated in Norwegian Krone
(NOK) comprising any Borrowing Tranche for any Interest Period, the rate per
annum equal to the Norwegian Interbank Offered Rate (NIBOR) or the successor
thereto as approved by the Administrative Agent as published by Bloomberg (or on
any successor or substitute service providing rate quotations comparable to
those currently provided by such service, as determined by the Administrative
Agent from time to time), rounded to the nearest 1/100th of 1% (with .005% being
rounded up) per annum at approximately 10:00 a.m., Oslo, Norway time, two
(2) Business Days prior to the commencement of such Interest Period, as the rate
for deposits in Norwegian Krone with a maturity comparable to such Interest
Period.

(g)     with respect to Optional Currency Loans denominated in Swedish Krona
(SEK) comprising any Borrowing Tranche for any Interest Period, the rate per
annum equal to the Stockholm Interbank Offered Rate (STIBOR) or the successor
thereto as approved by the Administrative Agent as published by Bloomberg (or on
any successor or substitute service providing rate quotations comparable to
those currently provided by such service, as determined by the Administrative
Agent from time to time), rounded to the nearest 1/100th of 1% (with .005% being
rounded up) per annum at approximately 10:00 a.m., Stockholm, Sweden time, two
(2) Business Days prior to the commencement of such Interest Period, as the rate
for deposits in Swedish Krona with a maturity comparable to such Interest
Period.

(h)     With respect to any Loans available at a Euro-Rate, if at any time, for
any reason, the source(s) for the Euro-Rate described above for the applicable
currency or currencies is no longer available, then the Administrative Agent may
determine a comparable replacement rate at such time (which determination shall
be conclusive absent manifest error).

(i)     Notwithstanding the foregoing, if the Euro-Rate as determined under any
method above would be less than zero (0.00), such rate shall be deemed to be
zero (0.00) for purposes of this Agreement.

Euro-Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1.1(ii)
[Revolving Credit Euro-Rate Option].

Euro-Rate Termination Date shall have the meaning set forth in Section 4.9
[Successor Euro-Rate Index].

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision

 

13



--------------------------------------------------------------------------------

thereof) or (b) that are Other Connection Taxes, (ii) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (a) such Lender acquires such
interest in such Loan or Commitment (other than pursuant to an assignment
request by the Borrowers under Section 5.6.2 [Replacement of a Lender]) or
(b) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 5.9.7 [Status of Lenders], amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to such Recipient’s failure to comply
with Section 5.9.7 [Status of Lenders], and (iv) any U.S. federal withholding
Taxes imposed under FATCA, (except to the extent imposed due to the failure of
the Borrowers to provide documentation or information to the IRS).

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

Existing Credit Agreement shall have the meaning specified in the recitals to
this Agreement.

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
the earlier of October 31, 2023, or the date the Revolving Credit Commitments
are terminated or accelerated hereunder.

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%, with .005% being rounded up) announced by the Federal Reserve Bank
of New York (or any successor) on such day as being the weighted average of the
rates on overnight federal funds transactions arranged by federal funds brokers
on the previous trading day, as computed and announced by such Federal Reserve
Bank (or any successor) in substantially the same manner as such Federal Reserve
Bank computes and announces the weighted average it refers to as the “Federal
Funds Effective Rate” as of the date of this Agreement; provided, if such
Federal Reserve Bank (or its successor) does not announce such rate on any day,
the “Federal Funds Effective Rate” for such day shall be the Federal Funds
Effective Rate for the last day on which such rate was announced.

Fitch shall mean Fitch Investors Service Inc. and its successors.

Foreign Borrowers shall mean the Borrowers organized under the laws of a
jurisdiction outside the United States of America, any State thereof or the
District of Columbia.

 

14



--------------------------------------------------------------------------------

Foreign Lender shall mean any Lender that is organized under the Laws of a
jurisdiction other than that in which any Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Guidelines shall mean, together, (i) Guideline S-02.123 in relation to interbank
loans of September 22, 1986 (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986), (ii) Guideline S-02.122.1 in relation to bonds of April 1999 (Merkblatt
“Obligationen” vom April 1999), (iii) Guideline S-02.128 in relation to
syndicated credit facilities of January 2000 (Merkblatt “Steuerliche Behandlung
von Konsortialdarlehen, Schuldscheindarlehen, Wechseln und Unterbeteiligungen”
vom Januar 2000) and (iv) Guideline S-02.122.2 in relation to deposits of April
1999 (Merkblatt “Kundenguthaben” von April 1999) in each case as issued, amended
or substituted from time to time by the Swiss Federal Tax Administration.

Hazardous Substances shall mean any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having constituted elements displaying any of the
foregoing characteristics, regulated under Environmental Laws.

HMRC means HM Revenue & Customs.

HMRC DT Treaty Passport scheme means the Double Taxation Treaty Passport scheme
launched by HMRC for overseas corporate lenders.

ICC shall have the meaning specified in Section 12.11.1 [Governing Law].

Increasing Lender shall have the meaning assigned to such term in
Section 2.1.2(i) hereof.

Indebtedness shall mean, as to any Person at any time (determined without
duplication): (i) indebtedness of such Person for borrowed money (whether by
loan or the issuance and sale of debt securities) or for the deferred purchase
or acquisition price of property or services, other than accounts payable
incurred in the ordinary course of business; (ii) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for the account of such Person (whether or not
such obligations are contingent); (iii) Capital Lease Obligations of such
Person; (iv) indebtedness of

 

15



--------------------------------------------------------------------------------

others of the type described in clause (i), (ii) or (iii) above secured by a
Lien on the property of such Person, whether or not the respective obligation so
secured has been assumed by such Person; and (v) Guaranties of such Person of
indebtedness of others of the type described in clause (i), (ii) or (iii) above.

Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document, and (ii) to the extent not otherwise described
in the preceding clause (i), Other Taxes.

Indemnitee shall have the meaning specified in Section 12.3.2 [Indemnification
by the Borrowers].

Information shall mean all information received from the Company or any of its
Consolidated Subsidiaries relating to the Borrowers or any of such Consolidated
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a non-confidential basis prior to disclosure by the Company or
any of its Consolidated Subsidiaries, provided that, in the case of information
received from the Company or any of its Consolidated Subsidiaries after the date
of this Agreement, such information is clearly identified at the time of
delivery as confidential.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Borrower or otherwise relating to the liquidation, dissolution,
winding-up or relief of such Person, or (b) any general assignment for the
benefit of creditors, composition, marshaling of assets for creditors, or other,
similar arrangement in respect of such Person’s creditors generally or any
substantial portion of its creditors; undertaken under any Law.

Interest Expense shall mean, for any period, the sum (determined without
duplication) of the aggregate amount of interest accruing during such period on
Indebtedness of the Company and its Consolidated Subsidiaries (on a consolidated
basis), including the interest portion of payments under Capital Lease
Obligations and any capitalized interest, and excluding amortization of debt
discount and expense and any non-cash interest expense associated with accretive
type debt instruments.

Interest Period shall mean the period of time selected by the Borrowers in
connection with (and to apply to) any election permitted hereunder by the
Borrowers to have Revolving Credit Loans bear interest under the Euro-Rate
Option. Subject to the last sentence of this definition, such period for
US Dollar denominated Revolving Credit Loans shall be (a) one (1), two (2),
three (3), or six (6) months, and to the extent offered by all Lenders, twelve
(12) months, or (b) for Revolving Credit Loans denominated in an Optional
Currency, such period shall be one (1), two (2), three (3), or six (6) months.
Such Interest Period shall commence on the effective date of such Interest Rate
Option, which shall be (i) the Borrowing Date if the Borrowers are requesting
new Loans, or (ii) the date of renewal of or conversion to the Euro-

 

16



--------------------------------------------------------------------------------

Rate Option if the Borrowers are renewing or converting to the Euro-Rate Option
applicable to outstanding Loans. Notwithstanding the second sentence hereof:
(A) any Interest Period which would otherwise end on a date which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (B) the Borrowers shall
not select, convert to or renew an Interest Period for any portion of the Loans
that would end after the Expiration Date.

Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.

Investments shall have the meaning assigned to it in Section 8.2.2 [Loans and
Investments].

IRS shall mean the United States Internal Revenue Service.

ISP98 shall have the meaning specified in Section 12.11.1 [Governing Law].

Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder, and any other Lender that Borrowers, Administrative Agent
and such other Lender may agree may from time to time issue Letters of Credit
hereunder.

Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

Lender Joinder shall mean a joinder by a Lender under this Agreement and the
other Loan Documents in substantially the form of Exhibit 1.1(L).

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.

Letter of Credit shall have the meaning specified in Section 2.8.1 [Issuance of
Letters of Credit].

Letter of Credit Borrowing shall have the meaning specified in Section 2.8.3.3
[Disbursements, Reimbursement].

Letter of Credit Fee shall have the meaning specified in Section 2.8.1.2 [Letter
of Credit Fees].

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit

 

17



--------------------------------------------------------------------------------

on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate Dollar Equivalent amount available to be drawn shall
currently give effect to any such future increase) plus the aggregate Dollar
Equivalent amount of Reimbursement Obligations and Letter of Credit Borrowings
on such date.

Letter of Credit Sublimit shall have the meaning specified in Section 2.8.1.1
[Issuance of Letters of Credit].

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

Liquid Investments shall mean (i) certificates of deposit maturing within 90
days of the acquisition thereof denominated in Dollars and issued by (A) a
Lender (or its parent) or (B) a bank or trust company having combined capital
and surplus of at least $500,000,000 and which has (or which is a Subsidiary of
a bank holding company which has) publicly traded debt securities rated A- or
higher by Standard & Poor’s or A3 or higher by Moody’s; (ii) obligations issued
or guaranteed by the United States of America, with maturities not more than one
year after the date of issue; (iii) commercial paper with maturities of not more
than 90 days and a published rating of not less than A-1 from Standard & Poor’s
or P-1 from Moody’s; and (iv) municipal and/or corporate bonds rated A or higher
from Standard & Poor’s or higher from Moody’s.

Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
Notes, any Borrower Joinder, any Cash Management Agreements, any documents
entered into with respect to a Letter of Credit and any other instruments,
certificates or documents delivered in connection herewith or therewith.

Loan Request shall have the meaning specified in Section 2.4.1 [Revolving Credit
Loan Requests].

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

Material Adverse Effect shall mean (i) a material adverse effect on the
condition (financial or otherwise), results of operations, properties, assets,
liabilities (including, without limitation, tax and ERISA liabilities and
Environmental Liabilities), business, operations, capitalization, shareholders’
equity, or franchises of the Company and its Consolidated Subsidiaries, taken as
a whole; or (ii) a material adverse effect on the ability of the Company to
perform its obligations under this Agreement.

Moody’s shall mean Moody’s Investors Service, Inc. and its successors.

Month, with respect to an Interest Period shall mean the interval between the
days in consecutive calendar months numerically corresponding to the first day
of such Interest

 

18



--------------------------------------------------------------------------------

Period. If any Interest Period begins on a day of a calendar month for which
there is no numerically corresponding day in the month in which such Interest
Period is to end, the final month of such Interest Period shall be deemed to end
on the last Business Day of such final month.

Multiemployer Plan shall mean any employee pension benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which any Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five plan years,
has made or had an obligation to make such contributions.

Netherlands Borrower shall mean any Borrower incorporated or otherwise organized
under the laws of the Netherlands.

Net Leverage Ratio shall mean ratio of (i) consolidated total Indebtedness of
the Company and its Consolidated Subsidiaries minus all Unencumbered Cash in
excess of $50,000,000, to (ii) EBITDA, calculated as of the end of each fiscal
quarter for the four fiscal quarters then ended.

Net Worth of the Company shall mean as of any date of determination total
stockholders’ equity of the Company and its Consolidated Subsidiaries as of such
date determined and consolidated in accordance with GAAP.

New Lender shall have the meaning assigned to such term in Section 2.1.2(i)
hereof.

Non-Consenting Lender shall have the meaning specified in Section 12.1.4
[Modifications, Amendments or Waivers].

Notes shall mean, collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans, in
the form of Exhibit 1.1(N)(2) evidencing the Swing Loan.

NYFRB shall mean the Federal Reserve Bank of New York.

Obligation shall mean any obligation or liability of any of the Borrowers,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents.

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or

 

19



--------------------------------------------------------------------------------

regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

Optional Currency shall mean the following lawful currencies: Canadian dollars,
British pounds sterling, the Euro, Australian dollars, New Zealand dollars,
Japanese yen, Swiss francs, Norwegian krone (NOK), Swedish krona (SEK) and any
other currency approved by Administrative Agent and all of the Lenders pursuant
to Section 2.9.3 [Requests for Additional Optional Currencies]. Subject to
Section 2.9.2 [European Monetary Union], each Optional Currency must be the
lawful currency of the specified country.

Optional Currency Loans shall mean aggregate Dollar Equivalent principal amount
of Revolving Credit Loans made in an Optional Currency.

Order shall have the meaning specified in Section 2.8.9 [Liability for Acts and
Omissions].

Original Currency shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (but, without broadening the scope of the
foregoing, not including any Tax imposed as a result of such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Documents, or
sold or assigned an interest in any Loan or Loan Document).

Other Currency shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).

Overnight Bank Funding Rate shall mean, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB, as set forth on its public website from time to time,
and as published on the next succeeding Business Day as the overnight bank
funding rate by the NYFRB (or by such other recognized electronic source (such
as Bloomberg) selected by the Administrative Agent for the purpose of displaying
such rate); provided, that if such day is not a Business Day, the Overnight Bank
Funding Rate for such day shall be such rate on the immediately preceding
Business Day; provided, further, that if such rate shall at any time, for any
reason, no longer exist, a comparable replacement rate determined by the
Administrative Agent at such time (which determination

 

20



--------------------------------------------------------------------------------

shall be conclusive absent manifest error). If the Overnight Bank Funding Rate
determined as above would be less than zero, then such rate shall be deemed to
be zero. The rate of interest charged shall be adjusted as of each Business Day
based on changes in the Overnight Bank Funding Rate without notice to the
Borrowers.

Overnight Rate shall mean for any day with respect to any Optional Currency
Loans, the rate of interest per annum as determined by the Administrative Agent
at which overnight deposits in such currency, in an amount approximately equal
to the amount with respect to which such rate is being determined, would be
offered for such day in the Relevant Interbank Market.

Participant has the meaning specified in Section 12.8.4 [Participations].

Participant Register shall have the meaning specified in Section 12.8.4
[Participations].

Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

Participation Advance shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].

Payment Date shall mean the first day of January, 2019 and the first day of each
calendar quarter thereafter and on the Expiration Date or upon acceleration of
the Notes.

Payment In Full and Paid in Full shall mean the indefeasible payment in full in
cash of the Loans and other Obligations hereunder, termination of the
Commitments and expiration or termination of all Letters of Credit or cash
collateralization of all Letters of Credit.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Pension Plan shall mean at any time an “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA) (including a “multiple employer plan”
as described in Sections 4063 and 4064 of ERISA, but not a Multiemployer Plan)
which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 or Section 430 of the Code and either (i) is
sponsored, maintained or contributed to by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been sponsored, maintained or contributed to by any entity
which was at such time a member of the ERISA Group for employees of any entity
which was at such time a member of the ERISA Group, or in the case of a
“multiple employer” or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.

 

21



--------------------------------------------------------------------------------

Permitted Liens shall mean:

(i)     Liens existing on the Closing Date and securing Indebtedness in an
aggregate principal amount not exceeding $25,000,000;

(ii)     Liens existing on other assets at the date of acquisition thereof or
which attach to such assets concurrently with or within 90 days after the
acquisition thereof, securing Indebtedness incurred to finance the acquisition
thereof in an aggregate principal amount at any time outstanding not exceeding
$75,000,000;

(iii)     any Lien existing on any asset of any corporation at the time such
corporation becomes a Consolidated Subsidiary of the Company or is merged or
consolidated with or into the Company or one of its Consolidated Subsidiaries
and not created in contemplation of such event;

(iv)     any Lien arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing clauses of this definition, provided that such Indebtedness is not
increased and is not secured by any additional assets;

(v)     other Liens arising in the ordinary course of the business of the
Company or such Consolidated Subsidiary which are not incurred in connection
with the borrowing of money or the obtaining of advances or credit, do not
secure any obligation in an amount exceeding, individually or in the aggregate,
the greater of (a) $75,000,000 or (b) 10% of the Net Worth of the Company and do
not materially detract from the value of its property or assets or materially
impair the use thereof in the operation of its business, including in relation
to a Netherlands Borrower, any Lien which arises under the general banking
conditions of a bank in the Netherlands with which such Netherlands Borrower
holds an account;

(vi)     Liens not otherwise permitted by the foregoing clauses of this
definition securing Indebtedness in an aggregate principal or face amount,
together with Liens securing obligations made under item (v) above, at any date
not to exceed the greater of (a) $150,000,000 or (b) 10% of the Net Worth of the
Company;

(vii)     Liens incurred pursuant to receivables securitizations and related
assignments and sales of any income or revenues (including Receivables),
including Liens on the assets of any Receivables Subsidiary created pursuant to
any receivables securitization and Liens granted by the Company and its other
Consolidated Subsidiaries on Receivables in connection with the transfer
thereof, or to secure obligations owing by them, in respect of any such
receivables securitization; provided that the aggregate principal amount of the
investments and claims held at any time by all purchasers, assignees or other
transferees of (or of interests in) Receivables from any Receivables Subsidiary,
and other rights to payment held by such Persons, in all receivables
securitizations shall not exceed $500,000,000;

(viii)     Liens imposed by any Official Body for Taxes (a) not yet due and
delinquent or (b) which are being contested in good faith and by appropriate
proceedings and, during such period during which amounts are being so contested,
such Liens shall not be executed on or enforced against any of the assets of any
Borrower, provided that such Borrower

 

22



--------------------------------------------------------------------------------

shall have set aside on its books reserves deemed adequate therefor and not
resulting in qualification by auditors;

(ix)     carrier’s, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction and other like Liens arising by operation of applicable Law,
arising in the ordinary course of business and securing amounts: (a) which are
not overdue for a period of more than 30 days, or (b) which are being contested
in good faith and by appropriate proceedings and, during such period during
which amounts are being so contested, such Liens shall not be executed on or
enforced against any of the assets of any Borrower, provided that such Borrower
shall have set aside on its books reserves deemed adequate therefor and not
resulting in qualification by auditors;

(x)     statutory Liens incurred, or pledges or deposits made, under worker’s
compensation, employment insurance and other social security legislation;

(xi)     undetermined or inchoate Liens and charges arising or potentially
arising under statutory provisions which have not at the time been filed or
registered in accordance with applicable Law or of which written notice has not
been duly given in accordance with applicable Law or which although filed or
registered, relate to obligations not due or delinquent; and

(xii)     investments made under the Cash Management Agreements or under cash
management agreements with any other Lenders.

Permitted Non-Qualifying Lender shall mean, as determined with respect to Swiss
Borrowers, any bank, financial institution, trust, fund or other entity that is
regularly engaged in or established for the purpose of making, purchasing or
investing in loans, securities or other financial assets, that:

 

  (a)

is not a Qualifying Bank; and

 

  (b)

by its accession to this Agreement as an additional Lender does not increase the
number of Lenders that are not Qualifying Banks under this Agreement to a number
that is greater than 10;

and which has not ceased to be a Lender or ceased to have any interest in any
rights of a Lender hereunder, e.g. through a participation and/or a
subparticipation.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

PNC shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be

 

23



--------------------------------------------------------------------------------

the lowest or most favorable rate then being charged commercial borrowers or
others by the Administrative Agent. Any change in the Prime Rate shall take
effect at the opening of business on the day such change is announced.

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Professional Market Party shall mean a “professional market party”
(professionele marktpartij) within the meaning of the Dutch Act on Financial
Supervision (Wet op het financieel toezicht) and any regulations promulgated
thereunder as amended or replaced from time to time.

PTE shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

Qualifying Bank shall mean, with respect to Swiss Borrowers, any Person which is
recognized as a bank by the banking laws in force in its country of
incorporation, or if acting through a branch by the banking laws in force in the
country of that branch, and which exercises as its main purpose a true banking
activity, having bank personnel, premises, communication devices of its own and
the authority of decision-making and has a genuine banking activity, in each
case as per the Guidelines.

Ratable Share shall mean the proportion that a Lender’s Commitment (excluding
the Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Lenders, provided that in the case of Section 2.11
[Defaulting Lenders] when a Defaulting Lender shall exist, “Ratable Share” shall
mean the percentage of the aggregate Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Ratable Share shall be determined based upon the
Commitments (excluding the Swing Loan Commitment) most recently in effect,
giving effect to any assignments.

Receivables shall mean all accounts receivable of the Company or any of its
Consolidated Subsidiaries (including any thereof constituting or evidenced by
accounts, chattel paper, instruments or general intangibles), and rights
(contractual and other) and collateral related thereto and all proceeds thereof.

Receivables Subsidiary shall mean any special purpose, bankruptcy remote
Consolidated Subsidiary of the Company that acquires, on a revolving or
evergreen basis, Receivables generated by the Company or any of its Consolidated
Subsidiaries and that engages in no operations or activities other than those
related to receivables securitizations.

 

24



--------------------------------------------------------------------------------

Recipient shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

Reference Currency shall have the meaning specified in the definition of
Equivalent Amount.

Reimbursement Obligation shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

Release shall mean any discharge, emission or release, including a “RELEASE” as
defined in CERCLA at 42 U.S.C. Section 9601(22). The term “Released” shall have
a corresponding meaning.

Relevant Interbank Market shall mean in relation to Euro, British Pounds
Sterling, Japanese Yen or Swiss Francs, the London Interbank Market, and in
relation to any other currencies, the applicable offshore interbank market.
Notwithstanding the foregoing, the references to the currencies listed in this
definition shall only apply if such currencies are or become available as
Optional Currencies in accordance with the terms hereof.

Relief Proceeding shall mean, with respect to any Person, any proceeding seeking
a decree or order for relief in respect of such Person in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of such Person for any substantial part of its property,
or for the winding-up or liquidation of its affairs, or an assignment for the
benefit of its creditors.

Reportable Compliance Event shall mean that any Borrower or any Subsidiary of a
Borrower, or, to the Borrowers’ actual knowledge and after due inquiry, any
other Covered Person, becomes a Sanctioned Person, or is charged by indictment,
criminal complaint or similar charging instrument, arraigned, or custodially
detained in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or has knowledge of facts or circumstances to the effect
that it is reasonably likely that any aspect of its operations is in actual or
probable violation of any Anti-Terrorism Law.

Required Lenders shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the sum of the aggregate amount of the Revolving Credit
Commitments of the Lenders (excluding any Defaulting Lender) or, after the
termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letter of Credit Obligations of the Lenders
(excluding any Defaulting Lender).

Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

 

25



--------------------------------------------------------------------------------

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrowers pursuant to Section 2.1
[Revolving Credit Commitments] or 2.8.3 [Disbursements, Reimbursement].

Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

Senior Officer shall mean the chief executive officer, president, chief
financial officer, chief operating officer or treasurer of the Company.

Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].

Significant Subsidiary shall mean at any time any Subsidiary of the Company,
except Subsidiaries of the Company which, if aggregated and considered as a
single Subsidiary at the time of occurrence with respect to such Subsidiaries of
any event or condition of the kind described in Section 9.1.11 [Relief
Proceedings] or Section 9.1.7 [Inability to Pay Debts] would not meet the
definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the Securities and Exchange Commission; provided that for
purposes of Section 8.1.1 [Preservation of Existence, Etc.] only, “Significant
Subsidiary” shall mean at any time any Subsidiary which would meet the
definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the Securities and Exchange Commission.

Solvent shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities

 

26



--------------------------------------------------------------------------------

beyond such Person’s ability to pay as such debts and liabilities mature, and
(v) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. and its successors.

Statements shall have the meaning specified in Section 6.1.8 [Information].

Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.

Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans to the
Borrowers pursuant to Section 2.1.4 [Swing Loan Commitment].

Swing Loan Lender shall mean PNC, in its capacity as lender of Swing Loans.

Swing Loan Note shall mean the Swing Loan Note of the Borrowers in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.4.2 [Swing Loan Requests] hereof.

Swing Loan Sublimit shall have the meaning assigned to such term in
Section 2.1.4.1 [Swing Loans Generally].

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrowers pursuant to
Section 2.1.4 [Swing Loan Commitment] hereof.

Swiss Bank Rules shall mean together the Swiss Ten Non-Bank Rule and the Swiss
Twenty Non-Bank Rule.

Swiss Borrowers shall mean all Borrowers incorporated or otherwise organized
under the laws of Switzerland, each of which shall be individually referred to
herein as a Swiss Borrower.

 

27



--------------------------------------------------------------------------------

Swiss Federal Tax Administration means the Swiss federal tax administration
referred to in Article 34 of the Swiss Withholding Tax Act.

Swiss Ten Non-Bank Rule shall mean the rule that the aggregate number of Lenders
and Participants in respect of Loans to any Swiss Borrower pursuant to this
Agreement that are not Qualifying Banks must not at any time exceed ten, all in
accordance with the Guidelines.

Swiss Tranche shall mean that portion of a Loan which can be used by a Swiss
Borrower under this Agreement.

Swiss Twenty Non-Bank Rule shall mean the rule that the aggregate number of
lenders (including the Lenders), other than Qualifying Banks, of any Swiss
Borrower under all its outstanding debts relevant for classification as
debenture (Kassenobligation) (including debt arising under this Agreement,
facilities or private placements and intragroup loans, if and to the extent
intragroup loans are not exempt in accordance with the ordinance of the Swiss
Federal Council of June 18, 2010 amending the Swiss Federal Ordinance on
withholding tax and the Swiss Federal Ordinance on stamp duties with effect as
of August 1, 2010) must not at any time exceed twenty, all in accordance with
the Guidelines.

Swiss Withholding Tax shall mean the withholding tax (“Verrechnungssteuer”)
imposed by the Swiss federal government on certain payments by Swiss residents
to non-Swiss residents under Article 4 of the Swiss Withholding Tax Act.

Swiss Withholding Tax Act shall mean the “Bundesgesetz über die
Verrechnungssteuer” enacted into Swiss federal law.

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

Unencumbered Cash shall mean cash and Cash Equivalents of the Borrowers and
their Consolidated Subsidiaries which are not subject to any Lien other than
non-consensual Permitted Liens which do not restrict use of the cash or Cash
Equivalents by the Borrowers and their Consolidated Subsidiaries.

Unpaid Drawing shall mean, with respect to any Letter of Credit, the aggregate
Dollar Equivalent Amount of the draws made on such Letter of Credit that have
not been reimbursed by the Borrowers.

UCP shall have the meaning specified in Section 12.11.1 [Governing Law].

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

U.S. Borrower shall mean any Borrower that is a U.S. Person.

 

28



--------------------------------------------------------------------------------

U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].

Withholding Agent shall mean any Borrower and the Administrative Agent.

Write-Down and Conversion Powers means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(iv) reference to any Person includes such Person’s successors and assigns;
(v) reference to any agreement, including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall constitute references to Eastern Time. Any reference herein
to a merger, transfer, consolidation, amalgamation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, or an allocation of assets to a series of
a limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

1.3    Accounting Principles; Changes in GAAP. Except as otherwise provided in
this Agreement, all computations and determinations as to accounting or
financial matters and all financial statements to be delivered pursuant to this
Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 8.2 [Negative Covenants] and all

 

29



--------------------------------------------------------------------------------

defined terms used in the definition of any accounting term used in Section 8.2
[Negative Covenants] shall have the meaning given to such terms (and defined
terms) under GAAP as in effect on the date hereof applied on a basis consistent
with those used in preparing Statements referred to in clause (b)(i) of
Section 6.1.8 [Information]. Notwithstanding the foregoing, if a Borrower
notifies the Administrative Agent in writing that a Borrower wishes to amend any
provision hereof to eliminate the effect of any change in GAAP occurring after
the Closing Date on the operation of such provision (or if the Administrative
Agent notifies the Borrowers in writing that the Required Lenders wish to amend
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
the Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratios or requirements to preserve the original intent
thereof in light of such change in GAAP or in the application thereof (subject
to the approval of the Required Lenders); provided that, until so amended, such
provision(s) shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice is
withdrawn or such provision(s) amended in accordance herewith, and the Borrowers
shall provide to the Administrative Agent, when they deliver their financial
statements pursuant to Section 8.3.1 [Quarterly Financial Statements] and 8.3.2
[Annual Financial Statements] of this Agreement, such reconciliation statements
as shall be reasonably requested by the Administrative Agent. Notwithstanding
any other provision hereof, any obligations relating to a lease that was
accounted for by the Company or any of its Consolidated Subsidiaries in
accordance with GAAP as an operating lease as of the Closing Date (without
giving effect to the phase-in of the effectiveness of any amendments to GAAP
that have been adopted as of the date of this Agreement) and any operating lease
entered into after the Closing Date by the Company or any of its Consolidated
Subsidiaries that would under GAAP as in effect on the Closing Date (without
giving effect to the phase-in of the effectiveness of any amendments to GAAP
that have been adopted as of the date of this Agreement) have been accounted for
as an operating lease shall be accounted for as obligations relating to an
operating lease and not as capital lease or Indebtedness obligations (other than
for purposes of the preparation and delivery of financial statements).

2.     REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1    Revolving Credit Commitments.

2.1.1     Revolving Credit Loans. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make Revolving Credit Loans in either Dollars or one or more
Optional Currencies to the Borrowers at any time or from time to time on or
after the date hereof to the Expiration Date; provided that after giving effect
to each such Loan (i) the aggregate Dollar Equivalent amount of Revolving Credit
Loans from such Lender shall not exceed such Lender’s Revolving Credit
Commitment minus such Lender’s Ratable Share of the outstanding Swing Loans and
Letter of Credit Obligations, (ii) the Revolving Facility Usage shall not exceed
the Revolving Credit Commitments, (iii) no Revolving Credit Loan to which the
Base Rate Option applies shall be made in an Optional Currency and (iv) any
Borrowers organized in Australia may only obtain Loans denominated in Australian
Dollars. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrowers may borrow, repay and reborrow
pursuant to this Section 2.1. Each Lender may, at its option, make any Loan by
causing any domestic or

 

30



--------------------------------------------------------------------------------

foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect in any manner the obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement.

2.1.2    Increase in Revolving Credit Commitments.

(i)    Increasing Lenders and New Lenders. The Borrowers may, at any time, prior
to the Expiration Date, request that (1) the current Lenders increase their
Revolving Credit Commitments (any current Lender which elects to increase its
Revolving Credit Commitment shall be referred to as an “Increasing Lender”) or
(2) one or more new lenders (each a “New Lender”) join this Agreement and
provide a Revolving Credit Commitment hereunder, subject to the following terms
and conditions:

(a)    No Obligation to Increase. No current Lender shall be obligated to
increase its Revolving Credit Commitment and any increase in the Revolving
Credit Commitment by any current Lender shall be in the sole discretion of such
current Lender;

(b)    Defaults. There shall exist no Event of Default or, unless consented to
by the Required Lenders, Potential Default on the date of such request and/or
the effective date of such increase, either before or after giving effect to
such increase;

(c)    Aggregate Revolving Credit Commitments. After giving effect to such
increase, the total Revolving Credit Commitments shall not exceed the lesser of
(i) $1,500,000,000 or (ii) the sum of (A) the total Revolving Credit Commitments
as in effect on the date of such request prior to giving effect to any requested
increase, plus (B) $200,000,000 minus the amount of any prior increase to the
Revolving Credit Commitments under this Section 2.1.2;

(d)    Resolutions; Opinion. The Borrowers shall deliver to the Administrative
Agent on or before the effective date of such increase the following documents
in a form reasonably acceptable to the Administrative Agent: (1) certifications
of their corporate secretaries (or foreign jurisdiction equivalent) with
attached resolutions certifying that the increase in the Revolving Credit
Commitment has been approved by the Borrowers, and (2) opinions of domestic and
foreign counsel (as applicable) in form satisfactory to the Administrative
Agent, addressed to the Administrative Agent and the Lenders addressing the
authorization and execution of the Loan Documents by, and enforceability of the
Loan Documents against, the Borrowers;

(e)    Notes. The Borrowers shall execute and deliver (1) to each Increasing
Lender that shall so request a replacement revolving credit Note reflecting the
new amount of such Increasing Lender’s Revolving Credit Commitment after giving
effect to the increase (and the prior Note issued to such Increasing Lender
shall be deemed to be terminated) and (2) to each New Lender a revolving credit
Note reflecting the amount of such New Lender’s Revolving Credit Commitment;
provided that such replacement Note shall not be intended to constitute and
shall not constitute a novation or satisfaction of the obligations represented
by the prior Note.

 

31



--------------------------------------------------------------------------------

(f)    Approval of New Lenders. Any New Lender shall be subject to the approval
of the Administrative Agent (not to be unreasonably withheld or conditioned) and
the Company and shall not be (1) a Borrower or any Subsidiary or Affiliate of
any Borrower or (2) a natural person. The Revolving Credit Commitments of any
New Lenders and the increasing Revolving Credit Commitments of any Increasing
Lenders, collectively, shall not be less than $25,000,000. The share of each New
Lender located in or organized under the laws of the Netherlands in the Loans
and the share of each New Lender hereunder in the Loans to a Netherlands
Borrower shall initially be at least the Dollar Equivalent of EUR 100,000 (or
such higher amount as may be required at the time of new Lender becoming a party
to this Agreement in order for the New Lender to qualify as a Professional
Market Party) or such New Lender shall otherwise qualify as a Professional
Market Party, and each such New Lender shall confirm the foregoing on the date
on which it becomes a New Lender hereunder by execution and delivery of its
Lender Joinder and/or its Assignment and Assumption Agreement in which the New
Lender confirms that it is a Professional Market Party.

(g)    Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and the Borrowers and
delivered to the Administrative Agent at least three (3) days before the
effective date of such increase.

(h)    New Lenders--Joinder. Each New Lender shall execute a Lender Joinder in
substantially the form of Exhibit 1.1(L) pursuant to which such New Lender shall
join and become a party to this Agreement and the other Loan Documents with a
Revolving Credit Commitment in the amount set forth in such Lender Joinder.

(ii)    Treatment of Outstanding Loans and Letters of Credit.

(a)    Repayment of Outstanding Revolving Credit Loans; Borrowing of New
Revolving Credit Loans. On the effective date of such increase, at the request
of the Administrative Agent, the Borrowers shall repay all Revolving Credit
Loans then outstanding, subject to the Borrowers’ indemnity obligations
hereunder, or at the option of the Administrative Agent, the Lenders shall
assign their Revolving Credit Loans to the Increasing Lenders in accordance with
their Ratable Shares after giving effect to the increase in the Revolving Credit
Commitments contemplated by this Section 2.1.2; provided that the Borrowers may
borrow new Revolving Credit Loans with a Borrowing Date on such date. Each of
the Lenders shall participate in any new Revolving Credit Loans made on or after
such date in accordance with their respective Ratable Shares after giving effect
to the increase in Revolving Credit Commitments contemplated by this
Section 2.1.2.

(b)    Outstanding Letters of Credit. On the effective date of such increase,
each Increasing Lender and each New Lender (i) will be deemed to have purchased
a participation in each then outstanding Letter of Credit equal to its Ratable
Share of such Letter of Credit and the participation of each other Lender in
such Letter of Credit shall be adjusted accordingly and (ii) will acquire (and
will pay to the Administrative Agent, for the account of each Lender, in
immediately available funds, an amount equal to) its Ratable Share of all
outstanding Participation Advances.

 

32



--------------------------------------------------------------------------------

2.1.3    Optional Reductions. The Company shall have the right to terminate or
reduce the Commitments at any time or from time to time, provided that: (i) the
Company shall give notice of each such termination or reduction to the
Administrative Agent at least three (3) Business Days prior to the relevant
termination or reduction (which notice of termination or reduction shall specify
the amount of the Commitments to be terminated or reduced); (ii) each partial
reduction shall be in an aggregate amount equal to $10,000,000 or any greater
multiple of $5,000,000 and (iii) no such reduction shall be permitted unless and
until, in connection therewith, any mandatory prepayments required under
Section 5.7 [Mandatory Prepayments; Cash Collateralization] have been made.
Notwithstanding the foregoing, such a notice of a complete reduction
(non-partial) reduction of and termination of Commitments (and any corresponding
notice of prepayment under Section 5.6 [Voluntary Prepayments]) may state that
it is conditioned upon the effectiveness of other credit facilities, in which
case such notice may be revoked by the Company by written notice to the
Administrative Agent on or prior to the specified effective date stating that
such condition has not been satisfied, subject, however, to the Company’s
payment of any breakage compensation or other costs associated with such revoked
notice. Once terminated or, subject to this Section 2.1.2, reduced, the
Commitments may not be reinstated.

2.1.4     Swing Loan Commitment.

2.1.4.1    Swing Loans Generally. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, PNC may, at its
option, cancelable at any time for any reason whatsoever, make swing loans in
Dollars (the “Swing Loans”) to the Borrowers at any time or from time to time
after the date hereof to, but not including, the Expiration Date, in an
aggregate principal amount up to but not in excess of $100,000,000 (the “Swing
Loan Sublimit”), provided that after giving effect to each such Loan, the
Revolving Facility Usage shall not exceed the Revolving Credit Commitments; and
provided further that a Swing Loan shall not be made if the proceeds thereof
would be used to repay, in whole or in part, any outstanding Swing Loan. Within
such limits of time and amount and subject to the other provisions of this
Agreement, the Borrowers may borrow, repay and reborrow pursuant to this
Section 2.1.4.

2.1.4.2    Notwithstanding any other provision hereof, as a condition to the
making of any Swing Loan, if any Lender is at such time a Defaulting Lender
hereunder, PNC may require that satisfactory arrangements with the Borrowers or
such Defaulting Lender be entered into to eliminate PNC’s risk with respect to
such Defaulting Lender (it being understood that (a) no such arrangements shall
be required with respect to any requested Swing Loan to the extent that a
reallocation effected pursuant to Section 2.11.1.1(iii) (a) accommodates the
entire amount of such requested Swing Loan, and (b) PNC would consider the
Borrowers or the Defaulting Lender providing cash collateral to secure the
Defaulting Lender’s Ratable Share of the Swing Loans a satisfactory
arrangement).

2.2    Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.
Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.4 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate Dollar Equivalent
of each Lender’s Revolving Credit Loans

 

33



--------------------------------------------------------------------------------

outstanding hereunder to the Borrowers at any time shall never exceed its
Revolving Credit Commitment minus its Ratable Share of the outstanding Swing
Loans and Letter of Credit Obligations. The obligations of each Lender hereunder
are several. The failure of any Lender to perform its obligations hereunder
shall not affect the Obligations of the Borrowers to any other party nor shall
any other party be liable for the failure of such Lender to perform its
obligations hereunder. The Lenders shall have no obligation to make Revolving
Credit Loans hereunder on or after the Expiration Date.

2.3    Commitment Fee. Accruing from the date hereof until the Expiration Date,
the Borrowers agree to pay to the Administrative Agent for the account of each
Lender according to its Ratable Share, a nonrefundable commitment fee (the
“Commitment Fee”) equal to the Applicable Commitment Fee Rate (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
multiplied by the average daily difference between the amount of (i) the
Revolving Credit Commitments and (ii) the Dollar Equivalent amount of the
Revolving Facility Usage (provided however, that solely in connection with
determining the share of each Lender in the Commitment Fee, the Revolving
Facility Usage with respect to the portion of the Commitment Fee allocated to
PNC shall include the full amount of the outstanding Swing Loans, and with
respect to the portion of the Commitment Fee allocated by the Administrative
Agent to all of the Lenders other than PNC, such portion of the Commitment Fee
shall be calculated (according to each such Lender’s Ratable Share) as if the
Revolving Facility Usage excludes the outstanding Swing Loans); provided,
further, that any Commitment Fee accrued with respect to the Revolving Credit
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrowers so long as such Lender shall be a Defaulting Lender except to
the extent that such Commitment Fee shall otherwise have been due and payable by
the Borrowers prior to such time; and provided further that no Commitment Fee
shall accrue with respect to the Revolving Credit Commitment of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. Subject to the
proviso in the directly preceding sentence, all Commitment Fees shall be payable
in arrears on each Payment Date and in U.S. Dollars.

2.4    Revolving Credit Loan Requests; Swing Loan Requests.

2.4.1     Revolving Credit Loan Requests. Except as otherwise provided herein,
the Borrowers may from time to time prior to the Expiration Date request the
Lenders to make Revolving Credit Loans, or renew or convert the Interest Rate
Option applicable to existing Revolving Credit Loans pursuant to Section 4.2
[Interest Periods], by delivering to the Administrative Agent, not later than
12:00 noon, (i) three (3) Business Days prior to the proposed Borrowing Date
with respect to the making of Revolving Credit Loans in Dollars to which the
Euro-Rate Option applies or the conversion to or the renewal of the Euro-Rate
Option for any Loans in Dollars; (ii) three (3) Business Days prior to the
proposed Borrowing Date with respect to the making of Revolving Credit Loans
denominated in Canadian dollars or Euro or the date of conversion to or renewal
of the Euro Rate Option for Revolving Credit Loans denominated in Canadian
dollars or Euro; (iii) four (4) Business Days prior to the proposed Borrowing
Date with respect to the

 

34



--------------------------------------------------------------------------------

making of Revolving Credit Loans in an Optional Currency (other than Revolving
Credit Loans denominated in Canadian dollars or Euro) or the date of conversion
to or renewal of the Euro-Rate Option for Revolving Credit Loans in an Optional
Currency; and (iv) the same Business Day of the proposed Borrowing Date with
respect to the making of a Revolving Credit Loan denominated in Dollars to which
the Base Rate Option applies or the last day of the preceding Interest Period
with respect to the conversion to the Base Rate Option for any Loan, of a duly
completed request therefor substantially in the form of Exhibit 2.4.1 or a
request by telephone immediately confirmed in writing by letter, facsimile or
telex in such form (each, a “Loan Request”), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each Loan Request shall be irrevocable and shall specify (A) the
aggregate amount of the proposed Loans (expressed in the currency in which such
Loans shall be funded) comprising each Borrowing Tranche, and, if applicable,
the Interest Period, which amount shall be in (x) integral multiples of
$1,000,000 (or the Dollar Equivalent thereof) and not less than $5,000,000 (or
the Dollar Equivalent thereof) for each Borrowing Tranche under the Euro-Rate
Option, and (y) integral multiples of $500,000 and not less than $1,000,000 for
each Borrowing Tranche under the Base Rate Option; (B) which Interest Rate
Option shall apply to the proposed Dollar denominated Loans comprising the
applicable Borrowing Tranche, (C) the currency in which such Revolving Credit
Loans shall be funded if a Borrower elects an Optional Currency, the applicable
Interest Rate Option, (D) an appropriate Interest Period, and (E) which Borrower
is requesting the Revolving Credit Loan. No Loan made in an Optional Currency
may be converted into a Base Rate Loan, a Euro-Rate Loan or a Loan denominated
in a different Optional Currency.

2.4.2    Swing Loan Requests. Except as otherwise provided herein, the Borrowers
may from time to time prior to the Expiration Date request PNC to make Swing
Loans in Dollars by delivery to PNC not later than 1:00 p.m. on the proposed
Borrowing Date of a duly completed request therefor substantially in the form of
Exhibit 2.4.2 hereto or a request by telephone immediately confirmed in writing
by letter, facsimile or telex (each, a “Swing Loan Request”), it being
understood that PNC may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each Swing Loan Request shall be irrevocable and shall specify the
proposed Borrowing Date and the principal amount of such Swing Loan, which shall
be not less than $500,000 with minimum increments thereafter of $250,000.

2.5    Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

2.5.1    Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.4 [Revolving Credit
Loan Requests; Swing Loan Requests], notify the Lenders of its receipt of such
Loan Request specifying the information provided by the Borrowers, including the
currency in which the Revolving Credit Loan is requested, and the apportionment
among the Lenders of the requested Revolving Credit Loans as determined by the
Administrative Agent in accordance with Section 2.2 [Nature of Lenders’
Obligations with Respect to Revolving Credit Loans]. Each Lender shall remit the
principal amount of each Revolving Credit Loan in the requested Optional
Currency (or in Dollars if so requested by the Administrative Agent) to the
Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent the Lenders have made funds available
to it for such purpose and subject to Section 7.2 [Each Loan or Letter of
Credit], fund such Revolving Credit Loans to the Borrowers in immediately

 

35



--------------------------------------------------------------------------------

available funds in Dollars or the requested Optional Currency (as applicable) at
the Principal Office prior to 2:00 p.m., on the applicable Borrowing Date;
provided that if any Lender fails to remit such funds to the Administrative
Agent (or fails to remit such funds in the applicable Optional Currency) in a
timely manner, the Administrative Agent may elect in its sole discretion to fund
with its own funds, including funds in the requested Optional Currency, the
Revolving Credit Loans of such Lender on such Borrowing Date, and such Lender
shall be subject to the repayment obligation in Section 2.5.2 [Presumptions by
the Administrative Agent].

2.5.2    Presumptions by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender (a) prior to 12:00 noon on the
proposed date of any Base Rate Loan, or (b) prior to the proposed date of any
Loan for any other Loan, that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.5.1 [Making Revolving Credit Loans] and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in the appropriate currency with
interest thereon, for each day from and including the date such amount is made
available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate (or, for payments in an Optional
Currency, the Overnight Rate) and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Loans under the Base Rate Option. If such Lender pays its share of the
applicable Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan. Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

2.5.3    Making Swing Loans. So long as PNC elects to make Swing Loans, PNC
shall, after receipt by it of a Swing Loan Request pursuant to Section 2.4.2
[Swing Loan Requests], fund such Swing Loan to the Borrowers in U.S. Dollars in
immediately available funds at the Principal Office prior to 4:00 p.m. on the
Borrowing Date.

2.5.4    Repayment of Revolving Credit Loans. Subject to the limitations set
forth in Section 12.14.2 [Liability of Foreign Borrowers], the Borrowers,
jointly and severally, shall repay in full the outstanding principal amount of
the Revolving Credit Loans together with all outstanding interest thereon and
all fees and other amounts owing under any of the Loan Documents relating
thereto on the Expiration Date or upon the earlier termination of the Revolving
Credit Commitments in connection with the terms of this Agreement.

2.5.5    Borrowings to Repay Swing Loans. PNC may, at its option, exercisable at
any time for any reason whatsoever, demand repayment of the Swing Loans, and
each Lender shall make a Revolving Credit Loan in an amount equal to such
Lender’s Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if PNC so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of Letter of
Credit Obligations (to the extent applicable, calculated in Dollar Equivalents).

 

36



--------------------------------------------------------------------------------

Revolving Credit Loans made pursuant to the preceding sentence shall bear
interest at the Base Rate Option and shall be deemed to have been properly
requested in accordance with Section 2.4.1 [Revolving Credit Loan Requests]
without regard to any of the requirements of that provision. PNC shall provide
notice to the Lenders (which may be telephonic or written notice by letter,
facsimile or telex) that such Revolving Credit Loans are to be made under this
Section 2.5.5 and of the apportionment among the Lenders, and the Lenders shall
be unconditionally obligated to fund such Revolving Credit Loans (whether or not
the conditions specified in Section 2.4.1 [Revolving Credit Loan Requests] are
then satisfied) by the time PNC so requests, which shall not be earlier than
3:00 p.m. on the Business Day next after the date the Lenders receive such
notice from PNC.

2.5.6    Swing Loans Under Cash Management Agreements. In addition to making
Swing Loans pursuant to the foregoing provisions of Section 2.5.3 [Making Swing
Loans], without the requirement for a specific request from the Borrowers
pursuant to Section 2.4.2 [Swing Loan Requests], PNC, as a Swing Loan Lender,
may make Swing Loans to the Borrowers in accordance with the provisions of the
agreements between the Company and such Swing Loan Lender relating to the
Company’s deposit, sweep and other accounts at such Swing Loan Lender and
related arrangements and agreements regarding the management and investment of
the Company’s cash assets as in effect from time to time (the “Cash Management
Agreements”) to the extent of the daily aggregate net negative balance in the
Company’s accounts which are subject to the provisions of the Cash Management
Agreements. Swing Loans made pursuant to this Section 2.5.6 in accordance with
the provisions of the Cash Management Agreements shall (i) be subject to the
limitations as to aggregate amount set forth in Section 2.1.4 [Swing Loan
Commitment], (ii) not be subject to the limitations as to individual amount set
forth in Section 2.4.2 [Swing Loan Requests], (iii) be payable by the Borrowers,
both as to principal and interest, at the rates and times set forth in the Cash
Management Agreements (but in no event later than the Expiration Date), (iv) not
be made at any time after such Swing Loan Lender has received written notice of
the occurrence of an Event of Default and so long as such shall continue to
exist, or, unless consented to by the Required Lenders, a Potential Default and
so long as such shall continue to exist, (v) if not repaid by the Borrowers in
accordance with the provisions of the Cash Management Agreements, be subject to
each Lender’s obligation pursuant to Section 2.5.5 [Borrowings to Repay Swing
Loans], and (vi) except as provided in the foregoing subsections (i) through
(v), be subject to all of the terms and conditions of this Section 2. The
Borrowers acknowledge and agree that each Borrower materially benefits from the
arrangements made pursuant to this Section 2.5.6 [Swing Loans Under Cash
Management Agreement] and the Cash Management Agreements, and each Borrower
shall be jointly and severally liable, subject to Section 12.14 [Foreign
Borrowers], for all Obligations, including without limitation, those arising
from the operation of this Section 2.5 [Making Revolving Credit Loans and Swing
Loans; etc.].

2.6    Notes. The Obligation of the Borrowers to repay the aggregate unpaid
principal amount of the Revolving Credit Loans and Swing Loans made to it by
each Lender, together with interest thereon, shall be evidenced by a revolving
credit Note and a Swing Loan Note, dated the Closing Date payable to the order
of such Lender in a face amount equal to the Revolving Credit Commitment and the
Swing Loan Commitment, as applicable, of such Lender.

 

37



--------------------------------------------------------------------------------

2.7    Use of Proceeds. The proceeds of the Loans shall be used (i) to refinance
existing indebtedness for borrowed money, (ii) to finance working capital and
capital expenditures, and (iii) for general corporate purposes (including the
payment of fees and expenses related to the foregoing permitted purposes).

2.8     Letter of Credit Subfacility.

2.8.1    Issuance of Letters of Credit. Each of the Borrowers may at any time
prior to the Expiration Date request the issuance of a standby letter of credit
(a “Standby Letter of Credit”) or Commercial Letter of Credit (each a “Letter of
Credit”) which may be denominated in either Dollars or an Optional Currency on
behalf of itself or a Consolidated Subsidiary of the Company, or the amendment
or extension of an existing Letter of Credit, by delivering or transmitting
electronically to the Issuing Lender (with a copy to the Administrative Agent) a
completed application and agreement for letters of credit, or request for such
amendment or extension, as applicable, in such form as the Issuing Lender may
specify from time to time by no later than 1:00 p.m. at least five (5) Business
Days, or such shorter period as may be agreed to by the Issuing Lender, in
advance of the proposed date of issuance. Such Borrower shall authorize and
direct the Issuing Lender to name such Borrower as the “Applicant” or “Account
Party” of each Letter of Credit. Promptly after receipt of any letter of credit
application, the Issuing Lender shall confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit application and if not, such Issuing Lender will provide
Administrative Agent with a copy thereof.

2.8.1.1    Unless the Issuing Lender has received notice from any Lender, the
Administrative Agent or any Borrower, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.8, the Issuing Lender or any of the Issuing Lender’s
Affiliates will issue a Letter of Credit or agree to such amendment or
extension, provided that each Letter of Credit shall (A) have a maximum maturity
of twelve (12) months from the date of issuance, and (B) in no event expire
later than 364 days after the Expiration Date and provided further that in no
event shall (i) the Dollar Equivalent of the Letter of Credit Obligations
exceed, at any one time, $100,000,000.00 (the “Letter of Credit Sublimit”) or
(ii) the Revolving Facility Usage exceed, at any one time, the Revolving Credit
Commitments. Each request by the Borrowers for the issuance, amendment or
extension of a Letter of Credit shall be deemed to be a representation by the
Borrowers that they shall be in compliance with the preceding sentence and with
Section 7 [Conditions of Lending and Issuance of Letters of Credit] after giving
effect to the requested issuance, amendment or extension of such Letter of
Credit. Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to the beneficiary thereof, the applicable Issuing Lender
will also deliver to Borrowers and Administrative Agent a true and complete copy
of such Letter of Credit or amendment. All letters of credit which are
identified on Schedule 2.8.1 hereto, which shall consist of all letters of
credit outstanding on the Closing Date, shall be deemed to have been issued
under this Agreement, regardless of which Person is the applicant thereunder.

 

38



--------------------------------------------------------------------------------

2.8.1.2    Notwithstanding Section 2.8.1.1, the Issuing Lender shall not be
under any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Lender from issuing the Letter of Credit, or any Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over the
Issuing Lender shall prohibit, or request that the Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally.

2.8.1.3    If, three (3) days prior to the Expiration Date, any Letter of Credit
Obligation for any reason remains outstanding, Borrowers shall immediately Cash
Collateralize the then outstanding amount of all Letter of Credit Obligations.
Each Borrower hereby grants to Administrative Agent, for the benefit of the
Issuing Lender and the Lenders, a security interest in all cash collateral
pledged pursuant to this Section or otherwise under this Agreement.

2.8.2    Letter of Credit Fees. The Borrowers shall pay in Dollars, or at the
Administrative Agent’s option, the Optional Currency in which each Letter of
Credit is issued, (i) to the Administrative Agent for the ratable account of the
Lenders a fee (the “Letter of Credit Fee”) equal to the Applicable Letter of
Credit Fee Rate on the daily amount available to be drawn under each Letter of
Credit, and (ii) to the Issuing Lender for its own account a fronting fee equal
to 1/8% per annum on the daily amount available to be drawn under each Letter of
Credit. All Letter of Credit Fees and fronting fees shall be computed on the
basis of a year of 360 days and actual days elapsed and shall be payable
quarterly in arrears on each Payment Date following issuance of each Letter of
Credit. The Borrowers shall also pay (in Dollars) to the Issuing Lender for the
Issuing Lender’s sole account the Issuing Lender’s then in effect customary fees
and administrative expenses payable with respect to the Letters of Credit as the
Issuing Lender may generally charge or incur from time to time in connection
with the issuance, maintenance, amendment (if any), assignment or transfer (if
any), negotiation, and administration of Letters of Credit.

2.8.3    Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in an amount equal to such
Lender’s Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively, in each case in
the currency in which each Letter of Credit is issued.

2.8.3.1    In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrowers and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrowers shall reimburse (such obligation to
reimburse the Issuing Lender shall

 

39



--------------------------------------------------------------------------------

sometimes be referred to as a “Reimbursement Obligation”) the Issuing Lender
prior to 12:00 noon on each date that an amount is paid by the Issuing Lender
under any Letter of Credit (each such date, a “Drawing Date”) by paying to the
Administrative Agent for the account of the Issuing Lender an amount equal to
the amount so paid by the Issuing Lender, in the same currency as paid, unless
otherwise required by the Administrative Agent or the Issuing Lender. In the
event the Borrowers fail to reimburse the Issuing Lender (through the
Administrative Agent) for the full amount of any drawing under any Letter of
Credit by 12:00 noon on the Drawing Date, the Administrative Agent will promptly
notify each Lender thereof, and the Borrowers shall be deemed to have requested
that Revolving Credit in U.S. Dollars (and, if the Letter of Credit was
denominated in another currency, in the Dollar Equivalent amount to the amount
paid by the Issuing Lender in such other currency on the Drawing Date thereof)
be made by the Lenders under the Base Rate Option to be disbursed on the Drawing
Date under such Letter of Credit, subject to the amount of the unutilized
portion of the Revolving Credit Commitment and subject to the conditions set
forth in Section 7.2 [Each Loan or Letter of Credit] other than any notice
requirements. Any notice given by the Administrative Agent or Issuing Lender
pursuant to this Section 2.8.3.1 may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

2.8.3.2    Each Lender shall upon any notice pursuant to Section 2.8.3.1 make
available to the Administrative Agent for the account of the Issuing Lender an
amount in Dollars in immediately available funds equal to its Ratable Share of
the Dollar Equivalent amount of the drawing, whereupon the Lenders shall
(subject to Section 2.8.3 [Disbursements, Reimbursement]) each be deemed to have
made a Revolving Credit Loan in Dollars under the Base Rate Option to the
Borrowers in that amount. If any Lender so notified fails to make available to
the Administrative Agent for the account of the Issuing Lender the amount of
such Lender’s Ratable Share of such amount by no later than 2:00 p.m. on the
Drawing Date, then interest shall accrue on such Lender’s obligation to make
such payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Loans under the Revolving Credit Base Rate
Option on and after the fourth day following the Drawing Date. The failure of
any Lender to make available to the Administrative Agent for the account of the
Issuing Lender its Ratable Share of the Dollar Equivalent amount of the drawing
shall not relieve any other Lender of its obligation hereunder to make available
to the Administrative Agent for the account of the Issuing Lender its Ratable
Share of the Dollar Equivalent amount of the drawing; provided that no Lender
shall be responsible for the failure of any other Lender to make available to
the Administrative Agent its Ratable Share of the Dollar Equivalent amount of
the drawing. The Administrative Agent and the Issuing Lender will promptly give
notice (as described in Section 2.8.3.1 above) of the occurrence of the Drawing
Date, but failure of the Administrative Agent or the Issuing Lender to give any
such notice on the Drawing Date or in sufficient time to enable any Lender to
effect such payment on such Drawing Date shall not relieve such Lender from its
obligation under this Section 2.8.3.2.

2.8.3.3    With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans in Dollars under the Base Rate Option to the Borrowers in
whole or in part as contemplated by Section 2.8.3.1, because of the Borrowers’
failure to satisfy the

 

40



--------------------------------------------------------------------------------

conditions set forth in Section 7.2 [Each Loan or Letter of Credit] other than
any notice requirements, or for any other reason, the Borrowers shall be deemed
to have incurred from the Issuing Lender a borrowing (each a “Letter of Credit
Borrowing”) in Dollars in the amount of such drawing (and, if the Letter of
Credit was denominated in another currency, in the Dollar Equivalent amount to
the amount paid by the Issuing Lender in such other currency on the Drawing Date
thereof). Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option. Each
Lender’s payment to the Administrative Agent for the account of the Issuing
Lender pursuant to Section 2.8.3 [Disbursements, Reimbursement] shall be deemed
to be a payment in respect of its participation in such Letter of Credit
Borrowing (each a “Participation Advance”) from such Lender in satisfaction of
its participation obligation under this Section 2.8.3.

2.8.4    Repayment of Participation Advances.

2.8.4.1    Upon (and only upon) receipt by the Administrative Agent for the
account of the Issuing Lender of immediately available funds from the Borrowers
(i) in reimbursement of any payment made by the Issuing Lender under the Letter
of Credit with respect to which any Lender has made a Participation Advance to
the Administrative Agent, or (ii) in payment of interest on such a payment made
by the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender’s Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.

2.8.4.2    If the Administrative Agent is required at any time to return to any
Borrower, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Borrower to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under any Letter of Credit or
interest or fees thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate (or, for any
payment in an Optional Currency, the Overnight Rate) in effect from time to
time.

2.8.5    Documentation. Each Borrower agrees to be bound by the terms of the
Issuing Lender’s application and agreement for letters of credit and the Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Borrower’s own. In
the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Borrower’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

 

41



--------------------------------------------------------------------------------

2.8.6    Determinations to Honor Drawing Requests. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.

2.8.7    Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.8.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrowers to reimburse the Issuing Lender upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.8 under all
circumstances, including the following circumstances:

(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrowers or any other Person for any reason whatsoever, or which any Borrower
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;

(ii)    the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Sections 2.1
[Revolving Credit Commitments], 2.4 [Revolving Credit Loan Requests; Swing Loan
Requests], 2.5 [Making Revolving Credit Loans and Swing Loans; Etc.] or 7.2
[Each Loan or Letter of Credit] or as otherwise set forth in this Agreement for
the making of a Revolving Credit Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under Section 2.8.3
[Disbursements, Reimbursement];

(iii)    any lack of validity or enforceability of any Letter of Credit;

(iv)    any claim of breach of warranty that might be made by any Borrower or
any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Borrower or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Borrower
or Consolidated Subsidiaries of a Borrower and the beneficiary for which any
Letter of Credit was procured);

(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;

 

42



--------------------------------------------------------------------------------

(vi)    payment by the Issuing Lender or any of its Affiliates under any Letter
of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;

(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii)    any failure by the Issuing Lender or any of its Affiliates to issue
any Letter of Credit in the form requested by any Borrower, unless the Issuing
Lender has received written notice from such Borrower of such failure within
three Business Days after the Issuing Lender shall have furnished such Borrower
and the Administrative Agent a copy of such Letter of Credit and such error is
material and no drawing has been made thereon prior to receipt of such notice;

(ix)    any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Borrower or Subsidiaries
of a Borrower;

(x)    any breach of this Agreement or any other Loan Document by any party
thereto;

(xi)    the occurrence or continuance of an Insolvency Proceeding with respect
to any Borrower;

(xii)    the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii)    the fact that the Expiration Date shall have passed or this Agreement
or the Commitments hereunder shall have been terminated; and

(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.

2.8.8    Indemnity. Each Borrower hereby agrees to protect, indemnify, pay and
save harmless the Issuing Lender and any of its Affiliates that has issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel and
allocated costs of internal counsel) which the Issuing Lender or any of its
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of (A) the gross
negligence or willful misconduct of the Issuing Lender as determined by a final
non-appealable judgment of a court of competent jurisdiction or (B) the wrongful
dishonor by the Issuing Lender or any of Issuing Lender’s Affiliates of a proper
demand for payment made under any Letter of Credit, except if such dishonor
resulted from any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto government or Official Body. To the extent the
Issuing Lender is not indemnified by the Borrowers, the Lenders will reimburse
and indemnify the Issuing Lender, in proportion to their respective Ratable
Shares, for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, costs, expenses or disbursements of

 

43



--------------------------------------------------------------------------------

whatsoever kind or nature that may be imposed on, asserted against, or incurred
by the Issuing Lender in performing its respective duties in any way related to
or arising out of the Letter(s) of Credit issued by the Issuing Lender;
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements resulting from the gross negligence
or willful misconduct of the Issuing Lender or an Affiliate of the Issuing
Lender.

2.8.9    Liability for Acts and Omissions. As between any Borrower and the
Issuing Lender, or the Issuing Lender’s Affiliates, such Borrower assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Borrower or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Borrower against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Borrower and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender’s or its Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender’s gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to any Borrower for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or

 

44



--------------------------------------------------------------------------------

otherwise, and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by the
Issuing Lender or its Affiliate; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on the
Issuing Lender or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrowers or any Lender.

2.8.10    Issuing Lender Reporting Requirements. Any Issuing Lender other than
PNC shall, on the first Business Day of each month, provide to Administrative
Agent and Borrowers a schedule of the Letters of Credit issued by it, in form
and substance satisfactory to Administrative Agent, showing the date of issuance
of each Letter of Credit, the account party (if applicable), the original face
amount (if any), and the expiration date of any Letter of Credit of such Lender
outstanding at any time during the preceding month, and any other information
relating to such Letters of Credit that the Administrative Agent may request.

2.9     Utilization of Commitments in Optional Currencies.

2.9.1     Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans and Letters of Credit Outstanding; Repayment in Same Currency. For
purposes of determining utilization of the Revolving Credit Commitments, the
Administrative Agent will determine the Dollar Equivalent amount of (i) the
proposed Revolving Credit Loans and Letters of Credit to be denominated in an
Optional Currency as of the requested Borrowing Date or date of issuance, as the
case may be, (ii) the outstanding Letter of Credit Obligations denominated in an
Optional Currency as of the last Business Day of each month, and (iii) the
outstanding Revolving Credit Loans denominated in an Optional Currency as of the
end of each Interest Period (each such date under clauses (i) through (iii), and
any other date on which the Administrative Agent determines it is necessary or
advisable to make such computation, in its sole discretion, is referred to as a
“Computation Date”). Unless otherwise provided in this Agreement or agreed to by
the Administrative Agent and the Company, each Loan and Reimbursement Obligation
shall be repaid or prepaid in the same currency in which the Loan or
Reimbursement Obligation was made.

 

45



--------------------------------------------------------------------------------

2.9.2    European Monetary Union.

2.9.2.1    Payments In Euros Under Certain Circumstances. If (i) any Optional
Currency ceases to be lawful currency of the nation issuing the same and is
replaced by the Euro or (ii) any Optional Currency and the Euro are at the same
time recognized by any governmental authority of the nation issuing such
currency as lawful currency of such nation and the Administrative Agent or the
Required Lenders shall so request in a notice delivered to the Borrowers, then
any amount payable hereunder by any party hereto in such Optional Currency shall
instead be payable in the Euro and the amount so payable shall be determined by
translating the amount payable in such Optional Currency to the Euro at the
exchange rate established by that nation for the purpose of implementing the
replacement of the relevant Optional Currency by the Euro (and the provisions
governing payments in Optional Currencies in this Agreement shall apply to such
payment in the Euro as if such payment in the Euro were a payment in an Optional
Currency). Prior to the occurrence of the event or events described in clause
(i) or (ii) of the preceding sentence, each amount payable hereunder in any
Optional Currency will, except as otherwise provided herein, continue to be
payable only in that currency.

2.9.2.2    Additional Compensation Under Certain Circumstances. The Borrowers
agree, at the request of any Lender, to compensate such Lender for any loss,
cost, expense or reduction in return that such Lender shall reasonably determine
shall be incurred or sustained by such Lender as a result of the replacement of
any Optional Currency by the Euro and that would not have been incurred or
sustained but for the transactions provided for herein. A certificate of any
Lender setting forth such Lender’s determination of the amount or amounts
necessary to compensate such Lender shall be delivered to the Borrowers and
shall be conclusive absent manifest error so long as such determination is made
on a reasonable basis. The Borrowers shall pay such Lender the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

2.9.3    Requests for Additional Optional Currencies. The Borrowers may deliver
to the Administrative Agent a written request that Revolving Credit Loans
hereunder also be permitted to be made in any other lawful currency (other than
Dollars), in addition to the currencies specified in the definition of “Optional
Currency” herein, provided that such currency must be freely traded in the
offshore interbank foreign exchange markets, freely transferable, freely
convertible into Dollars and available to the Lenders in the Relevant Interbank
Market. The Administrative Agent will promptly notify the Lenders of any such
request promptly after the Administrative Agent receives such request. The
Administrative Agent will promptly notify the Borrowers of the acceptance or
rejection by the Administrative Agent and each of the Lenders of the Borrowers’
request. The requested currency shall be approved as an Optional Currency
hereunder only if the Administrative Agent and all of the Lenders approve of the
Borrowers’ request.

2.9.4    Funding of Optional Currency Loans. Each Lender at its option may make
any Optional Currency Loan by causing any domestic or, if such Loan is
denominated in an Optional Currency, foreign branch or Affiliate of such Lender
to make such Optional Currency Loan (and in the case of an Affiliate, the
provisions of this Agreement shall apply to such Affiliate to the same extent as
to such Lender); provided that, any exercise of such option

 

46



--------------------------------------------------------------------------------

shall not affect the obligation of the Borrowers to repay such Optional Currency
Loan in accordance with the terms of this Agreement.

2.10    Provisions Applicable to All Loans.

2.10.1    Notes. The Obligation of the Borrowers to repay the aggregate unpaid
principal amount of the Revolving Credit Loans made to them by each Lender and
Swing Loans made to them by PNC, together with interest thereon, shall be
evidenced by a revolving credit Note or Swing Loan Note, as applicable, dated as
of the Closing Date (or, if later, the date such Lender becomes a Lender
hereunder in accordance with this Agreement), payable to the order of such
Lender in a face amount equal to such Lender’s Revolving Credit Commitment and
payable to the order of PNC in the face amount equal to the Swing Loan
Commitment. Upon request to the Administrative Agent made prior to the Closing
Date (or, if later, the date such Lender becomes a Lender hereunder in
accordance with this Agreement), any Lender may elect to evidence the aggregate
unpaid principal amount of all Revolving Credit Loans made by it, and PNC may
elect to evidence the aggregate unpaid principal amount of all Swing Loans made
by it, through the maintenance in the ordinary course of business of accounts or
records, which accounts or records shall be available to the Administrative
Agent to review promptly upon request, in lieu of receipt of original Notes. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent with respect to
such matters, the accounts and records of the Administrative Agent shall control
absent manifest error.

2.10.2    Joint and Several Obligations. Subject to any limitations expressly
set forth in Section 12.14 [Foreign Borrowers] with respect to Foreign
Borrowers, all Obligations of the Borrowers are joint and several.

2.11    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(i)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.3 [Commitment Fees] (it being
understood that the portion of a Defaulting Lender’s Commitment attributable to
its Ratable Share in outstanding Letters of Credit shall be deemed unfunded
unless such Defaulting Lender has provided cash collateral therefor in
accordance with the provisions hereof);

(ii)    the Commitment and outstanding Loans of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 12.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;

(iii)    if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:

 

47



--------------------------------------------------------------------------------

(a)    all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time; provided, however, that no reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Lender as a result of such Lender’s increased exposure following such
reallocation;

(b)     if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, Cash Collateralize for the benefit of the Issuing Lender
the Borrowers’ obligations corresponding to such Defaulting Lender’s Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;

(c)    if the Borrowers Cash Collateralize any portion of such Defaulting
Lender’s Letter of Credit Obligations pursuant to clause (b) above, the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.8.1.2 [Letter of Credit Fees] with respect to such
Defaulting Lender’s Letter of Credit Obligations during the period such
Defaulting Lender’s Letter of Credit Obligations are Cash Collateralized;

(d)    if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.8.1.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and

(e)    if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor Cash Collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.8.1.2 [Letter of Credit Fees] with respect to such Defaulting
Lender’s Letter of Credit Obligations shall be payable to the Issuing Lender
(and not to such Defaulting Lender) until and to the extent that such Letter of
Credit Obligations are reallocated and/or Cash Collateralized; and

(iv)    so long as such Lender is a Defaulting Lender, PNC shall not be required
to fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless such Issuing Lender is satisfied
that the related exposure and the Defaulting Lender’s then outstanding Letter of
Credit Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by such
Defaulting Lender or by the Borrowers in accordance with Section 2.11(iii), and
participating interests in any newly made Swing Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.11(iii)(a) (and such Defaulting Lender shall
not participate therein).

 

48



--------------------------------------------------------------------------------

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless PNC or the Issuing Lender, as the case may
be, shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to PNC or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrowers, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share, provided that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

2.12    Extension of Commitment Expiration Date.

2.12.1    Request for Extension. The Borrowers may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier
than 60 days and not later than 30 days prior to any anniversary of the Closing
Date, request that each Lender extend such Lender’s Commitment for an additional
364 days from the Expiration Date then in effect hereunder (the “Existing
Expiration Date”). The number of such requests which may be made by the
Borrowers and agreed to by the Lenders shall be limited to two such extensions.

2.12.2    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
less than 20 days prior to such anniversary of the Closing Date (the “Notice
Date”), advise the Administrative Agent whether or not such Lender agrees to
such extension, and each Lender that determines not to so extend its Expiration
Date (a “Non-Extending Lender”) shall notify the Administrative Agent of such
fact promptly after such determination (but in any event no later than the
Notice Date) and any Lender that does not so advise the Administrative Agent on
or before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.

(A)    Notification by Administrative Agent. The Administrative Agent shall
notify the Company of each Lender’s determination under this Section no later
than the date 15 days prior to such anniversary of the Closing Date (or, if such
date is not a Business Day, on the next preceding Business Day).

(B)    Additional Commitment Lenders. The Borrowers shall have the right on or
before the Existing Expiration Date to replace each Non-Extending Lender with,
and

 

49



--------------------------------------------------------------------------------

add as “Lenders” under this Agreement in place thereof, one or more assignees
who are eligible to become Lenders under Section 12.8.2 [Assignment by Lenders]
(each, an “Additional Commitment Lender”), and as provided in Section 12.8.2,
each of which Additional Commitment Lenders shall have entered into an
Assignment and Assumption pursuant to which such Additional Commitment Lender
shall undertake a Commitment (and, if any such Additional Commitment Lender is
already a Lender, its Commitment shall be in addition to such Lender’s
Commitment hereunder on such date) and shall agree, with respect to such
undertaken Commitment, to such extension. At the Existing Expiration Date in
effect prior to such extension, (1) the commitments of Non-Extending Lenders
that are not otherwise replaced with an Additional Commitment Lender will be
terminated, and the Loans of and other amounts due and payable to such Lenders
will be repaid (it being understood that the commitments of the Non-Extending
Lenders not consenting to such extension will remain in effect until the
Existing Expiration Date originally applicable to such Lenders), and (2) the
Borrowers shall make such additional prepayments as shall be necessary in order
that the Loans and L/C Obligations hereunder immediately after such Existing
Expiration Date will not exceed the Commitments.

(C)    Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Expiration Date
and the additional Commitments of the Additional Commitment Lenders shall be
more than 50% of the aggregate amount of the Commitments in effect immediately
prior to such anniversary of the Closing Date, then, effective as of such
anniversary of the Closing Date (the “Extension Effective Date”), the Expiration
Date of each Extending Lender and of each Additional Commitment Lender shall be
extended to the date falling 364 days after the Existing Expiration Date (except
that, if such date is not a Business Day, such Commitment Date as so extended
shall be the next preceding Business Day) and each Additional Commitment Lender
shall thereupon become a “Lender” for all purposes of this Agreement.

(D)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Expiration Date pursuant to this Section shall not be
effective with respect to any Lender unless:

(i)    no Potential Default or Event of Default shall have occurred and be
continuing on the date of such extension and after giving effect thereto;

(ii)    the representations and warranties contained in this Agreement are true
and correct in all material respects (or true in all respects as to those
representations and warranties qualified by materiality) on and as of the date
of such extension and after giving effect thereto, as though made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date); and

(iii)    the Borrowers shall have paid to the Administrative Agent all fees,
invoiced expenses and other amounts due and payable to the Administrative Agent
pursuant to this Agreement and the other Loan Documents on or prior to the
Extension Effective Date.

 

50



--------------------------------------------------------------------------------

(E)    Amendment; Sharing of Payments. In connection with any extension of the
Expiration Date, the Borrowers, the Administrative Agent and each extending
Lender may make such amendments to this Agreement as the Administrative Agent
determines to be reasonably necessary to evidence the extension. This Section
shall supersede Sections 5.3 and 12.1.

3.    RESERVED

4.    INTEREST RATES

4.1    Interest Rate Options. The Borrowers shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by them from the
Base Rate Option or Euro-Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, all
Revolving Credit Loans made as part of the same Borrowing Tranche shall be made
to the same Borrower and shall consist of the same Interest Rate Option, and the
same Interest Period shall apply to such Loans that are part of the same
Borrowing Tranche; provided that the Borrowers may select different Interest
Rate Options and different Interest Periods to apply simultaneously to the Loans
comprising different Borrowing Tranches and may convert to or renew one or more
Interest Rate Options with respect to all or any portion of the Loans comprising
any Borrowing Tranche; provided further that there shall not be at any one time
outstanding more than twelve (12) Borrowing Tranches in the aggregate among all
of the Loans and provided further that if an Event of Default or Potential
Default exists and is continuing, the Borrowers may not request, convert to, or
renew the Euro-Rate Option for any Loans and the Required Lenders may demand
that all existing Borrowing Tranches bearing interest under the Euro-Rate Option
shall be converted immediately to the Base Rate Option, subject to the
obligation of the Borrowers to pay any indemnity under Section 5.10 [Indemnity]
in connection with such conversion. If at any time the designated rate
applicable to any Loan made by any Lender exceeds such Lender’s highest lawful
rate, the rate of interest on such Lender’s Loan shall be limited to such
Lender’s highest lawful rate. Interest on the principal amount of each Optional
Currency Loan shall be paid by the Borrowers in such Optional Currency.

4.1.1    Revolving Credit Interest Rate Options; Swing Line Interest Rate.
Subject to Section 4.3 [Interest After Default], the Borrowers shall have the
right to select from the following Interest Rate Options applicable to the
Revolving Credit Loans, provided that any Loan made in an Optional Currency
shall bear interest at the Euro-Rate:

(i)    Revolving Credit Base Rate Option: A fluctuating rate per annum equal to
the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate;

(ii)    Revolving Credit Euro-Rate Option: A rate per annum equal to the
Euro-Rate plus the Applicable Margin; or

(iii)    Swing Loans. Subject to Section 4.3 [Interest After Default], at the
Borrowers’ option, Swing Loans shall bear interest (A) at the Base Rate Option
applicable to

 

51



--------------------------------------------------------------------------------

Revolving Credit Loans or, (B) at a rate per annum (computed on the basis of a
year of 360 days and actual days elapsed) equal to the Daily Euro-Rate plus the
Applicable Margin applicable to Revolving Credit Loans under the Euro-Rate
Option.

4.1.2    Rate Calculations; Rate Quotations. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the Daily
LIBOR Rate) shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365 or 366 day year) or, in the case of interest in respect of
Loans denominated in Optional Currencies as to which market practice differs
from the foregoing, in accordance with such market practice. A Borrower may call
the Administrative Agent on or before the date on which a Loan Request is to be
delivered to receive an indication of the rates then in effect, but it is
acknowledged that such projection shall not be binding on the Administrative
Agent or the Lenders nor affect the rate of interest which thereafter is
actually in effect when the election is made.

4.2    Interest Periods. At any time when the Borrowers shall select, convert to
or renew a Euro-Rate Option, the Borrowers shall notify the Administrative Agent
thereof by delivering a Loan Request to the Administrative Agent (i) at least
three (3) Business Days prior to the effective date of such Interest Rate Option
with respect to a Loan in an Optional Currency denominated in Canadian dollars
or Euro, four (4) Business Days prior to the effective date of such Interest
Rate Option with respect to a Loan in any other Optional Currency, and in all
other cases, three (3) Business Days prior to the effective date of such Euro
Rate Option. The notice shall specify an Interest Period during which such
Interest Rate Option shall apply. Notwithstanding the preceding sentence, the
following provisions shall apply to any selection of, renewal of, or conversion
to a Euro-Rate Option:

4.2.1    Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
Euro-Rate Option shall be in integral multiples of $1,000,000 and not less than
$5,000,000; and

4.2.2    Renewals. In the case of the renewal of a Euro-Rate Option at the end
of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day, or such other day as agreed to by the Administrative
Agent and the Company.

4.2.3    No Conversion of Optional Currency Loans. No Optional Currency Loan may
be converted into a Loan with a different Interest Rate Option, or a Loan
denominated in a different Optional Currency.

4.3    Interest After Default. To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, at the discretion of the Administrative Agent
or upon written demand by the Required Lenders to the Administrative Agent:

 

52



--------------------------------------------------------------------------------

4.3.1    Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.8.2
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall be increased by 2.0% per annum;

4.3.2    Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable to Revolving Credit Loans under the Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is Paid In Full; and

4.3.3    Acknowledgment. The Borrowers acknowledge that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrowers upon demand by
Administrative Agent.

4.4    Rates Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

4.4.1    Unascertainable. If on any date on which a Euro-Rate would otherwise be
determined, the Administrative Agent shall have determined that:

(i)    adequate and reasonable means do not exist for ascertaining such
Euro-Rate, or

(ii)    a contingency has occurred which materially and adversely affects the
Relevant Interbank Market relating to the Euro-Rate

then the Administrative Agent shall have the rights specified in Section 4.4.4
[Administrative Agent’s and Lender’s Rights].

4.4.2    Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:

(i)    the making, maintenance or funding of any Loan to which a Euro-Rate
Option applies has been made impracticable or unlawful by compliance by such
Lender in good faith with any Law or any interpretation or application thereof
by any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii)    such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan,

then the Administrative Agent shall have the rights specified in Section 4.4.4
[Administrative Agent’s and Lender’s Rights].

4.4.3    Optional Currency Not Available. If at any time the Administrative
Agent shall have determined that a fundamental change has occurred in the
foreign exchange or interbank markets with respect to any Optional Currency
(including, without limitation, changes in national or international financial,
political or economic conditions or currency exchange rates or exchange
controls), then (i) the Administrative Agent shall notify the Borrowers of any
such

 

53



--------------------------------------------------------------------------------

determination, and (ii) the Administrative Agent shall have the rights specified
in Section 4.4.4 [Administrative Agent’s and Lender’s Rights].

4.4.4    Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrowers thereof, in the case of
an event specified in Section 4.4.2 [Illegality; Increased Costs; Deposits Not
Available] above, and in the case of an event specified in Section 4.4.3
[Optional Currency Not Available] above, such Lender shall promptly so notify
the Administrative Agent and endorse a certificate to such notice as to the
specific circumstances of such notice, and the Administrative Agent shall
promptly send copies of such notice and certificate to the other Lenders and the
Borrowers. Upon such date as shall be specified in such notice (which shall not
be earlier than the date such notice is given), the obligation of (A) the
Lenders, in the case of such notice given by the Administrative Agent, or
(B) such Lender, in the case of such notice given by such Lender, to allow the
Borrowers to select, convert to or renew a Euro-Rate Option or select an
Optional Currency, as applicable, shall be suspended until the Administrative
Agent shall have later notified the Borrowers, or such Lender shall have later
notified the Administrative Agent, of the Administrative Agent’s or such
Lender’s, as the case may be, determination that the circumstances giving rise
to such previous determination no longer exist. If at any time the
Administrative Agent makes a determination under Section 4.4.1 [Unascertainable]
and the Borrowers have previously notified the Administrative Agent of their
selection of, conversion to or renewal of a Euro-Rate Option and such Interest
Rate Option has not yet gone into effect, such notification shall be deemed to
provide for selection of, conversion to or renewal of the Base Rate Option
otherwise available with respect to such Loans. If any Lender notifies the
Administrative Agent of a determination under Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrowers shall, subject to the
Borrowers’ indemnification Obligations under Section 5.10 [Indemnity], as to any
Loan of the Lender to which a Euro-Rate Option applies, on the date specified in
such notice either (i) as applicable, convert such Loan to the Base Rate Option
otherwise available with respect to such Loan or select a different Optional
Currency or Dollars, or (ii) prepay such Loan in accordance with Section 5.6
[Voluntary Prepayments]. Absent due notice from the Borrowers of conversion or
prepayment, such Loan shall automatically be converted to the Base Rate Option
otherwise available with respect to such Loan upon such specified date. If the
Administrative Agent makes a determination under Section 4.4.3 [Optional
Currency Not Available] then, until the Administrative Agent notifies the
Borrowers that the circumstances giving rise to such determination no longer
exist, (i) the availability of Loans in the affected Optional Currency shall be
suspended, (ii) the outstanding Loans in such affected Optional Currency shall
be converted into Dollar Loans (in an amount equal to the Dollar Equivalent of
such outstanding Optional Currency Loans) (x) on the last day of the then
current Interest Period if the Lenders may lawfully continue to maintain Loans
in such Optional Currency to such day, or (y) immediately if the Lenders may not
lawfully continue to maintain Loans in such Optional Currency, and interest
thereon shall thereafter accrue at the Base Rate Option.

4.5    Selection of Interest Rate Options. If the Borrowers fail to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the Euro-Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrowers shall be deemed to have converted such Borrowing Tranche
to the Revolving Credit Base Rate Option, commencing upon the last

 

54



--------------------------------------------------------------------------------

day of the existing Interest Period, and such currency conversion to U.S.
Dollars shall be determined by the Administrative Agent at the time of such
conversion.

4.6    Interest Act (Canada) Disclosure. For purposes of the Interest Act
(Canada): (i) whenever any interest or fee under this Agreement is calculated on
the basis of a period of time other than a calendar year, such rate used in such
calculation, when expressed as an annual rate, is equivalent to (x) such rate,
multiplied by (y) the actual number of days in the calendar year in which the
period for which such interest or fee is calculated ends, and divided by (z) the
number of days in such period of time, (ii) the principle of deemed reinvestment
of interest shall not apply to any interest calculation under this Agreement,
and (iii) the rates of interest stipulated in this Agreement are intended to be
nominal rates and not effective rates or yields.

4.7    Canadian Usury Provision. If any provision of this Agreement would oblige
a Canadian Borrower to make any payment of interest or other amount payable to
any Lender in an amount or calculated at a rate which would be prohibited by law
or would result in a receipt by that Lender of “interest” at a “criminal rate”
(as such terms are construed under the Criminal Code (Canada)), then,
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by applicable law or so result in
a receipt by that Lender of “interest” at a “criminal rate”, such adjustment to
be effected, to the extent necessary (but only to the extent necessary), as
follows:

(i)    first, by reducing the amount or rate of interest; and

(ii)    thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of Section 347 of the Criminal Code (Canada).

4.8    Minimum Interest Clause for Swiss Borrowers. The rates of interest
provided for in this Agreement, insofar as they relate to the Swiss Tranche, are
minimum interest rates. When entering into this Agreement, the parties have
assumed that the interest payable by Swiss Borrowers at the rates set out in
this Section 4.8 or in other Sections of this Agreement is not and will not
become subject to Swiss Withholding Tax.

Notwithstanding that the parties hereto do not anticipate that any payment of
interest will be subject to Swiss Withholding Tax, such parties agree that, in
the event that (a) Swiss Withholding Tax is imposed on interest payments by any
Swiss Borrower and (b) such Swiss Borrower is unable, solely by reason of the
Swiss Withholding Tax Act, to comply with Section 5.9.2 [Payments Free of
Taxes], then

(i)    the applicable interest rate in relation to that interest payment shall
be (A) the interest rate which would have applied to that interest payment as
provided for in Section 4.1 [Interest Rate Options] divided by (B) 1 minus the
rate at which the relevant Tax deduction is required to be made under Swiss
domestic tax law and/or applicable double taxation treaties (where the rate at
which the relevant Tax deduction is required to be made is for this purpose
expressed as a fraction of 1); and

 

55



--------------------------------------------------------------------------------

(ii)    the Swiss Borrower shall (A) pay the relevant interest at the adjusted
rate in accordance with paragraph (i) above, (B) make the Tax deduction on the
interest so recalculated and (C) all references to a rate of interest under the
Agreement shall be construed accordingly.

To the extent that interest payable by a Swiss Borrower under this Agreement
becomes subject to Swiss Withholding Tax, at the Borrowers’ expense, the Parties
shall promptly cooperate in completing any procedural formalities (including
submitting forms and documents required by the appropriate Tax authority) to the
extent possible and necessary for the specific Swiss Borrower to obtain the tax
ruling from Swiss Federal Tax Administration.

All the other provisions of Section 5.9 [Taxes] shall otherwise apply except for
the gross-up requirement provided for under Section 5.9.2 [Payments Free of
Taxes].

4.9    Successor Euro-Rate Index.

(i)    Notwithstanding anything herein to the contrary, if the Administrative
Agent determines (which determination shall be final and conclusive, absent
manifest error) that either (a) (i) the circumstances set forth in Section 4.4.1
[Unascertainable] have arisen and are unlikely to be temporary, or (ii) the
circumstances set forth in Section 4.4.1 have not arisen but the applicable
supervisor or administrator (if any) of a Euro-Rate or an Official Body having
jurisdiction over the Administrative Agent has made a public statement
identifying the specific date after which the Euro-Rate shall no longer be used
for determining interest rates for loans in Dollars or any Optional Currency
(either such date, a “Euro-Rate Termination Date”), or (b) a rate other than the
Euro-Rate has become a widely recognized benchmark rate for newly originated
syndicated loans in Dollars or an applicable Optional Currency in the U.S.
market, then the Administrative Agent may (in consultation with the Company)
choose a replacement index for the Euro-Rate in respect of Loans in Dollars or
the applicable Optional Currency, as the case may be, and make adjustments to
applicable margins and related amendments to this Agreement as referred to below
such that, to the extent practicable, the all-in interest rate based on the
replacement index will be substantially equivalent to the all-in Euro-Rate-based
interest rate in effect prior to its replacement.

(ii)    The Administrative Agent and the Borrowers shall enter into an amendment
to this Agreement to reflect the replacement index and such other related
amendments as may be appropriate, in the discretion of the Administrative Agent,
for the implementation and administration of the replacement index-based rate
(but for avoidance of doubt, such related amendments shall not include a
reduction of the Applicable Rate). Notwithstanding anything to the contrary in
this Agreement or the other Loan Documents (including, without limitation,
Section 12.1 [Modifications, Amendments or Waivers]), such amendment shall
become effective without any further action or consent of any other party to
this Agreement at 5:00 p.m. Eastern Time on the tenth (10th) Business Day after
the date a draft of the amendment is provided to the Lenders, unless the
Administrative Agent receives, on or before such tenth (10th) Business Day, a
written notice from the Required Lenders stating that such Lenders object to
such amendment.

 

56



--------------------------------------------------------------------------------

(iii)    Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (a) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a Euro-Rate-based rate to a replacement index-based
rate, and (b) may also reflect adjustments to account for (x) the effects of the
transition from the Euro-Rate to the replacement index and (y) yield- or
risk-based differences between the Euro-Rate and the replacement index.

(iv)    Until an amendment reflecting a new replacement index in accordance with
this Section 4.9 is effective, each advance, conversion and renewal of a Loan
under the Euro-Rate Option will continue to bear interest with reference to the
Euro-Rate; provided however, that if the Administrative Agent determines (which
determination shall be final and conclusive, absent manifest error) that a
Euro-Rate Termination Date has occurred, then following the Euro-Rate
Termination Date, all Loans as to which the Euro-Rate Option would otherwise
apply shall automatically be converted to (x) if such Loan is in Dollars, the
Base Rate Option and (y) if such Loan is in an Optional Currency to which such
Euro-Rate Termination Date applies, a Loan in Dollars under the Base Rate
Option, in each case, until such time as an amendment reflecting a replacement
index and related matters as described above is implemented.

(v)    Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.

5.         PAYMENTS

5.1    Payments. All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees, Administrative
Agent’s Fee or other fees or amounts due from the Borrowers hereunder shall be
payable prior to 1:00 p.m. on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrowers, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue. Such payments shall be made to
the Administrative Agent at the Principal Office for the account of PNC with
respect to the Swing Loans and for the ratable accounts of the Lenders with
respect to the Revolving Credit Loans in U.S. Dollars (unless specified
otherwise herein) and in immediately available funds, and the Administrative
Agent shall promptly distribute such amounts to the Lenders in immediately
available funds; provided that in the event payments are received by 1:00 p.m.
by the Administrative Agent with respect to the Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders interest at the Federal Funds
Effective Rate in the case of Loans or other amounts due in Dollars, or the
Overnight Rate in the case of Loans or other amounts due in an Optional
Currency, with respect to the amount of such payments for each day held by the
Administrative Agent and not distributed to the Lenders. The Administrative
Agent’s and each Lender’s statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement (including the Equivalent Amounts of the applicable

 

57



--------------------------------------------------------------------------------

currencies where such computations are required) and shall be deemed an “account
stated.” All payments of principal and interest made in respect of the Loans
must be repaid in the same currency (whether Dollars or the applicable Optional
Currency) in which such Loan was made and all Unpaid Drawings with respect to
each Letter of Credit shall be made in the same currency (whether Dollars or the
applicable Optional Currency) in which such Letter of Credit was issued. The
Administrative Agent may (but shall not be obligated to) debit the amount of any
such payment which is not made by such time to any ordinary deposit account of
the applicable Borrower with the Administrative Agent.

5.2    Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrowers with respect to principal, interest,
Commitment Fees, Letter of Credit Fees, or other fees (but excluding the
Administrative Agent’s Fee and the Issuing Lender’s fronting fee) or amounts due
from the Borrowers hereunder to the Lenders with respect to the Commitments and
Loans, shall (except as otherwise may be provided with respect to a Defaulting
Lender and except as provided in Section 4.4.4 [Administrative Agent’s and
Lender’s Rights] in the case of an event specified in Section 4.4 [Euro-Rate
Unascertainable; Etc.], 5.6.2 [Replacement of a Lender] or 5.8 [Increased
Costs]) be payable ratably among the Lenders entitled to such payment in
accordance with the amount of principal, interest, Commitment Fees, Letter of
Credit Fees, and other fees or amounts then due or payable such Lenders as set
forth in this Agreement. Notwithstanding any of the foregoing, each borrowing or
payment or prepayment by the Borrowers of principal, interest, fees or other
amounts from the Borrowers solely with respect to Swing Loans shall be made by
or to PNC according to Section 2.5.5 [Borrowings to Repay Swing Loans].

5.3    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff, counterclaim or banker’s lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source, obtain
payment in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii)    the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Borrowers pursuant to and in accordance with the
express terms of the

 

58



--------------------------------------------------------------------------------

Loan Documents or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or Participation
Advances to any assignee or participant, other than to the Borrowers or any
Consolidated Subsidiary thereof (as to which the provisions of this Section 5.3
shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Borrower in the amount of
such participation.

5.4     Presumptions by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrowers prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate (or, for payments in an Optional Currency, the
Overnight Rate) and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

5.5    Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the Euro-Rate Option applies shall be due and payable on the last
day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 5.7 [Mandatory
Prepayments; Cash Collateralization] shall be due on the date such mandatory
prepayment is due. Interest on the principal amount of each Loan or other
monetary Obligation shall be due and payable on demand after such principal
amount or other monetary Obligation becomes due and payable (whether on the
stated Expiration Date, upon acceleration or otherwise).

5.6    Voluntary Prepayments.

5.6.1    Right to Prepay. Each Borrower shall have the right at their option
from time to time to prepay the Loans in whole or part without premium or
penalty (except as provided in Section 5.6.2 [Replacement of a Lender] below, in
Section 5.8 [Increased Costs] and Section 5.10 [Indemnity]). Whenever any
Borrower desires to prepay any part of the Loans, such Borrower shall provide a
prepayment notice to the Administrative Agent by 1:00 p.m. at least one
(1) Business Day prior to the date of prepayment of the Revolving Credit Loans
and at least four (4) Business Days prior to the date of prepayment of any
Optional Currency Loans, or no later than 1:00 p.m. on the date of prepayment of
Swing Loans, setting forth the following information:

 

59



--------------------------------------------------------------------------------

(i)    the date, which shall be a Business Day, on which the proposed prepayment
is to be made;

(ii)    a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;

(iii)    a statement indicating the application of the prepayment between Loans
to which the Base Rate Option applies and Loans and Optional Currencies to which
the Euro-Rate Option applies; and

(iv)    the total principal amount of such prepayment, which shall be equal to
(i) in the case of any Base Rate Loan, $1,000,000 (or Dollar Equivalent
thereof), with minimum increments thereafter of $500,000 (or Dollar Equivalent
thereof), (ii) in the case of any Euro-Rate Loan, $5,000,000 (or Dollar
Equivalent thereof), with minimum increments thereafter of $1,000,000 (or Dollar
Equivalent thereof), and (iii) in the case of any Swing Loan, $500,000, with
minimum increments thereafter of $250,000 (prepayments of Loans with different
Interest Rate Options or Interest Periods shall be deemed separate prepayments
for the purposes of the foregoing).

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made. Except as provided
in Section 4.4.4 [Administrative Agent’s and Lender’s Rights], if the Borrowers
prepay a Loan but fails to specify the applicable Borrowing Tranche which the
Borrowers are prepaying, the prepayment shall be applied (i) first to Revolving
Credit Loans to which the Base Rate Option applies, (ii) then to Revolving
Credit Loans to which the Euro-Rate Option applies which are not in Optional
Currencies, (iii) then to Revolving Credit Loans in Optional Currencies,
(iv) then to Swing Loans to which the Base Rate Option Applies, and (v) then to
Swing Loans to which the Euro-Rate Option applies. Any prepayment hereunder
shall be subject to the Borrowers’ Obligation to indemnify the Lenders under
Section 5.10 [Indemnity]. Prepayments shall be made in the currency in which
such Loan was made, unless otherwise directed by the Administrative Agent.

5.6.2    Replacement of a Lender. In the event any Lender (a) gives notice under
Section 4.4 [Euro-Rate Unascertainable, Etc.], (b) requests compensation under
Section 5.8 [Increased Costs], or requires the Borrowers to pay any Indemnified
Taxes or additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.9[Taxes], (c) is a Defaulting Lender,
(d) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (e) is a Non-Consenting Lender referred to in
Section 12.1 [Modifications, Amendments or Waivers] or a Non-Extending Lender
under Section 2.12 [Extension of Commitment Expiration Date], then in any such
event the Borrowers may, at their sole effort and expense, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 12.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to
Sections 5.8 [Increased Costs] or 5.9 [Taxes]) and obligations under this
Agreement and the related Loan

 

60



--------------------------------------------------------------------------------

Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(i)    the Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 12.8 [Successors and Assigns];

(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.8 [Increased Costs Generally] or payments required
to be made pursuant to Section 5.9 [Taxes], such assignment will result in a
reduction in such compensation or payments thereafter; and

(iv)    such assignment does not conflict with applicable Law.

Solely with respect to circumstances described in Sections 5.6.2(i) through
5.6.2(iii), a Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

5.6.3    Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.8.1 [Increased Costs Generally], or the Borrowers
are or will be required to pay any Indemnified Taxes or additional amounts to
any Lender or any Official Body for the account of any Lender pursuant to
Section 5.9 [Taxes], then such Lender shall (at the request of the Borrowers)
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.8 [Increased Costs] or Section 5.9
[Taxes], as the case may be, in the future, and (ii) would not subject such
Lender to any material unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

5.7    Mandatory Prepayments; Cash Collateralization.

5.7.1    Mandatory Prepayments of Loans. If on any date (after giving effect to
any other payments on such date) (A) the aggregate Dollar Equivalent amount of
Revolving Facility Usage exceeds the aggregate Revolving Credit Commitments,
(B) the Dollar Equivalent amount of Revolving Credit Loans from a Lender exceeds
such Lender’s Revolving Credit Commitment minus such Lender’s Ratable Share of
the Dollar Equivalent amount of Letter of Credit Obligations, or (C) the Swing
Loans outstanding exceed the Swing Loan Sublimit; then, in the case of each of
the foregoing, the applicable Borrower or the Company shall prepay on

 

61



--------------------------------------------------------------------------------

such date the principal amount of Loans and, after Loans have been paid in full,
any Unpaid Drawings, in an aggregate amount at least equal to such excess and
conforming in the case of partial prepayments of Loans to the requirements as to
the amounts of partial prepayments of Loans that are contained in Section 5.6
[Voluntary Prepayments]; provided, however, that if such excess results solely
from fluctuations in the exchange rates related to any Optional Currencies
applicable to any of the Loans or unpaid drawings, then neither the applicable
Borrower nor the Company shall be obligated to make a prepayment pursuant to
this Section 5.7.1 unless and/or until (1) the aggregate Dollar Equivalent
amount of Revolving Facility Usage exceeds 105% of the aggregate of the
Revolving Credit Commitments, or (2) the Dollar Equivalent amount of Revolving
Credit Loans from a Lender exceeds 105% of such Lender’s Revolving Credit
Commitment minus such Lender’s Ratable Share of the Dollar Equivalent amount of
Letter of Credit Obligations, and, in all cases governed by this proviso, such
prepayment shall not be required until the third (3rd) Business Day after the
date such excess first arose.

5.7.2    Application Among Interest Rate Options. All prepayments required
pursuant to this Section 5.7 shall first be applied among the Interest Rate
Options to the principal amount of the Loans subject to the Base Rate Option,
then to Loans denominated in Dollars and subject to a Euro-Rate Option, then to
Optional Currency Loans subject to the Euro-Rate Option, and the Borrowers will
be subject to the indemnity obligations set forth in Section 5.8 [Increased
Costs] and Section 5.9 [Taxes]. In accordance with Section 5.10 [Indemnity], the
Borrowers shall indemnify the Lenders for any loss or expense, including loss of
margin, incurred with respect to any such prepayments applied against Loans
subject to a Euro-Rate Option on any day other than the last day of the
applicable Interest Period.

5.7.3    Cash Collateralization. If on any date the Dollar Equivalent of Letter
of Credit Obligations exceeds the Letter of Credit Sublimit, then the Issuing
Lender shall pay to the Administrative Agent an amount in cash equal to such
excess and the Administrative Agent shall hold such payment as security for the
Reimbursement Obligations of the Issuing Lender hereunder in respect of Letters
of Credit; provided, however, that if such excess results solely from
fluctuations in the exchange rates related to any Optional Currencies applicable
to any of the Letter of Credit Obligations, then the Issuing Lender shall not be
obligated to make a cash payment to the Administrative Agent pursuant to this
Section 5.7.3 [Cash Collateralization] unless and/or until such Letter of Credit
Obligations equal or exceed 105% of the Letter of Credit Sublimit, and, in all
cases governed by this proviso, such payment shall not be required until the
third (3rd) Business Day after the date such excess first arose.

5.7.4    Application of Prepayments. All prepayments pursuant to this
Section 5.7 shall be applied to reduce the Revolving Credit Loans (without a
permanent corresponding Revolving Credit Commitment reduction unless otherwise
provided in this Agreement).

5.7.5    No Deemed Cure. The payment of any mandatory prepayment as required by
this Section 5.7 [Mandatory Prepayments; Cash Collateralization] shall not be
deemed to cure any Event of Default caused under another provision of this
Agreement by the same occurrence which gave rise to the mandatory prepayment
obligation under this Section 5.7 [Mandatory Prepayments; Cash
Collateralization].

 

62



--------------------------------------------------------------------------------

5.8    Increased Costs.

5.8.1    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement which is addressed separately in this
Section 5.8) or the Issuing Lender;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender, the Issuing Lender or the Relevant Interbank
Market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrowers will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

5.8.2    Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
lending office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

 

63



--------------------------------------------------------------------------------

5.8.3    Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in Sections
5.8.1 [Increased Costs Generally] or 5.8.2 [Capital Requirements] and setting
forth in reasonable detail the calculations necessary to determine such amount
or amounts, and delivered to the Borrowers shall be conclusive absent manifest
error. The Borrowers shall pay such Lender or the Issuing Lender, as the case
may be, the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

5.8.4    Delay in Requests. Each Lender agrees to promptly give the Borrowers
notice of any demand for compensation pursuant to this Section 5.8 [Increased
Costs]. Failure or delay on the part of any Lender or the Issuing Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Lender’s right to demand such compensation,
provided that the Borrowers shall not be required to compensate a Lender or the
Issuing Lender pursuant to this Section 5.8 [Increased Costs] for any increased
costs incurred or reductions suffered more than six (6) months prior to the date
that such Lender or the Issuing Lender, as the case may be, notifies the
Borrowers of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Issuing Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six (6) month period referred to above
shall be extended to include the period of retroactive effect thereof).

5.8.5    Additional Reserve Requirements. The Borrowers shall pay to each Lender
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits, additional interest on the unpaid principal amount of each Loan under
the Euro-Rate Option equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), and (ii) as long as
such Lender shall be required to comply with any reserve ratio requirement under
Regulation D or under any similar, successor or analogous requirement of the
Board of Governors of the Federal Reserve System (or any successor) or any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Loans under the Euro-Rate
Option, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided that in each case the Borrowers shall
have received at least ten days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice ten days prior to the relevant Payment Date, such additional
interest or costs shall be due and payable ten days from receipt of such notice.

5.9    Taxes.

5.9.1    Issuing Lender. For purposes of this Section 5.9 [Taxes], the term
“Lender” includes the Issuing Lender, and the term “applicable Law” includes
FATCA.

 

64



--------------------------------------------------------------------------------

5.9.2    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be without deduction or
withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

5.9.3    Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay
to the relevant Official Body in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

5.9.4    Indemnification by the Borrowers. The Borrowers shall jointly and
severally indemnify each Recipient, within thirty (30) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.9 [Taxes]) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to the Borrowers by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

5.9.5    Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Borrowers to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.8.4 [Participations] relating to the maintenance of a
Participant Register, and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.9.5 [Indemnification by the
Lenders].

5.9.6     Evidence of Payments. As soon as practicable after any payment of
Taxes by any Borrower to an Official Body pursuant to this Section 5.9 [Taxes],
such Borrower

 

65



--------------------------------------------------------------------------------

shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

5.9.7    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7.1(ii)(A), 5.9.7.1(ii)(B) and 5.9.7.1(iv)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. If any Foreign Lender fails to comply with the provisions in
this Section 5.9, then the Borrowers shall not have any obligation to increase
the sum payable to such Lender pursuant to Section 5.9 [Taxes] or to indemnify
such Lender pursuant to this Section 5.9 for Taxes (included related penalties,
interest and expenses) imposed by the United States or any political subdivision
thereof.

(ii)    Without limiting the generality of the foregoing, with regard to each
U.S. Borrower,

(A)    any Lender that is a U.S. Person shall deliver to each U.S. Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to each U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS

 

66



--------------------------------------------------------------------------------

Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(ii)    executed originals of IRS Form W-8ECI;

(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of a U.S. Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(B) or
Exhibit 5.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(D) on
behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to each U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to each U.S. Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for each U.S. Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

67



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify each U.S. Borrower and the
Administrative Agent in writing of its legal inability to do so.

5.9.8    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body. Notwithstanding anything
to the contrary in this Section 5.9.8 [Treatment of Certain Refunds], in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.9.8 [Treatment of Certain Refunds]
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

5.9.9    Survival. Each party’s obligations under this Section 5.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.

5.9.10    Lenders’ Cooperation in Tax Matters. Promptly upon request by the
Administrative Agent, at the Borrowers’ expense, each of the Lenders agrees to
cooperate in completing any procedural formalities necessary for any Borrower to
obtain authorization to make any payments under this Agreement without any
deduction or withholding for or on account of taxes from a payment under a Loan
Document. Each of the Lenders further agrees to provide such information as any
Swiss Borrower may reasonably request from time to time to determine such Swiss
Borrower’s compliance with Swiss Bank Rules.

Within thirty (30) days after request by any Lender that holds a passport under
the HMRC DT Treaty Passport scheme and which wishes that scheme to apply to this
Agreement, the Company shall file a duly completed form DTTP-2 [Notification of
a loan from a Double Taxation Treaty Passport Holder] in respect of such Lender,
with HM Revenue and Customs and shall promptly provide Lender with a copy of
that filing.

 

68



--------------------------------------------------------------------------------

5.10    Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs] or Section 5.9 [Taxes], the Borrowers shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Lender sustains or incurs as a consequence of any:

(i)    payment, prepayment, conversion or renewal of any Loan to which a
Euro-Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due), or any voluntary prepayment without the required notice,

(ii)    attempt by any Borrower to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.4
[Revolving Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest
Periods] or notice relating to prepayments under Section 5.6 [Voluntary
Prepayments], or

(iii)    default by any Borrower in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of the Borrowers to pay when due (by acceleration or
otherwise) any principal, interest or any other amount due hereunder.

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowers of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.

5.11    Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrowers may borrow,
repay and reborrow Swing Loans and PNC may make Swing Loans as provided in
Section 2.1.4 [Swing Loan Commitment] hereof during the period between
Settlement Dates. The Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on any mandatory prepayment date as provided for herein and may at its
option effect settlement on any other Business Day. These settlement procedures
are established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 [Settlement Date Procedures] shall relieve the
Lenders of their obligations to fund Revolving Credit Loans on

 

69



--------------------------------------------------------------------------------

dates other than a Settlement Date pursuant to Section 2.1.4 [Swing Loan
Commitment]. The Administrative Agent may at any time at its option for any
reason whatsoever require each Lender to pay immediately to the Administrative
Agent such Lender’s Ratable Share of the outstanding Revolving Credit Loans and
each Lender may at any time require the Administrative Agent to pay immediately
to such Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans.

5.12    Currency Conversion Procedures for Judgments. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in any currency (the “Original Currency”) into another currency (the “Other
Currency”), the parties hereby agree, to the fullest extent permitted by Law,
that the rate of exchange used shall be that at which in accordance with normal
lending procedures the Administrative Agent could purchase the Original Currency
with the Other Currency after any premium and costs of exchange on the Business
Day preceding that on which final judgment is given.

5.13    Indemnity in Certain Events. The obligation of Borrower in respect of
any sum due from Borrower to any Lender hereunder shall, notwithstanding any
judgment in an Other Currency, whether pursuant to a judgment or otherwise, be
discharged only to the extent that, on the Business Day following receipt by any
Lender of any sum adjudged to be so due in such Other Currency, such Lender may
in accordance with normal lending procedures purchase the Original Currency with
such Other Currency. If the amount of the Original Currency so purchased is less
than the sum originally due to such Lender in the Original Currency, the
Borrowers agree, as a separate obligation and notwithstanding any such judgment
or payment, to indemnify such Lender against such loss.

6.        REPRESENTATIONS AND WARRANTIES

6.1    Representations and Warranties. The Borrowers, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:

6.1.1    Organization and Qualification; Power and Authority; Compliance With
Laws; Title to Properties; Event of Default. Each of the Company and its
Consolidated Subsidiaries (i) is a corporation, partnership or limited liability
company (or foreign jurisdictional equivalent) duly organized or formed, as
applicable, validly existing and in good standing under the laws of its
jurisdiction of organization or formation, as applicable, (ii) has all requisite
corporate, partnership or limited liability company (or foreign equivalent)
power, and has all governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted, except in the case of such licenses, authorizations,
consents and approvals, where the failure to obtain them would not have a
Material Adverse Effect; and (iii) is duly licensed or qualified and in good
standing (or foreign jurisdictional equivalent) in each jurisdiction where such
licensing or qualification is required, except where the failure to be licensed,
qualified or in good standing will not result in a Material Adverse Effect. No
Event of Default or Potential Default exists or is continuing.

6.1.2    Consolidated Subsidiaries and Owners; Investment Companies. Schedule
6.1.2 is a complete and correct list, as of the date of this Agreement, of all
Consolidated Subsidiaries of the Company and of all Investments held by the
Company or any of

 

70



--------------------------------------------------------------------------------

its Consolidated Subsidiaries in any material joint venture or other similar
Person. The Certificates of Beneficial Ownership executed and delivered to the
Administrative Agent and the Lenders on or prior to the date of this Agreement
are true and correct as of the date hereof. The Company owns, free and clear of
Liens, all outstanding shares or other equity interests of its Consolidated
Subsidiaries and all such shares or other equity interests are validly issued,
fully paid and non-assessable (except in the case of RPM Canada Company) and the
Company (or the respective Consolidated Subsidiary of the Company) also owns,
free and clear of Liens, all such Investments.

6.1.3    Corporate Action. Each Borrower has all necessary corporate,
partnership or limited liability company (or foreign equivalent) power, as
applicable, and authority to execute, deliver and perform its obligations under
the Loan Documents to which it is a party; the execution, delivery and
performance by each Borrower of the Loan Documents to which it is a party have
been duly authorized by all necessary corporate, partnership or limited
liability company (or foreign equivalent) action, as applicable; and this
Agreement has been duly and validly executed and delivered by each Borrower and
constitutes the legal, valid and binding obligation of such Borrower and, on the
Closing Date, each of the other Loan Documents to which the Borrowers are to be
a party will constitute their legal, valid and binding obligation, in each case
enforceable in accordance with their terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization or moratorium or other
similar laws relating to the enforcement or creditors’ rights generally and by
general equitable principles.

6.1.4    No Breach. Neither the execution and delivery of this Agreement or the
other Loan Documents by any Borrower nor the consummation of the transactions
herein or therein contemplated or compliance with the terms and provisions
hereof or thereof by any of them will conflict with, constitute a breach of, or
require any consent under, the Organizational Documents of the Company or any of
its Consolidated Subsidiaries, or any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or any Loan Document or other material agreement or instrument to which
the Company or any of its Consolidated Subsidiaries is a party or by which it is
bound or to which it is subject, or constitute a default under any such material
agreement or instrument, or result in the creation or imposition of any Lien
upon any of the revenues or assets of the Company or any of its Consolidated
Subsidiaries pursuant to the terms of any such agreement or instrument.

6.1.5    Litigation. Except as disclosed in the Disclosure Documents, there are
no legal or arbitral proceedings or any proceedings by or before any
governmental or regulatory authority or agency, now pending or, to the knowledge
of the Company, threatened against or affecting the Company or any Consolidated
Subsidiary of such the Company which could reasonably be expected to have a
Material Adverse Effect or which in any manner draws into question the validity
of any material provision of any Loan Document. The disclosure of litigation to
the Lenders pursuant to this Section does not necessarily mean that such
litigation is of the type described in this Section or that the Company believes
that such litigation has any merit whatsoever.

6.1.6    Approvals. Each of the Company and its Consolidated Subsidiaries has
obtained all material authorizations, approvals and consents of, and has made
all filings and registrations with, any governmental or regulatory authority or
agency and any third party

 

71



--------------------------------------------------------------------------------

necessary for the execution, delivery or performance by it of any Loan Document
to which it is a party, or for the validity or enforceability thereof.

6.1.7    Margin Stock. None of the Company or any Consolidated Subsidiaries of
the Company engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or which is inconsistent with the provisions of the regulations
of the Board of Governors of the Federal Reserve System. None of the Borrowers
or any Consolidated Subsidiary of any Borrower holds or intends to hold margin
stock in such amounts that more than 25% of the reasonable value of the assets
of any Borrower or any Consolidated Subsidiary of any Borrower are or will be
represented by margin stock.

6.1.8     Information.

(a)    Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Lender in connection herewith or therewith, contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading.

(b)    Without limiting the generality of paragraph (a):

(i)    The audited consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of May 31, 2018 and the audited consolidated
statements of income, shareholders’ equity and cash flows for the fiscal year
ended May 31, 2018 (collectively, the “Statements”) have been prepared in
accordance with GAAP consistently applied. The Statements fairly present the
financial position of the Company and its Consolidated Subsidiaries as of
May 31, 2018 and the results of their operation and their cash flows for the
fiscal year ended May 31, 2018 in conformity with GAAP.

(ii)    The unaudited balance sheet of the Company and its Consolidated
Subsidiaries as of August 31, 2018 and the unaudited consolidated statements of
income, shareholders’ equity and cash flows for the three (3) months then ended
have been prepared in accordance with GAAP consistently applied, and fairly
present the financial position of the Company and its Consolidated Subsidiaries
as of August 31, 2018 including their operations and their cash flows for the
three (3) months then ended in conformity with GAAP (subject to normal year-end
adjustments).

(iii)    The Company and its Consolidated Subsidiaries did not on the date of
the balance sheet referred to in clause (i) above, and will not on the Closing
Date, have any material contingent liabilities, material liabilities for taxes,
unusual and material forward or long-term commitments or material unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in said balance sheet.

 

72



--------------------------------------------------------------------------------

(c)    The Company has disclosed to the Lenders in writing any and all facts
(other than general economic or industry conditions) which have or may have a
Material Adverse Effect.

(d)    Since May 31, 2018, no event has occurred and no condition has come into
existence which has had, or is reasonably likely to have, a Material Adverse
Effect.

6.1.9    Taxes. All federal, state, provincial, local and other material tax
returns required to have been filed with respect to the Company and each
Consolidated Subsidiary of the Company have been filed, and payment or adequate
provision has been made for the payment of all taxes, fees, assessments and
other governmental charges which have or may become due pursuant to said returns
or to assessments received, except to the extent that (a) such taxes, fees,
assessments and other charges are being contested in good faith by appropriate
proceedings diligently conducted and for which such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made in accordance with Section 8.1.2 [Payment of Liabilities, Including Taxes,
Etc.], or (b) those that would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. There are no material tax
disputes or contests pending as of the Closing Date which would reasonably be
expected to have a Material Adverse Effect. The charges, accruals and reserves
on the books of the Company and its Consolidated Subsidiaries in respect of
taxes and other governmental charges are, in the opinion of the Company,
adequate.

6.1.10    Ownership and Use of Properties. Each of the Company and each
Consolidated Subsidiary of the Company will have on the Closing Date and at all
times thereafter, legal title or ownership of, or the right to use pursuant to
enforceable and valid agreements or arrangements, all tangible property, both
real and personal, and all franchises, licenses, copyrights, patents and
know-how which is material to the operation of its business to be conducted.

6.1.11    Anti-Terrorism Laws; Anti-Corruptions Laws; EEA Financial
Institutions. (i) None of the Borrowers nor any Subsidiary of the Borrowers, nor
to the knowledge of the Borrowers, any director, officer, employee, agent or
Affiliate of any Borrower, is a Sanctioned Person, and (ii) none of the
Borrowers nor any Subsidiary of the Borrowers, nor to the knowledge of the
Borrowers, any director, officer, employee, agent or Affiliate of any Borrower,
either in its own right or through any third party, (a) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law, (b) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (c) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

The Borrowers, their respective Subsidiaries and their respective directors,
officers and employees and, to the knowledge of the Borrowers, the agents of the
Borrowers and their Subsidiaries, are in compliance with all applicable
Anti-Corruptions Laws in all material respects. The Company maintains and will
continue to maintain and enforce policies and procedures designed to promote and
achieve continued compliance with Anti-Terrorism Laws and Anti-Corruption Laws.

 

73



--------------------------------------------------------------------------------

No Loan Party is an EEA Financial Institution.

6.1.12    Investment Company Act. Neither the Company nor any of its
Consolidated Subsidiaries is an investment company within the meaning of the
Investment Company Act of 1940, as amended, or directly or indirectly,
controlled by or acting on behalf of any Person which is an investment company
within the meaning of said Act, and shall not become such an “investment
company” or under such “control.”

6.1.13    ERISA Compliance.

(i)    Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws. Each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received from the IRS a favorable determination or opinion letter, which has not
by its terms expired, that such Pension Plan is so qualified, or such Pension
Plan is entitled to rely on an IRS advisory or opinion letter with respect to an
IRS-approved master and prototype or volume submitter plan, or a timely
application for such a determination or opinion letter is currently being
processed by the IRS with respect thereto; and, to the best knowledge of
Borrowers, nothing has occurred which would prevent, or cause the loss of, such
qualification. Borrowers and each member of the ERISA Group have made all
required contributions to each Pension Plan subject to Sections 412 or 430 of
the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Sections 412 or 430 of the Code has been made
with respect to any Pension Plan.

(ii)    No ERISA Event has occurred or is reasonably expected to occur; (a) no
Pension Plan has any unfunded pension liability (i.e., excess of benefit
liabilities over the current value of that Pension Plan’s assets, determined
pursuant to the assumptions used for funding the Pension Plan for the applicable
plan year in accordance with Section 430 of the Code); (b) no Borrower nor any
member of the ERISA Group has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (c) no Borrower
nor any member of the ERISA Group has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 of
ERISA, with respect to a Multiemployer Plan; (d) no Borrower nor any member of
the ERISA Group has received notice pursuant to Section 4242(a)(1)(B) of ERISA
that a Multiemployer Plan is in reorganization and that additional contributions
are due to the Multiemployer Plan pursuant to Section 4243 of ERISA; and (e) no
Borrower nor any member of the ERISA Group has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA.

6.1.14    Environmental Matters. Except as disclosed in the Disclosure
Documents, neither the Company nor any of its Consolidated Subsidiaries has
(i) failed to obtain any permits, certificates, licenses, approvals,
registrations and other authorizations which are required under any applicable
Environmental Law where failure to have any such permit, certificate, license,
approval, registration or authorization would have a Material Adverse Effect;
(ii) failed to comply with the terms and conditions of all such permits,
certificates, licenses, approvals, registrations and authorizations, and are
also in compliance with all other limitations, restrictions, conditions,
standards, prohibitions, requirements, obligations, schedules and

 

74



--------------------------------------------------------------------------------

timetables contained in any applicable Environmental Law or in any notice or
demand letter from any regulatory authority issued, entered, promulgated or
approved thereunder where failure to comply would have a Material Adverse
Effect; or (iii) failed to conduct its business so as to comply in all respects
with applicable Environmental Laws where failure to so comply would have a
Material Adverse Effect. The disclosure of any failure or alleged failure to the
Lenders pursuant to this Section does not necessarily mean that such failure is
of the type described in this Section or that any such allegations has any merit
whatsoever.

6.1.15    Solvency. On the Closing Date and after giving effect to the initial
Loans hereunder, the Company and its Consolidated Subsidiaries are Solvent.

7.         CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the
Borrowers of their Obligations to be performed hereunder at or prior to the
making of any such Loans or issuance of such Letters of Credit and to the
satisfaction of the following further conditions:

7.1    First Loans and Letters of Credit.

7.1.1    Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:

(i)    A certificate of the Company signed by an Authorized Officer of the
Company, dated the Closing Date stating that (A) all representations and
warranties of the Borrowers set forth in this Agreement are true and correct in
all material respects, (B) the Borrowers are in compliance with each of the
covenants and conditions hereunder, (C) no Event of Default or Potential Default
exists and (D) there is no litigation or proceedings of which it is aware before
any courts, arbitrators or governmental or regulatory agencies affecting the
Company or any of its Consolidated Subsidiaries which could reasonably be
expected to have a Material Adverse Effect;

(ii)    A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary or Director of each of the Borrowers, certifying as
appropriate as to: (a) all action taken by each Borrower in connection with this
Agreement and the other Loan Documents; (b) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (c) copies
of its organizational documents as in effect on the Closing Date certified by
the appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing (or foreign jurisdictional equivalent in
each jurisdiction where such certification is required) of each Borrower in each
state where organized or qualified to do business;

(iii)    This Agreement and each of the other Loan Documents signed by an
Authorized Officer;

(iv)    Opinions of counsel for each of the Borrowers, dated the Closing Date,
each in form and substance acceptable to the Administrative Agent and the
Lenders;

 

75



--------------------------------------------------------------------------------

(v)    A duly completed Compliance Certificate for the fiscal period ending
August 31, 2018, signed by an Authorized Officer of the Company;

(vi)    Evidence that the commitments of the lenders under the Existing Credit
Agreement have been terminated and all outstanding obligations thereunder have
been paid (other than (x) contingent indemnification obligations, and
(y) Letters of Credit which are deemed to be issued under this Agreement in
accordance with the terms hereof);

(vii)    A completed and executed Loan Request from the Borrowers in
substantially the form of Exhibit 2.5.1 and, if applicable, Swing Loan Request
from the Borrowers in substantially the form of Exhibit 2.5.2;

(viii)    An executed Certificate of Beneficial Ownership for each Foreign
Borrower in form and substance acceptable to the Administrative Agent and each
Lender, and such other documentation and other information requested by the
Administrative Agent or any Lender in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act; and

(ix)    Evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect, in form and substance satisfactory to the
Administrative Agent.

7.1.2    Payment of Fees. The Borrowers shall have paid all fees payable on or
before the Closing Date as required by this Agreement, the Administrative
Agent’s Letter or any other Loan Document.

7.1.3    Due Diligence. All legal details and proceedings in connection with the
transactions contemplated by this Agreement, the Notes and all other Loan
Documents, including, but not limited to, the business, legal, accounting and
financial due diligence with respect to the Borrowers, shall be in form and
scope satisfactory to the Administrative Agent and the Lenders.

7.2    Each Loan or Letter of Credit. At the time of making any Loans or
issuing, extending or increasing any Letters of Credit and after giving effect
to the proposed extensions of credit: (i) all representations, warranties of the
Borrowers under Section 6 [Representations and Warranties], other than the
representation and warranty in Section 6.1.8(d), shall then be true and correct
in any respect (in the case of any representation or warranty containing a
materiality qualification) or in any material respect (in the case of any
representation of warranty without any materiality qualifications) (except
representations and warranties which expressly relate to an earlier date or
time, which representations or warranties shall be true and correct on and as of
the specific dates or times referred to therein), (ii) no Event of Default or
Potential Default shall have occurred and be continuing, (iii) the Borrowers
shall have delivered to the Administrative Agent a duly executed and completed
Loan Request or to the Issuing Lender an application for a Letter of Credit, as
the case may be or telephonic notice of such request pursuant to Section 2.4.1
[Revolving Credit Loan Requests], and (iv) in the case of any Loan or Letter of
Credit to be denominated in an Optional Currency, there shall not have occurred
any change in national or international financial, political or economic
conditions or currency exchange rates or exchange controls which in the
reasonable opinion of the Administrative

 

76



--------------------------------------------------------------------------------

Agent, the Required Lenders (in the case of any Loans to be denominated in an
Optional Currency) or the Issuing Lender (in the case of any Letter of Credit to
be denominated in an Optional Currency) would make it impracticable for such
Loan or Letter of Credit to be denominated in the relevant Optional Currency.

8.         COVENANTS

The Borrowers, jointly and severally, covenant and agree that until Payment In
Full, the Borrowers shall comply at all times with the following covenants:

8.1    Affirmative Covenants.

8.1.1    Preservation of Existence, Etc. Each Borrower shall, and shall cause
each of its Consolidated Subsidiaries to, maintain its legal existence as a
corporation, limited partnership or limited liability company (or foreign
equivalent) and its license or qualification and good standing in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary, provided that nothing
herein shall prevent (i) the consolidation or merger (and resulting dissolution)
of any Consolidated Subsidiary of the Company into the Company so long as the
Company is the surviving corporation, (ii) the consolidation or merger of any
Consolidated Subsidiary of the Company into any other Consolidated Subsidiary of
the Company so long as, in the case of such mergers or consolidations involving
one or more Borrowers (other than the Company), either (A) a Borrower is the
surviving entity, or (B) to the extent a Borrower is not the surviving
corporation, such Borrower has been released in accordance with Section 12.15.2
[Release of Borrowers], (iii) the sale of any Consolidated Subsidiary of the
Company which is not a Significant Subsidiary so long as, in the case of any
Borrower (other than the Company), such Borrower has been released in accordance
with Section 12.15.2 [Release of Borrowers], (iv) the sale of any Consolidated
Subsidiary of the Company as long as such Consolidated Subsidiary remains a
Consolidated Subsidiary of the Company, (v) the termination of corporate,
partnership or limited liability company (or foreign equivalent) existence,
dissolution or abandonment by the Company of any Consolidated Subsidiary which
is a not a Significant Subsidiary so long as, in the case of any Borrower (other
than the Company), such Borrower has been released in accordance with
Section 12.15.2 [Release of Borrowers], (vi) the termination of partnership or
limited liability company (or foreign equivalent) existence or dissolution by
the Company or any Consolidated Subsidiary so long as such termination of
partnership or limited liability company (or foreign equivalent) or dissolution
is effectuated between Consolidated Subsidiaries of the Company and, in the case
of any Borrower (other than the Company), such Borrower has been released in
accordance with Section 12.15.2 [Release of Borrowers], and (vii) any sale,
lease or transfer of assets not prohibited by Section 8.2.3 [Liquidations,
Mergers, Consolidations].

8.1.2    Payment of Liabilities, Including Taxes, Etc. Each Borrower shall, and
the Company shall cause each of its Consolidated Subsidiaries to, duly pay and
discharge all material liabilities to which it is subject or which are asserted
against it, promptly as and when the same shall become due and payable,
including all material taxes, assessments and governmental charges upon it or
any of its properties, assets, income or profits, prior to the date on which
penalties attach thereto, and all material lawful claims which, if unpaid, might
become a Lien upon the property of such Borrower or such Consolidated
Subsidiary, provided that

 

77



--------------------------------------------------------------------------------

neither the Borrowers nor the Company’s Consolidated Subsidiaries shall be
required to pay any such taxes, assessments or charges, levy or claim (a) the
payment of which is being contested in good faith and by proper proceedings if
it maintains adequate reserves with respect thereto and if such contest,
proceedings and reserves have been described in a certificate of a Senior
Officer delivered to the Lenders, or (b) if the non-payment thereof could not
reasonably be expected to have a Material Adverse Effect.

8.1.3    Maintenance of Insurance. Each Borrower shall, and shall cause each of
its Consolidated Subsidiaries to, insure its properties and assets against loss
or damage by fire and such other insurable hazards as such assets are commonly
insured (including fire, extended coverage, property damage, workers’
compensation, public liability and business interruption insurance) and against
other risks (including errors and omissions) in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary.

8.1.4    Maintenance of Properties and Leases. Each Borrower shall, and shall
cause each of its Consolidated Subsidiaries to, maintain in good repair, working
order and condition (ordinary wear and tear excepted and having regard to the
condition of such properties at the time such properties were acquired by such
Borrowers) in accordance with the general practice of other businesses of
similar character and size, all of those properties useful or necessary to its
business, and from time to time, such Borrower will make or cause to be made all
appropriate repairs, renewals or replacements thereof.

8.1.5    Visitation Rights. Each Borrower shall, and shall cause each of its
Consolidated Subsidiaries to, permit any of the officers or authorized employees
or representatives of the Administrative Agent or any of the Lenders to visit
and inspect any of its properties and to examine and make excerpts from its
books and records and discuss its business affairs, finances and accounts with
its officers, all in such detail and at such times and as often as any of the
Lenders may reasonably request, provided that each Lender shall provide the
Borrowers and the Administrative Agent with reasonable notice prior to any visit
or inspection. In the event any Lender desires to conduct an audit of any
Borrower, such Lender shall make a reasonable effort to conduct such audit
contemporaneously with any audit to be performed by the Administrative Agent.
Absent an Event of Default, such visits and inspections shall be limited to one
time per year. Any Lender may accompany the Administrative Agent on such
visitation or inspection. All such inspections shall be on a Business Day during
normal business hours.

8.1.6    Keeping of Records and Books of Account. The Borrowers shall, and shall
cause each Consolidated Subsidiary of the Borrowers to, maintain and keep proper
books of record and account which enable the Company and its Consolidated
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrowers or any Consolidated Subsidiary of the Borrowers, and in which
full, true and correct entries shall be made in all material respects of all its
dealings and business and financial affairs.

8.1.7    Compliance with Laws. The Company shall, and shall cause each of its
Consolidated Subsidiaries to, comply with all applicable Laws, including all
Environmental

 

78



--------------------------------------------------------------------------------

Laws, in all respects; provided that it shall not be deemed to be a violation of
this Section 8.1.7 [Compliance with Laws] if any failure to comply with any Law
would not result in fines, penalties, remediation costs, other similar
liabilities or injunctive relief which in the aggregate would constitute a
Material Adverse Effect except where contested in good faith and by proper
proceedings if it maintains adequate reserves with respect thereto and if such
contest, proceedings and reserves have been described in a certificate of a
Senior Officer delivered to the Lenders.

8.1.8    Use of Proceeds. The Borrowers will use the Letters of Credit and the
proceeds of the Loans only in accordance with Section 2.7 [Use of Proceeds] and
as permitted by applicable Law.

8.1.9    Litigation. The Company will promptly give to the Administrative Agent
(which shall promptly notify each Lender) notice in writing of all litigation
and of all legal or arbitral proceedings of which it is aware before any courts,
arbitrators or governmental or regulatory agencies affecting the Company or any
of its Consolidated Subsidiaries which could reasonably be expected to have a
Material Adverse Effect.

8.1.10    Environmental Matters. The Company will promptly give to the Lenders
notice in writing of any complaint, order citation, notice or other written
communication from any Person with respect to, or if the Company becomes aware
after due inquiry of, (i) the existence or alleged existence of a violation of
any applicable Environmental Law or Environmental Liability at, upon, under or
within any property now or previously owned, leased, operated or used by the
Company or any of its Consolidated Subsidiaries or any part thereof, or due to
the operations or activities of the Company, any Consolidated Subsidiary on or
in connection with such property or any part thereof (including receipt by the
Company or any Consolidated Subsidiary of any notice of the happening of any
event involving the Release of a reportable quantity under any applicable
Environmental Law or cleanup of any Hazardous Substance), (ii) any Release on
such property or any part thereof in a quantity that is reportable under any
applicable Environmental Law, (iii) the commencement of any cleanup pursuant to
or in accordance with any applicable Environmental Law or any Hazardous
Substances on or about such property or any part thereof and (iv) any pending or
threatened proceeding for the termination, suspension or non-renewal of any
permit required under any applicable Environmental Law, in each case which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

8.1.11    Anti-Terrorism Laws; International Trade Law Compliance. (a) No
Covered Person will become a Sanctioned Person, (b) no Covered Person, either in
its own right or through any third party, will (A) have any of its assets in a
Sanctioned Country in violation in any material respect of any Anti-Terrorism
Law or in the possession, custody or control of a Sanctioned Person in violation
in any material respect of any Anti-Terrorism Law; (B) do business in or with,
or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation in any material respect of
any Anti-Terrorism Law; (C) engage in any dealings or transactions prohibited by
any Anti-Terrorism Law, (D) use the Loans to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law, or (E) use the
proceeds of the Loans, directly or indirectly, in furtherance of an

 

79



--------------------------------------------------------------------------------

offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of Anti-Corruption
Laws, (c) the funds used to repay the Obligations will not be derived from any
activities of the Borrowers or their Subsidiaries that violate Anti-Terrorism
Laws in any material respect, (d) each Borrower and each Subsidiary of a
Borrower shall comply with all Anti-Terrorism Laws in all material respects, and
(e) the Borrowers shall promptly notify the Administrative Agent in writing upon
the occurrence of a Reportable Compliance Event.

8.1.12    Certificate of Beneficial Ownership and Other Additional Information.
Each Foreign Borrower shall provide to the Administrative Agent and the Lenders:
(i) confirmation of the accuracy of the information set forth in the most recent
Certificate of Beneficial Ownership provided to the Administrative Agent and
Lenders, (ii) a new Certificate of Beneficial Ownership, in form and substance
acceptable to Administrative Agent and each Lenders, when the individual(s) to
be identified as a Beneficial Owner have changed, and (iii) such other
information and documentation as may reasonably be requested by Administrative
Agent or any Lender from time to time for purposes of compliance by
Administrative Agent or such Lender with applicable laws (including without
limitation the USA Patriot Act and other “know your customer” and anti-money
laundering rules and regulations), and any policy or procedure implemented by
the Administrative Agent or such Lender to comply therewith.

8.2    Negative Covenants.

8.2.1    Negative Pledge. The Company will not, and will not permit any of its
Consolidated Subsidiaries to, create or suffer to exist any Lien upon any
property or assets, now owned or hereafter acquired, securing any Indebtedness
or other obligation, except Permitted Liens.

8.2.2    Loans and Investments. The Company shall not, and shall not permit any
of its Consolidated Subsidiaries to, at any time make or suffer to remain
outstanding any advances, loans or other extensions of credit or capital
contributions (other than prepaid expenses in the ordinary course of business)
to (by means of transfers of property or assets or otherwise), or purchase or
own any stocks, bonds, notes, debentures or other securities of, any Person (all
such transactions being herein referred to as “Investments”), except:

(i)    operating deposit accounts;

(ii)    investments made under Cash Management Agreements;

(iii)    Liquid Investments and Cash Equivalents;

(iv)    subject to Section 8.2.4 [Affiliate Transactions], Investments in
accounts and notes receivable acquired in the ordinary course of business as
presently conducted;

(v)    Investments existing on the Closing Date in Consolidated Subsidiaries or
joint ventures, and Investments after the Closing Date by the Captive Insurance
Companies in the ordinary course of its business;

 

80



--------------------------------------------------------------------------------

(vi)    Investments not otherwise permitted by the foregoing clauses of this
Section 8.2.2 [Loans and Investments] in Consolidated Subsidiaries (other than
Receivables Subsidiaries) of the Company and in Persons which become
Consolidated Subsidiaries of the Company as the result of such Investments;

(vii)    Investments not otherwise permitted by the foregoing clauses of this
Section 8.2.2 [Loans and Investments] in joint ventures or other unconsolidated
Affiliates of the Borrowers and their Consolidated Subsidiaries in an aggregate
amount not to exceed, in the aggregate with Investments made under
Section 8.2.2.1(ix) below, the greater of (a) $200,000,000 or (b) 15% of Net
Worth of the Company;

(viii)    Investments comprised of capital contributions, loans or deferred
purchase price (whether in the form of cash, a note or other assets) to any
Receivables Subsidiary or of residual interests in any trust formed to
facilitate any related receivables securitization; and

(ix)    Investments not otherwise permitted by the foregoing clauses of this
Section 8.2.2 [Loans and Investments] in an aggregate amount not to exceed,
together with Investments made under Section 8.2.2.1(vii) above, the greater of
(a) $250,000,000 or (b) 15% of Net Worth of the Company.

8.2.3    Liquidations, Mergers, Consolidations. No Borrower shall:

(i)    consolidate or merge with or into another Person, except that, subject to
clause (iii) below, any Borrower may consolidate or merge with another Person if
(A) such Borrower is the entity surviving such merger and (B) immediately after
giving effect to such consolidation or merger, no Event of Default or Potential
Default shall have occurred and be continuing, or

(ii)    sell, lease or otherwise transfer, directly or indirectly, in one
transaction or a series of related transactions, all or substantially all of its
business or assets; provided that any Borrower other than the Company may sell,
lease or transfer all or substantially all of its business or assets to the
Company, any other Borrower or any wholly-owned Consolidated Subsidiary of the
Company;

provided however, nothing herein shall prevent any of the transactions or events
permitted under clauses (i) through (vii) of Section 8.1.1 [Preservation of
Existence, Etc.]

8.2.4    Affiliate Transactions. Except as set forth on Schedule 8.2.4 or as
otherwise expressly permitted by this Agreement, the Company will not, and will
not permit any of its Consolidated Subsidiaries to, directly or indirectly,:
(i) make any Investment in an Affiliate of the Company (other than a
Consolidated Subsidiary of the Company); (ii) transfer, sell, lease, assign or
otherwise dispose of any assets to an Affiliate of the Company (other than a
Consolidated Subsidiary of the Company); (iii) merge into or consolidate with or
purchase or acquire assets from an Affiliate of the Company (other than a
Consolidated Subsidiary of the Company); or (iv) enter into any other
transaction directly or indirectly with or for the benefit of an Affiliate of
the Company (other than a Consolidated Subsidiary of the Company) (including
without limitation, Guaranties and assumptions of obligations of an Affiliate of
the Company

 

81



--------------------------------------------------------------------------------

(other than a Consolidated Subsidiary of the Company)); provided that (a) any
Affiliate of the Company who is an individual may serve as a director, officer
or employee of the Company and receive reasonable compensation or
indemnification in connection with his or her services in such capacity; and
(b) any transaction entered into by the Company or a Consolidated Subsidiary of
the Company with an Affiliate of the Company which is not a Consolidated
Subsidiary of the Company providing for the leasing of property, the rendering
or receipt of services or the purchase or sale inventory and other assets in the
ordinary course of business must be for a monetary or business consideration
which would be substantially as advantageous to the Company or such Consolidated
Subsidiary as the monetary or business consideration which would obtain in a
comparable arm’s length transaction with a Person not an Affiliate of the
Company.

8.2.5    Continuation of or Change in Business. The Company and its Consolidated
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by them on the Closing Date and other business activities that are extensions
thereof (including any new product lines or manufacturing or distribution of
product lines) or otherwise incidental, reasonably related or ancillary to any
of the foregoing.

8.2.6    [Reserved].

8.2.7    Anti-Terrorism Laws. Neither the Company nor any of its Consolidated
Subsidiaries shall be in violation of any law or regulation or appear on any
list of any government agency (including, without limitation, the U.S. Office of
Foreign Asset Control list, Executive Order No. 13224 or the USA PATRIOT Act)
that prohibits or limits the conduct of business with or the receiving of funds,
goods, or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or the Issuing Lender from making any
advance or extension of credit to any Borrower.

8.2.8    Maximum Leverage Ratio. The Company will not permit the Net Leverage
Ratio, as calculated at the end of each fiscal quarter ending after the Closing
Date, to be greater than 3.75 to 1.00; provided, however, that with respect to
any acquisition for which the aggregate consideration is $100,000,000 or greater
(a “Material Acquisition”), and upon written request by the Company delivered to
the Administrative Agent no later than 30 days following the consummation of
such Material Acquisition, the Net Leverage Ratio shall increase to 4.25 to 1.00
as calculated at the end of the four fiscal quarters following such Material
Acquisition (each such period of time being an “Increased Net Leverage Ratio
Period”); provided, further, that there shall be at least four fiscal quarters
in which the Leverage Ratio does not exceed 3.75 to 1.00 between any two
Increased Net Leverage Ratio Periods.

8.2.9    Minimum Interest Coverage Ratio. The Company shall not permit the
ratio, calculated as of the end of each fiscal quarter ending after the Closing
Date for the four fiscal quarters then most recently ended, of EBITDA for such
period to Interest Expense for such period to be less than 3.50 to 1.00.

8.3    Reporting Requirements. The Company will furnish or cause to be furnished
to the Administrative Agent and each of the Lenders:

 

82



--------------------------------------------------------------------------------

8.3.1    Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) calendar days after the end of each of the first three
fiscal quarters in each fiscal year, financial statements of the Company and its
Consolidated Subsidiaries, consisting of a consolidated and consolidating
balance sheet as of the end of such fiscal quarter and related consolidated and
consolidating statements of income, stockholders’ equity and cash flows for the
fiscal quarter then ended and the fiscal year through that date, all in
reasonable detail and certified (subject to normal year-end audit adjustments
and footnotes) by the Chief Executive Officer, President, Chief Financial
Officer, Chief Operating Officer, Controller, Treasurer or Assistant Treasurer
of the Company as having been prepared in accordance with GAAP, consistently
applied, and setting forth in comparative form the respective financial
statements for the corresponding date and period in the previous fiscal year.
The Borrowers will be deemed to have complied with the delivery requirements of
this Section 8.3.1 [Quarterly Financial Statements] if within forty-five
(45) days (or any such earlier date as may be mandated by the Securities and
Exchange Commission) after the end of its fiscal quarter, the Company delivers
to the Administrative Agent on behalf of the Lenders a copy of its Quarterly
Report on Form 10-Q as filed with the Securities and Exchange Commission and the
financial statements contained therein meet the requirements described in this
Section 8.3.1 [Quarterly Financial Statements].

8.3.2    Annual Financial Statements. As soon as available and in any event
within ninety (90) days after the end of each fiscal year of the Company and its
Consolidated Subsidiaries, financial statements of the Company and its
Consolidated Subsidiaries consisting of a consolidated and consolidating balance
sheet as of the end of such fiscal year, and related consolidated and
consolidating statements of income, stockholders’ equity and cash flows for the
fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and certified by independent certified public accountants of
nationally recognized standing satisfactory to the Administrative Agent. The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur) and
shall not indicate the occurrence or existence of any event, condition or
contingency which would materially impair the prospect of payment or performance
of any covenant, agreement or duty of any Borrower under any of the Loan
Documents. The Borrowers will be deemed to have complied with the delivery
requirements of this Section 8.3.2 [Annual Financial Statements] if within
ninety (90) days (or any such earlier date as may be mandated by the Securities
and Exchange Commission) after the end of its fiscal year, the Company delivers
to the Administrative Agent on behalf of the Lenders a copy of its Annual Report
on Form 10-K as filed with the Securities and Exchange Commission and the
financial statements and certification of public accountants contained therein
meet the requirements described in this Section 8.3.2 [Annual Financial
Statements].

8.3.3    Certificate of the Company. Concurrently with the financial statements
of the Company furnished to the Administrative Agent and to the Lenders pursuant
to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements], a certificate (each a “Compliance Certificate”) of the Company
signed by a Senior Officer, in the form of Exhibit 8.3.3.

 

83



--------------------------------------------------------------------------------

8.3.4    Notices.

8.3.4.1    Default. Promptly (and in any event within three (3) Business Days)
after any Senior Officer of the Company has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by an Authorized
Officer setting forth the details of such Event of Default or Potential Default
and the action which the Company proposes to take with respect thereto.

8.3.4.2    Litigation. Promptly after the commencement thereof, notice of all
actions, suits, legal or arbitral proceedings or investigations before or by any
governmental or regulatory authority or agency or any other Person against any
Borrower or Consolidated Subsidiary which if adversely determined could
reasonably be expected to have a Material Adverse Effect.

8.3.4.3    Financial Statements. Promptly upon the mailing thereof to the
shareholders of the Company generally, copies of all financial statements,
reports and proxy statements so mailed.

8.3.4.4     Intentionally Deleted.

8.3.4.5    Registration Statements. Promptly upon the filing thereof, copies of
all registration statements (other than any registration statements on Form S-8
or its equivalent) and any report which the Company shall have filed with the
Securities and Exchange Commission.

8.3.4.6    ERISA Event. Immediately upon the occurrence of any ERISA Event.

8.3.4.7    Change in Rating. Promptly after a Senior Officer of the Company
knows of a change in the ratings accorded to the Company by Fitch, Standard &
Poor’s and/or Moody’s or in the outlook with respect thereto, a notice of such
change in the rating.

8.3.4.8    Other Information. From time to time such other information regarding
the financial condition, operations, prospects of business of the Company or any
Borrower as the Administrative Agent or any Lender through the Administrative
Agent may reasonably request.

9.         DEFAULT

9.1    Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):

9.1.1    Payments Under Loan Documents. The Borrowers shall fail to pay (i) any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit
Obligation when due or (ii) shall fail to pay any interest on any Loan,
Reimbursement Obligation or Letter of Credit

 

84



--------------------------------------------------------------------------------

Obligation or any other amount owing hereunder or under the other Loan Documents
within five (5) Business Days after the date on which such principal, interest
or other amount becomes due in accordance with the terms hereof or thereof;

9.1.2    Breach of Warranty. Any representation or warranty made at any time by
any of the Borrowers herein or by any of the Borrowers in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;

9.1.3    Breach of Specified Covenants or Visitation Rights. Any of the
Borrowers shall default in the observance or performance of any covenant
contained in Section 8.1.11 [Anti-Terrorism Laws; International Trade Law
Compliance], Section 8.2.1 [Liens; Lien Covenants], Section 8.2.2 [Loans and
Investments], Section 8.2.3 [Liquidations, Mergers, Consolidations],
Section 8.2.7 [Anti-Terrorism Laws], Section 8.2.8 [Maximum Leverage Ratio],
Section 8.2.9 [Minimum Interest Coverage Ratio], Section 8.3.2 [Annual Financial
Statements], or Section 8.3.4.1 [Default];

9.1.4    Breach of Other Covenants. Any of the Borrowers shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of thirty (30) days after notice thereof to the Company by the
Administrative Agent or any Lender (through the Administrative Agent);

9.1.5    Defaults in Other Material Indebtedness. A default or event of default
shall occur at any time if the Company or any of its Consolidated Subsidiaries
shall default in the payment when due of any principal of or interest on
Indebtedness having an aggregate outstanding principal amount of at least
$150,000,000 (other than the Loans); or any event or condition shall occur which
results in the acceleration of the maturity of any such Indebtedness or enables
(or, with the giving of notice or lapse of time or both, would enable) the
holder of any such Indebtedness or any Person acting on such holder’s behalf to
accelerate the maturity thereof;

9.1.6    Final Judgments or Orders. Any final judgments or orders for the
payment of money shall be rendered by a court or courts against the Company or
any of its Consolidated Subsidiaries in excess of $150,000,000 in the aggregate
(excluding any amount of such judgment as to which an Acceptable Insurer has not
disclaimed liability), and the same shall not be discharged (or provision shall
not be made for such discharge), or a stay of execution thereof shall not be
procured, within 45 days from the date of entry thereof, or the Company or such
Consolidated Subsidiary shall not, within said period of 45 days, or such longer
period during which execution of the same shall have been stayed, appeal
therefrom and cause the execution thereof to be stayed during such appeal;

9.1.7    Inability to Pay Debts. The Company, any other Borrower or any of the
Company’s Significant Subsidiaries shall admit in writing its inability to, or
be generally unable to, pay its debts as such debts become due;

 

85



--------------------------------------------------------------------------------

9.1.8    Loan Document Unenforceable. Any of the Loan Documents shall cease to
be legal, valid and binding agreements enforceable against the party executing
the same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law);

9.1.9    Events Relating to Plans and Benefit Arrangements. An ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan which has resulted
or could reasonably be expected to result in liability of any Borrower under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of $150,000,000;

9.1.10    Change of Control. (i) Any person or group of persons (within the
meaning of Sections 13(d) or 14(a) of the Securities Exchange Act of 1934, as
amended) shall have acquired beneficial ownership of (within the meaning of Rule
13d-3 promulgated by the Securities and Exchange Commission under said Act) 35%
or more of the voting capital stock of the Company; or (ii) individuals who on
the Closing Date constituted the board of directors of the Company, together
with any new directors whose election by the board of directors or whose
nomination for election by the equity holders of the Company was approved by a
majority of the directors then still in office who were either directors or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the board of directors of Company then in
office; and

9.1.11    Relief Proceedings. (i) A Relief Proceeding shall have been instituted
against the Company, any other Borrower, or any of the Company’s Significant
Subsidiaries and such Relief Proceeding shall remain undismissed or unstayed and
in effect for a period of sixty (60) consecutive days or such court shall enter
a decree or order granting any of the relief sought in such Relief Proceeding,
(ii) the Company, any other Borrower, or any of the Company’s Significant
Subsidiaries institutes, or takes any action in furtherance of, a Relief
Proceeding, or (iii) the Company, any other Borrower, or any of the Company’s
Significant Subsidiaries ceases to be solvent or admits in writing its inability
to pay its debts as they mature.

9.2    Consequences of Event of Default.

9.2.1    Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 through
9.1.10 shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Loans and the Issuing Lender shall
be under no obligation to issue Letters of Credit and the Administrative Agent
may, and upon the request of the Required Lenders, shall (i) by written notice
to the Borrowers, declare the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrowers to the Lenders hereunder and thereunder to be
forthwith due and

 

86



--------------------------------------------------------------------------------

payable, and the same shall thereupon become and be immediately due and payable
to the Administrative Agent for the benefit of each Lender without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, and (ii) terminate any Letter of Credit that may be terminated
in accordance with its terms and/or require the Borrowers to, and the Borrowers
shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrowers hereby pledge to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and

9.2.2    Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.11 [Relief Proceedings] shall occur, the
Lenders shall be under no further obligations to make Loans hereunder and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, the Unpaid Drawings, any unpaid fees and all other Indebtedness of the
Borrowers to the Lenders hereunder and thereunder shall be immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived, and the Borrowers shall immediately deposit
in a non-interest-bearing account with the Administrative Agent, as cash
collateral for its Obligations under the Loan Documents, an amount equal to the
maximum amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and the Borrowers hereby pledges to the
Administrative Agent and the Lenders, and grants to the Administrative Agent and
the Lenders a security interest in, all such cash as security for such
Obligations; and

9.2.3    Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 5.3 [Sharing of Payments by Lenders] is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender or any such Affiliate or participant to or for the credit or the
account of any Borrower against any and all of the Obligations of such Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, the Issuing Lender, Affiliate or participant, irrespective of
whether or not such Lender, Issuing Lender, Affiliate or participant shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations of the Borrowers or such Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the Issuing Lender
different from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Lender or their respective Affiliates and participants may have. Each Lender and
the Issuing Lender agrees to notify the Borrowers and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application;
and

 

87



--------------------------------------------------------------------------------

9.2.4    Enforcement of Rights and Remedies. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Borrowers or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with this
Section 9.2 for the benefit of all the Lenders the Issuing Lender and the Swing
Loan Lender; provided that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the Issuing Lender or the
Swing Loan Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as the Issuing Lender or Swing Loan Lender, as
the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 9.2.3 (subject to the
terms of Section 5.3 [Sharing of Payments by Lenders]), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any
Insolvency Proceeding; and provided, further, that if at any time there is no
Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to this Section 9.2.4, and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 5.3 [Sharing of Payments by Lenders], any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders; and

9.2.5    Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2
[Consequences of Event of Default] and until all Obligations of the Borrowers
have been Paid in Full, any and all proceeds received by the Administrative
Agent, the Issuing Lender or any other Lender shall, unless otherwise required
by the terms of the other Loan Documents or by applicable law, be applied as
follows:

(i)    first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
and paralegals’ fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with the collection of any Obligations of any of the
Borrowers under any of the Loan Documents;

(ii)     second, to the repayment of all Obligations then due and unpaid of the
Borrowers to the Lenders or their Affiliates incurred under this Agreement or
any of the other Loan Documents and to Cash Collateralize the Letter of Credit
Obligations, ratably among the Lenders in proportion to the respective amounts
payable to them with respect to such Obligations; and

(iii)    the balance, if any, as required by Law.

10.        THE ADMINISTRATIVE AGENT

10.1    Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under

 

88



--------------------------------------------------------------------------------

the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Section 10 [The Administrative Agent] are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrowers nor any other Borrower shall have rights as a third party beneficiary
of any of such provisions.

10.2    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Consolidated Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

10.3    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Potential Default or Event of Default has occurred and is
continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until

 

89



--------------------------------------------------------------------------------

notice describing such Potential Default or Event of Default is given to the
Administrative Agent by the Borrowers, a Lender or the Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

10.5    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 [The Administrative Agent] shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

10.6    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lender and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrowers (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed. If no such successor shall

 

90



--------------------------------------------------------------------------------

have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent; provided that if the Administrative Agent shall notify the Borrowers and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6 [Resignation of
Administrative Agent]. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 10 [The Administrative Agent] and Section 12.3 [Expenses;
Indemnity; Damage Waiver] shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

If PNC resigns as Administrative Agent under this Section 10.6 [Resignation of
Administrative Agent], PNC shall also resign as an Issuing Lender. Upon the
appointment of a successor Administrative Agent hereunder, such successor shall
(i) succeed to all of the rights, powers, privileges and duties of PNC as the
retiring Issuing Lender and Administrative Agent and PNC shall be discharged
from all of its respective duties and obligations as Issuing Lender and
Administrative Agent under the Loan Documents, and (ii) issue letters of credit
in substitution for the Letters of Credit issued by PNC, if any, outstanding at
the time of such succession or make other arrangement satisfactory to PNC to
effectively assume the obligations of PNC with respect to such Letters of
Credit.

10.7    Removal of Administrative Agent. If the Person serving as Administrative
Agent is a Defaulting Lender, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Borrowers and such Person remove
such Person as Administrative Agent and, in consultation with the Borrowers,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

91



--------------------------------------------------------------------------------

10.8    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the Issuing Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.9    No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the Lenders, the Arrangers, the Co-Syndication Agents, the
Co-Documentation Agents or other parties listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.

10.10    [Reserved].

10.11    Administrative Agent’s Fee. The Borrowers shall pay to the
Administrative Agent a nonrefundable fee (the “Administrative Agent’s Fee”)
under the terms of a letter (the “Administrative Agent’s Letter”) between the
Borrowers and Administrative Agent, as amended from time to time.

10.12    No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Borrowers, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

11.         GUARANTY

11.1     Guaranty by the Company. The Company hereby irrevocably and
unconditionally guarantees, for the benefit of the Benefited Creditors, all of
the following (collectively, the “Company Guaranteed Obligations”): (a) the
principal of and interest on the Notes issued by, and the Loans made to, and the
other Obligations of, the Foreign Borrowers under this Agreement, and (b) all
reimbursement obligations and Unpaid Drawings with respect to Letters of Credit
issued for the benefit of any Borrower (other than the Company) under this
Agreement, in all cases under subparts (a) or (b) above, whether now existing,
or hereafter incurred or arising, including any such interest or other amounts
incurred or arising during the

 

92



--------------------------------------------------------------------------------

pendency of any bankruptcy, insolvency, reorganization, receivership or similar
proceeding, regardless of whether allowed or allowable in such proceeding or
subject to an automatic stay under Section 362(a) of the Bankruptcy Code. Upon
failure by any Borrower to pay punctually any of the Company Guaranteed
Obligations, the Company shall forthwith on demand by the Administrative Agent
pay the amount not so paid at the place and in the currency and otherwise in the
manner specified in this Agreement or any other applicable agreement or
instrument. For the avoidance of doubt, this is a guaranty of payment and not
just of collection.

11.2    Additional Undertaking. As a separate, additional and continuing
obligation, the Company unconditionally and irrevocably undertakes and agrees,
for the benefit of the Benefited Creditors that, should any amounts not be
recoverable from the Company under Section 11.1 [Guaranty by the Company] for
any reason whatsoever (including, without limitation, by reason of any provision
of any Loan Document or any other agreement or instrument executed in connection
therewith being or becoming void, unenforceable, or otherwise invalid under any
applicable law) then, notwithstanding any notice or knowledge thereof by any
Lender, the Administrative Agent, any of their respective Affiliates, or any
other Person, at any time, the Company as sole, original and independent
obligor, upon demand by the Administrative Agent, will make payment to the
Administrative Agent, for the account of the Benefited Creditors, of all such
obligations not so recoverable by way of full indemnity, in such currency and
otherwise in such manner as is provided in the Loan Documents or any other
applicable agreement or instrument.

11.3    Guaranty Unconditional. The obligations of the Company under this
Section 11 [Guaranty] shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:

11.3.1    any extension, renewal, settlement, compromise, waiver or release in
respect to any Company Guaranteed Obligation under any agreement or instrument,
by operation of law or otherwise;

11.3.2    any modification or amendment of or supplement to this Agreement, any
Note, any other Loan Document, or any agreement or instrument evidencing or
relating to any Company Guaranteed Obligation;

11.3.3    any release, non-perfection or invalidity of any direct or indirect
security for any Company Guaranteed Obligation under any agreement or instrument
evidencing or relating to any Company Guaranteed Obligation;

11.3.4    any change in the corporate or limited liability company existence,
structure or ownership of any Borrower or other Consolidated Subsidiary or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Borrower or other Consolidated Subsidiary or its assets or any resulting release
or discharge of any obligation of any Borrower or other Consolidated Subsidiary
contained in any agreement or instrument evidencing or relating to any Company
Guaranteed Obligation;

 

93



--------------------------------------------------------------------------------

11.3.5    the existence of any claim, set-off or other rights which the Company
may have at any time against any other Borrower, the Administrative Agent, any
Lender, any Affiliate of any Lender or any other person, whether in connection
herewith or any unrelated transactions;

11.3.6    any invalidity or unenforceability relating to or against any other
Borrower for any reason of any agreement or instrument evidencing or relating to
any Company Guaranteed Obligation, or any provision of applicable law or
regulation purporting to prohibit the payment by any Borrower of any of the
Company Guaranteed Obligations; or

11.3.7    any other act or omission of any kind by any other Borrower, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Company’s obligations under this Section
other than the irrevocable payment in full of all Company Guaranteed Obligations
and the termination of the Commitments hereunder.

11.4    Company Obligations to Remain in Effect; Restoration. The Company’s
obligations under this Section shall remain in full force and effect until the
indefeasible payment in full of all of the Obligations and the termination of
the Commitments hereunder, and the principal of and interest on the Notes and
other Company Guaranteed Obligations, and all other amounts payable by the
Company, any other Borrower or other Consolidated Subsidiary, under the Loan
Documents or any other agreement or instrument evidencing or relating to any of
the Company Guaranteed Obligations, shall have been paid in full. If at any time
any payment of any of the Company Guaranteed Obligations is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of such Borrower, the Company’s obligations under this Section 11 [Guaranty]
with respect to such payment shall be reinstated at such time as though such
payment had been due but not made at such time.

11.5    Waiver of Acceptance, etc. The Company irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any person
against any other Borrower or any other Person, or against any collateral or
guaranty of any other Person.

11.6    Subrogation. Until the indefeasible payment in full of all of the
Obligations and the termination of the Commitments hereunder, the Company shall
have no rights, by operation of law or otherwise, upon making any payment under
this Section to be subrogated to the rights of the payee against any other
Borrower with respect to such payment or otherwise to be reimbursed, indemnified
or exonerated by any such Borrower in respect thereof.

11.7    Effect of Stay. In the event that acceleration of the time for payment
of any amount payable by any Borrower under any Company Guaranteed Obligation is
stayed upon insolvency, bankruptcy or reorganization of such Borrower, all such
amounts otherwise subject to acceleration under the terms of any applicable
agreement or instrument evidencing or relating to any Company Guaranteed
Obligation shall nonetheless be payable by the Company under this Section
forthwith on demand by the Administrative Agent.

 

94



--------------------------------------------------------------------------------

12.        MISCELLANEOUS

12.1    Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrowers, on behalf of the Borrowers, may from time to time enter into
written agreements amending or changing any provision of this Agreement or any
other Loan Document or the rights of the Lenders or the Borrowers hereunder or
thereunder, or may grant written waivers or consents hereunder or thereunder.
Any such agreement, waiver or consent made with such written consent shall be
effective to bind all the Lenders and the Borrowers; provided, that no such
agreement, waiver or consent may be made which will:

12.1.1    Increase of Commitment. Increase the amount of the Revolving Credit
Commitment of any Lender hereunder without the consent of such Lender;

12.1.2    Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), any fee
payable to any Lender, or reduce the principal amount of or the rate of interest
borne by any Loan (other than as a result of waiving the applicability of any
post-default increase in interest rates) or reduce the Commitment Fee or any
other fee payable to any Lender, without the consent of each Lender directly
affected thereby;

12.1.3    Release of Company’s Guaranty. Release the Company from its
Obligations under Section 11 [Guaranty] hereof without the consent of all
Lenders (other than Defaulting Lenders); or

12.1.4    Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of Lenders], 10.3
[Exculpatory Provisions], 5.3 [Sharing of Payments by Lenders], or 9.2.5
[Application of Proceeds] or this Section 12.1 [Modifications, Amendments or
Waivers], alter any provision regarding the pro rata treatment of the Lenders or
requiring all Lenders to authorize the taking of any action or reduce any
percentage specified in the definition of Required Lenders, in each case without
the consent of all of the Lenders (other than Defaulting Lenders);

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Issuing Lender may be
made without the written consent of such Administrative Agent or Issuing Lender,
as applicable, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 12.1.1 through 12.1.4
above, the consent of the Required Lenders is obtained but the consent of one or
more of such other Lenders whose consent is required is not obtained (each a
“Non-Consenting Lender”), then the Borrowers shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender]. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may

 

95



--------------------------------------------------------------------------------

not be increased or extended without the consent of such Lender, and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

12.2    No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege. The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No reasonable delay or failure to
take action on the part of the Administrative Agent or any Lender in exercising
any right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege or shall be construed to be a waiver of any Event of Default.

12.3    Expenses; Indemnity; Damage Waiver.

12.3.1    Costs and Expenses. The Borrowers shall pay (i) all out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), and shall pay all fees and time charges and disbursements for attorneys
who may be employees of the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out-of-pocket expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the Issuing Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the
Issuing Lender), and shall pay all fees and time charges for attorneys who may
be employees of the Administrative Agent, any Lender or the Issuing Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, and (iv) all reasonable out-of-pocket expenses of the Administrative
Agent’s regular employees and agents engaged periodically to perform audits of
the Borrowers’ books, records and business properties.

12.3.2    Indemnification by the Borrowers. Subject to Section 12.14 [Foreign
Borrowers], the Borrowers shall indemnify the Administrative Agent (and any
sub-agent

 

96



--------------------------------------------------------------------------------

thereof), each Lender and the Issuing Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrowers or any other
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance or nonperformance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) breach of
representations, warranties or covenants of the Borrowers under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws or pertaining to environmental
matters, whether based on contract, tort or any other theory, whether brought by
a third party or by the Borrowers or any other Borrower, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrowers or any other Borrower against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrowers or such Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Notwithstanding the foregoing, a Foreign Borrower shall
only be required to indemnify any Indemnitee pursuant to this Section to the
extent that any such losses, liabilities, claims, penalties, damages or expenses
have been caused by such Foreign Borrower or are otherwise directly related or
attributable to such Foreign Borrower.

12.3.3    Reimbursement by Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under Sections 12.3.1 [Costs
and Expenses] or 12.3.2 [Indemnification by the Borrowers] to be paid by it to
the Administrative Agent (or any sub-agent thereof), the Issuing Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, (A) was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the Issuing Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or Issuing Lender in connection with such capacity; and
(B) was not determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the Administrative Agent, the Issuing Lender or any Related Party
of any of the foregoing.

 

97



--------------------------------------------------------------------------------

12.3.4    Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, the Borrowers shall not assert, and each of the Borrowers
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
Section 12.3.2 [Indemnification by the Borrowers] shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

12.3.5    Payments. All amounts due under this Section 12.3 [Expenses;
Indemnity; Damage Waiver] shall be payable not later than ten (10) days after
demand therefor.

12.4    Holidays. Whenever payment of a Loan to be made or taken hereunder shall
be due on a day which is not a Business Day such payment shall be due on the
next Business Day (except as provided in Section 4.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day preceding the Expiration Date if
the Expiration Date is not a Business Day. Whenever any payment or action to be
made or taken hereunder (other than payment of the Loans) shall be stated to be
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, and such extension of time shall
not be included in computing interest or fees, if any, in connection with such
payment or action.

12.5    Notices; Effectiveness; Electronic Communication.

12.5.1    Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 12.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 12.5.2 [Electronic Communications], shall be effective as
provided in such Section.

12.5.2    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to

 

98



--------------------------------------------------------------------------------

any Lender or the Issuing Lender if such Lender or the Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving such notices by electronic communication. The Administrative Agent or
the Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

12.5.3    Change of Address, Etc. Any party hereto may change its address,
e-mail address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.

12.6    Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

12.7    Duration; Survival. All representations and warranties of the Borrowers
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder and
Payment In Full. All covenants and agreements of the Borrowers contained herein
relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Section 5 [Payments] and Section 12.3 [Expenses; Indemnity; Damage
Waiver], shall survive Payment In Full. All other covenants and agreements of
the Borrowers shall continue in full force and effect from and after the date
hereof and until Payment In Full.

12.8    Successors and Assigns.

12.8.1    Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor any other Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 12.8.2 [Assignments by Lenders],
(ii) by way of participation in accordance with the provisions of Section 12.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 12.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by

 

99



--------------------------------------------------------------------------------

any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 12.8.4 [Participations] and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

12.8.2    Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned, except as set forth in Section 12.8.8
[Netherland Bank Rules]; and

(B)    in any case not described in clause (i)(A) of this Section 12.8.2
[Assignments by Lenders], the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption Agreement with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption Agreement, as of the Trade Date) shall not be less than
$5,000,000, in respect of the Revolving Credit Commitment of the assigning
Lender, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii)    Required Consents. No consent shall be required for any assignment
except for the consent of the Administrative Agent (which shall not be
unreasonably withheld or delayed) and:

(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that each Borrower shall
be deemed to have consented to any such assignment unless it has objected
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

(B)    the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the

 

100



--------------------------------------------------------------------------------

obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(C)    the consent of each Issuing Lender and Swing Loan Lender shall be
required.

(iv)    Assignment and Assumption Agreement. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee of
$3,500.00, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an administrative questionnaire provided by the
Administrative Agent.

(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) a Borrower or any Borrower’s Affiliates or Subsidiaries, or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary thereof.

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable Ratable Share of Loans previously requested
but not funded by the Defaulting Lender, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent, each Issuing Lender, the Swing Loan Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Loans in accordance with its Ratable Share. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement,

 

101



--------------------------------------------------------------------------------

such Lender shall cease to be a party hereto) but shall continue to be entitled
to the benefits of Sections 4.4 [Euro-Rate Unascertainable; Illegality;
Increased Costs; Deposits Not Available], 5.8 [Increased Costs], and 12.3
[Expenses, Indemnity; Damage Waiver] with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.8.2 [Assignments by Lenders] shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 12.8.4 [Participations].

12.8.3    Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain a record of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time. Such register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is in such register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. Such register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

12.8.4    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Consolidated Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders, and the Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 12.1.1 [Increase of Commitment], 12.1.2
[Extension of Payment, Etc.], or 12.1.3 [Release of Guarantor] that affects such
Participant. The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 4.4 [Libor Rate Unascertainable, Etc.], 5.8 [Increased
Costs], 5.10 [Indemnity] and 5.9 [Taxes] (subject to the requirements and
limitations therein, including the requirements under Section 5.9.7 [Status of
Lenders] (it being understood that the documentation required under
Section 5.9.7 [Status of Lenders] shall be delivered to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 12.8.2 [Assignments by Lenders]; provided that
such Participant (A) agrees to be subject to the provisions of Section 5.6.2
[Replacement of a Lender] as if it were an assignee under Section 12.8.2
[Assignments by Lenders]; and (B) shall not be entitled to receive any greater
payment under Sections 5.8 [Increased Costs] or 5.9 [Taxes], with respect to any
participation, than its

 

102



--------------------------------------------------------------------------------

participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 5.6.2 [Replacement of a Lender] and Section 5.6.3 [Designation of a
Different Lending Office] with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.2.3 [Set-off] as though it were a Lender; provided that such
Participant agrees to be subject to Section 5.3 [Sharing of Payments by Lenders]
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register, on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

12.8.5    Certain Pledges; Successors and Assigns Generally. Any Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

12.8.6    Limitations upon Participant Rights Successors and Assigns Generally.
A Participant shall not be entitled to receive any greater payment under
Sections 5.8 [Increased Costs], 5.9 [Taxes] or 12.3 [Expenses; Indemnity; Damage
Waiver] than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrowers’ prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 5.9 [Taxes] unless the Borrowers are
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 5.9.5 [Status
of Lenders] as though it were a Lender.

12.8.7    Disapplication or Amendment of the Swiss Bank Rules. If the Swiss Bank
Rules are disapplied or amended in any material respect from their form as of
the date hereof, the Swiss Borrowers or the Administrative Agent may (and the
Administrative Agent shall, at the request of the Required Lenders) request in
writing to the Administrative Agent or the Swiss Borrowers, respectively, that
this Agreement be amended to reflect such change. Thereafter, the Swiss
Borrowers and the Lenders shall enter into discussions with a view to

 

103



--------------------------------------------------------------------------------

agreeing on any amendments required to be made to this Agreement to place the
Swiss Borrowers and the Lenders in substantially the same position (or otherwise
in a position acceptable to the Swiss Borrower and the Lenders) from a Swiss
withholding Tax viewpoint as they would have been in if the change of which they
have been notified under this Section 12.8.7 [Disapplication of Amendment of
Swiss Bank Rules] had not happened. Any agreement between the Swiss Borrowers
and the Administrative Agent will be, with the prior consent of the Lenders,
binding on all the parties hereto; if no agreement is reached under this
Section 12.8.7 [Disapplication of Amendment of Swiss Bank Rules], this Agreement
shall continue in effect in accordance with its terms.

12.8.8    Netherlands Bank Rules. The share of each new Lender located in or
organized under the laws of the Netherlands in the Loans and the share of each
new Lender hereunder in the Loans to a Netherlands Borrower (or its portion in
the rights and obligations relating to such Loans transferred by an existing
Lender) shall initially be at least the Dollar Equivalent of EUR 100,000 (or
such higher amount as may be required at the time of the transfer in order for
the new Lender to qualify as a Professional Market Party) or such new Lender
shall otherwise qualify as a Professional Market Party, and each such new Lender
shall confirm the foregoing on the date on which it becomes a Lender hereunder
by execution and delivery of its Assignment and Assumption Agreement in which
the new Lender confirms that it is a Professional Market Party.

12.9    Confidentiality.

12.9.1    General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (vii) with the consent of the Borrowers or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers or
the other Borrowers. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

104



--------------------------------------------------------------------------------

12.9.2    Sharing Information With Affiliates of the Lenders. Each Borrower
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrowers or one or more of
their Affiliates (in connection with this Agreement or otherwise) by any Lender
or by one or more Consolidated Subsidiaries or Affiliates of such Lender and
each of the Borrowers hereby authorizes each Lender to share any information
delivered to such Lender by such Borrower and its Consolidated Subsidiaries
pursuant to this Agreement to any such Consolidated Subsidiary or Affiliate
subject to the provisions of Section 12.9.1 [General].

12.10    Counterparts; Integration; Effectiveness.

12.10.1    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in Section 7 [Conditions Of Lending And Issuance Of Letters Of Credit],
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

12.11    CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

12.11.1    Governing Law. This Agreement shall be deemed to be a contract under
the Laws of the State of Ohio without regard to its conflict of laws principles.
Each standby Letter of Credit issued under this Agreement shall be subject
either to the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (“UCP”) or the rules of the International Standby
Practices (ICC Publication Number 590) (“ISP98”), as determined by the Issuing
Lender, and each trade Letter of Credit shall be subject to UCP, and in each
case to the extent not inconsistent therewith, the Laws of the State of Ohio
without regard to is conflict of laws principles.

12.11.2    SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE U.S. FEDERAL OR OHIO STATE COURT SITTING IN
CLEVELAND AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL

 

105



--------------------------------------------------------------------------------

CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH OHIO STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST EACH BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

12.11.3    WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN THIS SECTION 12.11. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

12.11.4    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

12.11.5    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

106



--------------------------------------------------------------------------------

12.12    USA PATRIOT Act Notice. Each Lender that is subject to the USA PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Borrowers that pursuant to the requirements of the USA PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of Borrowers and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Borrowers in accordance with the USA PATRIOT Act.

12.13    Borrower Agent. Each of the Borrowers hereby irrevocably appoints the
Company as its agent (a) for purposes of requesting, continuing and converting
Loans (including all elections of interest rates and currencies), (b) for
delivering notices as to prepayments and commitment reductions, (c) for
providing consents pursuant to clauses (i) and (iii) of Section 12.8.2
[Assignments by Lenders], and (d) for service of process, it being understood
and agreed that receipt by the Company of summons, notice or similar item shall
be deemed effective receipt by each of the Borrowers and their respective
Subsidiaries. The Administrative Agent shall be entitled to rely in such matters
on all communications delivered by the Company as being delivered on behalf of
all Borrowers. Each Borrower hereby irrevocably appoints the Company as its
agent to receive the proceeds of any Loans made by the Lenders or the Swing Loan
Lender.

12.14    Foreign Borrowers.

12.14.1    Generally. Without limiting the joint and several nature of all
Domestic Borrowers’ Obligations, the Obligations of the Foreign Borrowers shall
be several in nature.

12.14.2    Liability of Foreign Borrowers. The parties intend that this
Agreement shall in all circumstances be interpreted to provide that each Foreign
Borrower is liable only for Loans made to such Foreign Borrower, interest on
such Loans, such Foreign Borrower’s reimbursement obligations with respect to
any Letter of Credit issued for its account and its ratable share of any of the
other Obligations, including, without limitation, general fees, reimbursements,
indemnities and charges hereunder and under any other Loan Document that are
attributable, or attributed as a ratable share, to it. The liability of each
Foreign Borrower for the payment of any of the Obligations or the performance of
its covenants, representations and warranties set forth in this Agreement and
the other Loan Documents shall be several from but not joint with the
Obligations of the Company and each other Borrower. Nothing in this
Section 12.14 is intended to limit, nor shall it be deemed to limit, any of the
liability of the Company or any Domestic Borrower for any of the Obligations,
whether in its primary capacity as a Borrower, as a Guarantor, at law or
otherwise.

12.14.3    Service of Process on Foreign Borrowers. Each Foreign Borrower hereby
irrevocably appoints the Company to serve as its agent for service of process in
all actions brought against such Foreign Borrower in connection with the
Agreement and the other Loan Documents, and each Foreign Borrower agrees that
service upon the Company in any such proceeding shall be legally binding as
service upon such Foreign Company. Each Foreign Borrower irrevocably consents to
service of process upon the Company as process agent for such Foreign Borrower
in the manner provided for notices in Section 10.05 [Notices; Effectiveness;
Electronic Communication]. Nothing in this Agreement will affect the right of
any party to this

 

107



--------------------------------------------------------------------------------

Agreement to serve process in any other manner permitted by Law. The
Administrative Agent shall be entitled to rely in such matters on all
communications delivered by the Company as being delivered on behalf of the
Foreign Borrowers.

12.15    Joinder of Borrowers; Release of Borrowers.

12.15.1    Joinder of Borrowers. Any Consolidated Subsidiary of the Company
which elects to join this Agreement as a Borrower, pursuant to the terms and
provisions of this Agreement, shall execute and deliver to the Administrative
Agent (i) a Borrower Joinder, pursuant to which it shall, after acceptance of
such Borrower Joinder by the Administrative Agent, join this Agreement as a
Domestic Borrower or Foreign Borrower, as applicable, and join each of the other
Loan Documents to which the Domestic Borrower or Foreign Borrower, as
applicable, are parties, and (ii) documents in the forms described in
Section 7.1 [First Loans and Letters of Credit] (or foreign jurisdictional
equivalents, if any), modified as appropriate to relate to such Consolidated
Subsidiary. The Company, the other Borrowers and any Borrower joining this
Agreement shall also (x) deliver to the Administrative Agent such amendments or
other modifications to the Loan Documents, fully executed by the appropriate
parties thereto, that the Administrative Agent deems necessary or appropriate in
connection with the addition of such Borrower and (y) provide to the
Administrative Agent and the Lenders such other items and shall have satisfied
such other conditions as may be reasonably required by the Administrative Agent
or the Lenders, including any “know your customer” or other similar
identification information that any Lender may be required to obtain.
Notwithstanding the foregoing, no Foreign Borrower may be joined pursuant to
this Section 12.15.1 [Joinder of Borrowers] if any Lender shall, within two
(2) Business Days after notification of the proposed joinder, notify the
Administrative Agent that such Person’s inclusion as a Borrower under the Loan
Documents would result in any adverse tax or other legal consequences for such
Lender, or the Administrative Agent determines that such Person’s inclusion as a
Borrower under the Loan Documents would result in any adverse tax or other legal
consequences for any Lender. Joinder of each new Borrower pursuant to this
Section 12.15.1 [Joinder of Borrowers] shall be subject to compliance with all
the other terms and conditions set forth in this Agreement and the other Loan
Documents, including without limitation Section 8.1.7 [Compliance with Laws; Use
of Proceeds] and Section 5.9 [Taxes].

12.15.2    Release of Borrowers. Any Borrower other than the Company may from
time to time deliver a termination notice to the Administrative Agent requesting
that it no longer be a party hereto. Such termination shall be effective five
(5) Business Days after receipt by the Administrative Agent so long as all
Obligations of such Borrower have been paid in full (including principal,
interest and all other amounts) and no Letter of Credit issued for the account
of such Borrower is outstanding; provided that, to the extent this Agreement or
any other Loan Document provides for the survival of certain provisions upon
termination hereof, such surviving provisions shall survive a termination under
this subsection with respect to any such Borrower.

12.16    No Fiduciary or Agency Relationship. The Administrative Agent, each
Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lender Parties”), may have economic interests that conflict with
those of the Borrowers, their Subsidiaries, their stockholders and/or their
Affiliates (collectively, solely for purposes of this paragraph, the “Borrower
Parties”). Each Borrower agrees that nothing in the Loan Documents or otherwise

 

108



--------------------------------------------------------------------------------

will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between the Administrative Agent and any Lender,
on the one hand, and any Borrower Party, on the other. The Borrowers acknowledge
and agree that (i) the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Administrative Agent and the
Lenders, on the one hand, and the Borrowers, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) neither the
Administrative Agent nor any Lender has assumed an advisory or fiduciary
responsibility in favor of any Borrower Party with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Borrower Party on other matters) or any
other obligation to any Borrower Party except the obligations expressly set
forth in the Loan Documents and (y) the Administrative Agent and each Lender is
acting solely as principal and not as the agent or fiduciary of any Borrower
Party, its management, creditors or any other Person. Each Borrower acknowledges
and agrees that it has consulted its own legal and financial advisors to the
extent it deemed appropriate and that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto. Each Borrower agrees that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to any Borrower Party, in connection with such transaction or the
process leading thereto.

12.17    Certain ERISA Matters.

(i)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers, that at
least one of the following is and will be true:

(A)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit, the Commitments or this Agreement,

(B)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(C)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the

 

109



--------------------------------------------------------------------------------

Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of subsections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(D)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(ii)    In addition, unless either subclause (i)(a) in the immediately preceding
Section 12.17 is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in subclause (i)(d) in
the immediately preceding Section 12.17, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrowers, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto).

12.18    Acknowledgement and Consent to Bail-in of EEA Financial Institution.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-in Action on any such liability, including, if applicable, (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion powers of any EEA Resolution Authority.

[SIGNATURE PAGES FOLLOW]

 

 

110



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWERS

RPM INTERNATIONAL INC.

By:

 

/s/ Edward W. Moore

Name:

 

Edward W. Moore

Title:

 

SVP, GC, CCO & Secretary

RPM ENTERPRISES, INC.

By:

 

/s/ Edward W. Moore

Name:

 

Edward W. Moore

Title:

 

President, Secretary & Director

RPM LUX HOLDCO S.ÀR.L.

By:

 

/s/ Hilde De Backer

Name:

 

Hilde De Backer

Title:

 

Manager B

By:

 

/s/ Luc Leroi

Name:

 

Luc Leroi

Title:

 

Manager A



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

RPOW UK LIMITED By:  

/s/ Edward W. Moore

Name:  

Edward W. Moore

Title:  

Director

RPM EUROPE HOLDCO B.V. By:  

/s/ Hilde De Backer

Name:  

Hilde De Backer

Title:  

Director

RPM CANADA By:  

/s/ Edward W. Moore

Name:  

Edward W. Moore

Title:  

Pres., Sec. & Management Committee Member

TREMCO ILLBRUCK LIMITED By:  

/s/ Daniel M. Johnson

Name:  

Daniel M. Johnson

Title:  

Director

RPM CANADA COMPANY By:  

/s/ Edward W. Moore

Name:  

Edward W. Moore

Title:  

Pres., Sec. & Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

TREMCO ASIA PACIFIC PTY LIMITED By:  

/s/ Paul G. P. Hoogenboom

Name:  

Paul G. P. Hoogenboom

Title:  

Director

RPM NEW HORIZONS NETHERLANDS B.V. By:  

/s/ Hilde De Backer

Name:  

Hilde De Backer

Title:  

Director

NEW VENTURES (UK) LIMITED By:  

/s/ Hilde De Backer

Name:  

Hilde De Backer

Title:  

Director

RPM CH, G.P. By:  

/s/ Edward W. Moore

Name:  

Edward W. Moore

Title:  

Pres., Sec. & Management Committee Member



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION,

individually and as Administrative Agent

By:

 

/s/ Scott Nolan

Name: Scott Nolan Title: Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

KEYBANK NATIONAL ASSOCIATION

By:

 

/s/ Brian P. Fox

Name: Brian P. Fox

Title: Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Daniel R Van Aken

Name: Daniel R Van Aken Title: Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

CITIZENS BANK, N.A. By:  

/s/ Stephen Keelty

Name: Stephen Keelty Title: Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

BANK OF AMERICA, N.A.

By:  

/s/ Brandon Weiss

Name:  

Brandon Weiss

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

MUFG BANK, LTD.

By:  

/s/ Mark Maloney

Name:   Mark Maloney Title:   Authorized Signatory



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

FIFTH THIRD BANK, an Ohio Banking Corporation

By:  

/s/ Will Batchelor

Name:  

Will Batchelor

Title:  

Vice President



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA

By:  

/s/ Bradley Walker

Name:   Bradley Walker Title:   Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

SANTANDER BANK, N.A. By:  

/s/ Xavier Ruiz Sena

Xavier Ruiz Sena Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

HSBC BANK USA, N.A. By:  

/s/ Peggy Yip

Name: Peggy Yip Title: Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

BMO HARRIS BANK, NA

By:

 

/s/ Betsy Phillips

Name: Betsy Phillips

 

 

Title: Director

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

KBC BANK, NV

By:  

/s/ Nicholas Fiore

Name:   Nicholas Fiore Title:   Director

By:  

/s/ Jana Sevcikova

Name:   Jana Sevcikova Title:   Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

COMMERZBANK AG, NEW YORK BRANCH

By:  

/s/ Michael Ravelo

Name:   Michael Ravelo Title:   Managing Director

By:  

/s/ John W. Deegan

Name:   John W. Deegan Title:   Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

GOLDMAN SACHS LENDING PARTNERS LLC

By:  

/s/ Ryan Durkin

Name:   Ryan Durkin Title:   Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID

 

      Debt Rating   

Euro-Rate  

Spread  

  

Base Rate  

Spread  

  

Commitment  

Fee  

  

Standby  

Letter of  

Credit Fee  

   Commercial
Letter of
Credit Fee               Tier I   

A-/A3 or higher

 

   100.0 bps    0.0 bps    10.0 bps    100.0 bps    50.00 bps              

Tier II

 

   BBB+/Baa1    112.5 bps    12.5 bps    12.5 bps    112.5 bps    56.25 bps    
         

Tier III

 

   BBB/ Baa2    125.0 bps    25.0 bps    15.0 bps    125.0 bps    62.50 bps    
         

Tier IV

 

   BBB-/Baa3    137.5 bps    37.5 bps    20.0 bps    137.5 bps    68.75 bps    
         

Tier V

 

   BB+/ Ba1    150.0 bps    50.0 bps    25.0 bps    150.0 bps    75.00 bps      
       

Tier VI

 

   <BB+/ Ba1    175.0 bps    75.0 bps    30.0 bps    175.0 bps    87.50 bps

The Applicable Margin, the Commitment Fee and the Applicable Letter of Credit
Fee Rate shall be determined on the Closing Date based on Tier III.

Any changes to Tiers relating to Optional Currency Loans shall not be effective
until the expiration of the then current Interest Period.



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender                        Amount of
Commitment for
Revolving Credit
Loans   


Ratable Share

Name: PNC Bank, National Association

Address: 1900 East 9th Street

Locator B7-YB13 - 34-3

Cleveland, Ohio 44114

Attention: Timothy Holmes

Telephone:        (216) 222-9441

Telecopy:          (216) 222-9396

   $150,000,000.00    11.538461538%

Name: KeyBank National Association

Address: 127 Public Square

Cleveland, Ohio 44114

Attention: Brian Fox

Telephone:        (216) 689-4599

Telecopy:          (216) 689-4649

   $125,000,000.00    9.615384615%

Name: Wells Fargo Bank, National Association

Address: 230 W. Monroe Street

Suite 2900 18th Floor

Chicago, Illinois 60606

Attention: Nick Kepler

Telephone:        (312) 845-4398

Telecopy:          (312) 845-4783

   $125,000,000.00    9.615384615%

Name: Citizens Bank, N.A.

Address: 1215 Superior Avenue

Cleveland, OH 44114

Attention: Nicoleta Bortan

Telephone:        (216) 277-3347

Telecopy:          (216) 277-7000

   $125,000,000.00    9.615384615%



--------------------------------------------------------------------------------

Lender                        Amount of
Commitment for
Revolving Credit
Loans   


Ratable Share

Name: Bank of America, N.A.

Address: One Bryant Park, 18th Floor

New York, NY 10036

Attention: Brandon Weiss

Telephone:        (646) 855-5828

Telecopy:          (646) 822-5669

   $125,000,000.00    9.615384615%

Name: MUFG Bank, Ltd.

Address: 1251 Avenue of the Americas

New York, NY 10020-1104

Attention: Benita Volid

Telephone:        (312) 696-4679

Telecopy:          (312) 696-4535

   $100,000,000.00    7.692307692%

Name: Fifth Third Bank – an Ohio Banking Corporation

Address: 600 Superior Ave East

Cleveland, OH 44114

Attention: Marty McGinty

Telephone:        (216) 274-5098

Telecopy:          (216) 274-5441

   $100,000,000.00    7.692307692%

Name: The Bank of Nova Scotia

Address: 711 Louisiana Street Suite 1400

Houston, Texas 77002

Attention: Karen Anillo

Telephone:        (713) 759-3452

Telecopy:          (832) 426-6023

   $100,000,000.00    7.692307692%

Name: Santander Bank, N.A.

Address: 830 Morris Turnpike

Short Hills, NJ 07078

Attention: Jason Virgil

Telephone:        (973) 232-8516

Telecopy:          (973) 379-4387

   $100,000,000.00    7.692307692%



--------------------------------------------------------------------------------

Lender                        Amount of
Commitment for
Revolving Credit
Loans   


Ratable Share

Name: HSBC BANK USA, N.A.

Address: 95 Washington Street, Floor 1 SW

Buffalo, NY 14273

Attention: Frank M. Eassa

Telephone:        (716) 841-7506

Telecopy:          (212) 642-1888

   $55,000,000.00    4.230769231%

Name: BMO Harris Bank, NA

Address: 135 N. Pennsylvania St., 9th Floor

Indianapolis, IN 46204

Attention: Betsy Phillips

Telephone:        (317) 269-1291

Telecopy:          (317) 269-2169

   $55,000,000.00    4.230769231%

Name: KBC BANK, NV

Address: 1177 Avenue of the Americas

New York, NY 10036

Attention: Lawrence Manochio

Telephone:        (212) 541-0739

   $55,000,000.00    4.230769231%

Name: Commerzbank AG, New York Branch

Address: 225 Liberty Street

New York, NY 10281-1050

Attention: Jack Deegan

Telephone:        (212) 266-7646

Telecopy:          (212) 266-7530

   $50,000,000.00    3.846153846%

Name: Goldman Sachs Lending Partners LLC

Address: 30 Hudson Street, 5th Floor

Jersey City, NJ 07302

Attention: Michelle Latzoni

Telecopy:        (212) 934-3921

   $35,000,000.00    2.692307692%

Total

   $1,300,000,000.00    100%



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

ADMINISTRATIVE AGENT

Name: PNC Bank, National Association

Address: 1900 East 9th Street

Locator B7-YB13-34-3

Cleveland, Ohio 44114

Attention: Timothy Holmes

Telephone:        (216) 222-9441

Telecopy:          (216) 222-9396

With a Copy To:

Agency Services, PNC Bank, National Association

Mail Stop: P7-PFSC-04-I

Address: 500 First Avenue

Pittsburgh, PA 15219

Attention:        Agency Services

Telephone:      412 762 6442

Telecopy:        412 762 8672

Part 2 - Addresses for Notices to Borrowers:

BORROWERS:

c/o RPM International Inc.

2628 Pearl Road

P.O. Box 777

Medina, Ohio 44258



--------------------------------------------------------------------------------

Schedule 2.8.1

Letters of Credit



--------------------------------------------------------------------------------

SCHEDULE 2.8.1 - LETTERS OF CREDIT

 

     L/C#    Amount    Expiration/Renewal Date    Beneficiary Fibergrate
Composite Structures Incorporated     

(PNC)

   570,569.00    10/13/2019    Minera Escondida Ltda                      

 

1



--------------------------------------------------------------------------------

LOGO [g646824g1102084135894.jpg]

(10/22-18)

 

Company Name

  

Place of Incorporation

2002 Perlindustria, S.L.U.

  

Spain

2187527 Ontario Inc.

  

Canada

4Z-Co., Inc.

  

Pennsylvania (USA)

7 Esterbrook Lane, LLC

  

Nevada (USA)

A and G Hardware Supplies Proprietary Limited (Being Merged)

  

South Africa

A/D Fire Protection Systems Corp.

  

Nevada (USA)

A/D Fire Protection Systems Inc.

  

Canada

Adhere Industrial Tapes Limited (Being Merged)

  

England & Wales

Agpro (N.Z.) Limited

  

New Zealand

AgriCoat NatureSeal Limited (83% JV)

  

England & Wales

Alphakem Global Pty. Ltd.

  

Australia

ALTECO Technik GmbH

  

Germany

API S.p.A.

  

Italy

Applied Foam Technologies USA, LLC

  

North Carolina (USA)

Applied Polymerics, Inc.

  

North Carolina (USA)

Argos Gestion, S.L.U.

  

Spain

Arnette Polymers, LLC (80% JV)

  

Massachusetts (USA)

Ascoat Contracting Pty. Ltd.

  

Australia

ATC Realty Limited (In liquidation)

  

Scotland

Atlantic Fiber Technologies Limited

  

Canada

AWCI Insurance Company, Ltd. (27.03% JV)

  

Bermuda

Bastilox Proprietary Limited

  

South Africa

BLUE Line Equipment, LLC

  

Arizona (USA)

Bomat, Inc.

  

Delaware (USA)

Bondex International, Inc.

  

Delaware (USA)

CAI-Tec GmbH (In liquidation)

  

Switzerland

Canam Building Envelope Specialists Inc.

  

Canada

Carboline Asia South Pte. Ltd.

  

Singapore

Carboline Company

  

Delaware (USA)

Carboline (Dalian) Paint Company Ltd.

  

China

Carboline Do Brasil Comercial Ltda.

  

Brazil

Carboline Dubai Corporation

  

Missouri (USA)

Carboline France S.A.S.

  

France

Carboline Hong Kong Trade Company Limited

  

Hong Kong

Carboline (India) Private Limited

  

India

Carboline International Corporation

  

Delaware (USA)

Carboline International Malaysia Sdn. Bhd.

  

Malaysia

Carboline Italia S.p.A.

  

Italy

Carboline Korea Ltd. (49% JV)

  

Korea

Carboline Norge AS

  

Norway

Carboline RPM Saudi Arabia Limited (80% JV)

  

Kingdom of Saudi Arabia

CDS&C B.V.

  

Netherlands

CFM Consolidated, Inc.

  

Washington (USA)

Chemrite Equipment Systems Proprietary Limited

  

South Africa

Chemtec Chemicals B.V.

  

Netherlands

Chemtron International, Inc.

  

Canada

CIG NL B.V.

  

Netherlands

Citadel Restoration and Repair, Inc. (Being Merged)

  

Minnesota (USA)

Corgrate Fiberglass Systems, S.A. de C.V.

  

Mexico

 

**When a % is noted without JV, the remaining % of shares are held by the
directors of the company.



--------------------------------------------------------------------------------

Dane Color UK Limited

  

England & Wales

DAP Brands Company

  

Delaware (USA)

DAP Foam, Inc.

  

Delaware (USA)

DAP Holdings, LLC

  

Delaware (USA)

DAP Products Inc.

  

Delaware (USA)

Day-Glo Color Corp.

  

Ohio (USA)

Day-Glo Hong Kong Limited

  

Hong Kong

De Rietvelden B.V.

  

Netherlands

DPG B.V.

  

Netherlands

Dri-Eaz Products, Inc.

  

Washington (USA)

Dryvit Holdings, Inc.

  

Delaware (USA)

Dryvit Systems, Inc.

  

Rhode Island (USA)

Dryvit Systems USA (Europe) Sp. zo.o.

  

Poland

Dryvit UK Limited

  

England & Wales

Duram Pty. Ltd.

  

Australia

Ekspan Holdings Limited

  

England & Wales

Ekspan International Limited

  

England & Wales

Ekspan Limited

  

England & Wales

Elmico AS (In liquidation)

  

Norway

Euclid Admixture Canada Inc.

  

Canada

The Euclid Chemical Company

  

Ohio (USA)

Euclid Chemical de Centroamérica, S.A.

  

Costa Rica

Euclid Ecuador, S.A.

  

Ecuador

Euclid Ege Yapi Kimyasallari A.S. (51% JV)

  

Turkey

Eucomex, S.A. de C.V.

  

Mexico

Failsafe Metering International Limited (In liquidation)

  

England & Wales

FEMA Alsace du Nord Lorraine S.àr.l. (In liquidation)

  

France

FEMA Farben und Putze GmbH (In liquidation)

  

Germany

Fibergrate Composite Structures Incorporated

  

Delaware (USA)

Fibergrate Composite Structures Limited (In liquidation)

  

England & Wales

Fibrecrete Preservation Technologies, Inc.

  

North Carolina (USA)

FibreGrid Limited

  

England & Wales

Finishworks, Inc.

  

Ohio (USA)

Finishworks, L.L.C.

  

Indiana (USA)

Finishworks PA. Inc.

  

Pennsylvania (USA)

Firelanz, S.L.U.

  

Spain

Firetherm (Holdings) Limited (In liquidation)

  

England & Wales

Firetherm Intumescent and Insulation Supplies Limited (In liquidation)

  

England & Wales

First Continental Services Co.

  

Vermont (USA)

Flowcrete Africa (Proprietary) Limited

  

South Africa

Flowcrete Asia Sdn. Bhd.

  

Malaysia

Flowcrete Australia Pty. Ltd.

  

Australia

Flowcrete East Africa Limited

  

Kenya

Flowcrete Europe Limited

  

England & Wales

Flowcrete France S.A.S.

  

France

Flowcrete Group Limited

  

England & Wales

Flowcrete (Hong Kong) Limited

  

Hong Kong

Flowcrete India Private Limited

  

India

Flowcrete International Ltd.

  

England & Wales

Flowcrete International (Thailand) Company Limited

  

Thailand

Flowcrete Middle East FZCO

  

United Arab Emirates

Flowcrete New Zealand Limited

  

New Zealand

Flowcrete North America, Inc. (In liquidation)

  

Texas (USA)

Flowcrete Norway AS

  

Norway

Flowcrete Polska Sp. zo.o

  

Poland

 

**When a % is noted without JV, the remaining % of shares are held by the
directors of the company.



--------------------------------------------------------------------------------

Flowcrete S.A. (Proprietary) Limited

  

South Africa

Flowcrete Sweden AB

  

Sweden

Flowcrete UK Ltd.

  

England & Wales

F T Morrell & Company Limited

  

England & Wales

F.T. Morrell (Ireland) Limited

  

Ireland

Galaxy Tolling Inc.

  

Canada

GJP Holdings Limited

  

England & Wales

Gloucester Co., Inc.

  

Massachusetts (USA)

Grandcourt NV

  

Netherlands Antilles

Grupo StonCor, S.A. de C.V.

  

Mexico

Guardian Protection Products, Inc.

  

Delaware (USA)

Hermeta GmbH

  

Germany

HiChem Paint Technologies Pty. Ltd.

  

Australia

Holton Food Products Company

  

Illinois (USA)

Hummervoll Industribelegg AS

  

Norway

ICForm Inc.

  

Georgia (USA)

II Rep-Z, Inc.

  

Pennsylvania (USA)

Industries de Moulage Polymax Inc.

  

Canada

Isocrete Project Management Limited

  

England & Wales

James Jackson & Company (London) Limited

  

England & Wales

Japan Carboline Co. Ltd. (50% JV)

  

Japan

Ja-Vi Beheer B.V.

  

Netherlands

Juárez Inmobiliaria, S.A.

  

Mexico

Kemtile Limited

  

England & Wales

Key Resin Company

  

Ohio (USA)

Key Resin (Shanghai) Chemical Trading Company

  

China

Kirker Enterprises, Inc.

  

Delaware (USA)

Kirker Europe Limited

  

Scotland

Kirker International Holdings, LLC

  

Delaware (USA)

Kirker International Limited (In liquidation)

  

Scotland

KNE Holdings, Inc.

  

Delaware (USA)

Kop-Coat Australia Pty. Ltd.

  

Australia

Kop-Coat, Inc.

  

Ohio (USA)

Kop-Coat New Zealand Limited

  

New Zealand

KTF Enterprises, Inc.

  

Delaware (USA)

KTFJ Enterprises, Inc. (In liquidation)

  

Delaware (USA)

LBG Distribution, Inc.

  

Delaware (USA)

LBG Holdings, Inc.

  

Delaware (USA)

Legend Brands Europe Holdings Limited

  

England & Wales

Magnagro Industries Pte. Ltd. (Dormant)

  

Singapore

Mantech NL B.V.

  

Netherlands

Mantrose-Haeuser Co., Inc.

  

Massachusetts (USA)

Mantrose UK Limited

  

England & Wales

Martin Mathys NV

  

Belgium

McMillan Bros. Limited

  

Scotland

Miracle Sealants Company, LLC

  

California (USA)

Monile France S.àr.l.

  

France

Morrells Woodfinishes Africa Proprietary Limited (50% JV)

  

South Africa

Morrells Woodfinishes Limited

  

England & Wales

NatureSeal, Inc. (83% JV)

  

Delaware (USA)

New Ventures Funding, LLC (In liquidation)

  

Delaware (USA)

New Ventures (UK) Limited

  

England & Wales

New Ventures II (UK) Limited

  

England & Wales

NMBFiL, Inc. (fka Bondo Corporation)

  

Ohio (USA)

Nudura Corporation

  

Canada

 

**When a % is noted without JV, the remaining % of shares are held by the
directors of the company.



--------------------------------------------------------------------------------

Nudura Inc.

  

Canada

Nullifire Limited (In liquidation)

  

England & Wales

Paint Centre Pty. Ltd. (In liquidation)

  

Australia

Paramount Technical Products, Inc.

  

South Dakota (USA)

Parklin Management Group, Inc.

  

New Jersey (USA)

PDR GmbH (11.545% JV)

  

Germany

PDR Recycling GmbH & Co. KG (9.343% JV)

  

Germany

Perlita Y Vermiculita, S.L.U.

  

Spain

Perstorp Industrial Surfaces Limited (20% JV)

  

China

Pipeline and Drainage Systems Limited

  

England & Wales

Pitchmastic PMB International Pte. Ltd.

  

Singapore

Pitchmastic PMB Limited

  

England & Wales

Pitchmastic PMB LLC (49% JV)

  

United Arab Emirates

Pitchmastic PMB WLL (70% JV)

  

Kuwait

Plasite, S.A. de C.V. (Dormant)

  

Mexico

Prime Resins, Inc.

  

Georgia (USA)

Productos Cave S.A.

  

Chile

Productos DAP de Mexico, S.A. de C.V.

  

Mexico

P.T. Flowcrete Indonesia

  

Indonesia

Radiant Color NV

  

Belgium

Republic Powdered Metals, Inc.

  

Ohio (USA)

R. Oleum Mexico, S.A. de C.V.

  

Mexico

RoofTec Systems, Inc.

  

Delaware (USA)

RPM Asia Pte. Ltd. (Dormant)

  

Singapore

RPM/Belgium NV

  

Belgium

RPM Canada, a General Partnership

  

Canada

RPM Canada Company

  

Canada

RPM Canada Investment Company

  

Canada

RPM CH, G.P.

  

Delaware (USA)

RPM China Pte. Ltd. (Dormant)

  

Singapore

RPM Consumer Holding Company

  

Delaware (USA)

RPM Enterprises, Inc.

  

Delaware (USA)

RPM Europe Holdco B.V.

  

Netherlands

RPM Europe SA

  

Belgium

RPM FCP Belgium SPRL

  

Belgium

RPM FCP I, Inc. (Being Merged)

  

Delaware (USA)

RPM FCP II, Inc. (Being Merged)

  

Delaware (USA)

RPM Funding Corporation

  

Delaware (USA)

RPM German Real Estate GmbH & Co. KG

  

Germany

RPM German Real Estate Management GmbH

  

Germany

RPM Holdco Corp.

  

Delaware (USA)

RPM Industrial Holding Company

  

Delaware (USA)

RPM International Inc.

  

Delaware (USA)

RPM Ireland Finance Designated Activity Company (“dac” for short”)

  

Ireland

RPM Ireland Finance II Designated Activity Company (“dac” for short”)

  

Ireland

RPM Ireland IP Limited

  

Ireland

RPM Lux Enterprises S.àr.l.

  

Luxembourg

RPM Lux Holdco S.àr.l.

  

Luxembourg

RPM New Horizons Belgium SCRL

  

Belgium

RPM New Horizons C.V.

  

Netherlands

RPM New Horizons Italy S.r.l.

  

Italy

RPM New Horizons, LLC

  

Delaware (USA)

RPM New Horizons Netherlands B.V.

  

Netherlands

RPM New Horizons Spain, S.L.U.

  

Spain

RPM New Horizons UK Limited

  

England & Wales

 

**When a % is noted without JV, the remaining % of shares are held by the
directors of the company.



--------------------------------------------------------------------------------

RPM Nova Scotia II ULC    Canada RPM Nova Scotia ULC    Canada RPM NVUK Limited
   England & Wales RPM Performance Coatings Group, Inc.    Delaware (USA) RPM
United Kingdom G.P. (In liquidation)    Non-registered UK Partnership. RPM
Ventures C.V.    Netherlands RPM Ventures Ireland Designated Activity Company
(“dac” for short”)    Ireland RPM Ventures Netherlands B.V.    Netherlands RPM
WFG Finishworks Holdings, Inc.    Nevada (USA) RPM Wood Finishes Group, Inc.   
Nevada (USA) RPM Wood Finishes - Hong Kong Limited    Hong Kong RPM Wood
Finishes Ltd. - Shanghai    China RPOW France S.A.S.    France RPOW UK Limited
   England & Wales RSIF International Designated Activity Company (“dac” for
short)    Ireland Rust-Oleum Argentina S.A.    Argentina Rust-Oleum Australia
Pty. Limited (In liquidation)    Australia Rust-Oleum Brands Company    Delaware
(USA) Rust-Oleum Chile SpA    Chile Rust-Oleum Corporation    Delaware (USA)
Rust-Oleum France S.A.S.    France Rust-Oleum International, LLC    Delaware
(USA) Rust-Oleum Japan Corporation    Japan Rust-Oleum Netherlands B.V.   
Netherlands Rust-Oleum Peru S.A.C.    Peru Rust-Oleum Sales Company, Inc.   
Ohio (USA) Rust-Oleum UK Limited (In liquidation)    England & Wales Sapphire
Scientific Inc.    Arizona (USA) Shanghai Tremco International Trading Co., Ltd.
(In liquidation)    China Shieldcoate, Inc.    Indiana (USA) Sino-British
Flowcrete (Beijing) Trading Limited    China Skagit Northwest Holdings, Inc.   
Washington (USA) Specialty Polymer Coatings, Inc.    Canada Specialty Polymer
Coatings USA, Inc.    Texas (USA) Specialty Products Holding Corp.    Ohio (USA)
SPS B.V.    Netherlands SPS Belgium B.V. B.A.    Belgium Spraymate Proprietary
Limited    South Africa Star Holding AS    Norway StonCor Africa Educational
Trust    South Africa StonCor Africa Proprietary Limited    South Africa StonCor
Australia Pty. Ltd.    Australia Stoncor Belgium SA    Belgium StonCor Benelux
B.V.    Netherlands StonCor Corrosion Specialists Group Ltda.    Brazil StonCor
Denmark ApS    Denmark StonCor Deutschland GmbH    Germany StonCor España,
S.L.U.    Spain StonCor Group, Inc.    Delaware (USA) StonCor Group Holdings
Proprietary Limited    South Africa StonCor Group SA Proprietary Limited   
South Africa StonCor Holdings SA Proprietary Limited    South Africa StonCor
Ireland Limited    Ireland StonCor Lux S.ár.l    Luxembourg StonCor Middle East
LLC (49% JV)    United Arab Emirates

 

**When a % is noted without JV, the remaining % of shares are held by the
directors of the company.



--------------------------------------------------------------------------------

StonCor Namibia Proprietary Limited

  

Namibia

StonCor Peru S.A.C.

  

Peru

StonCor Poland Sp. zo.o.

  

Poland

StonCor Scandinavia AS

  

Norway

StonCor South Cone S.A.

  

Argentina

StonCor Switzerland GmbH

  

Switzerland

StonCor (Zhangjiagang Free Trade Zone) Trading Co., Ltd.

  

China

Stonhard de Costa Rica S.A.

  

Costa Rica

Stonhard de Mexico, S.A. de C.V.

  

Mexico

Stonhard Nederland B.V.

  

Netherlands

Stonhard S.A.S.

  

France

Stonhard (U.K.) Limited

  

England & Wales

TCI, Inc.

  

Georgia (USA)

TCI Powder Coating Canada Inc.

  

Canada

TCI Powder Coatings de Mexico, S.A. de C.V.

  

Mexico

Tevco Enterprises, Inc.

  

New Jersey (USA)

Tor Coatings Limited

  

England & Wales

Toxement, S.A.

  

Colombia

Tremco Asia Pacific Pty. Limited

  

Australia

Tremco Asia Pte. Ltd.

  

Singapore

Tremco Barrier Solutions, Inc.

  

Delaware (USA)

Tremco Far East Limited

  

Hong Kong

Tremco Holdings, Inc.

  

Delaware (USA)

Tremco illbruck AB

  

Sweden

tremco illbruck Austria GmbH

  

Austria

Tremco illbruck B.V.

  

Netherlands

tremco illbruck co., ltd.

  

South Korea

Tremco illbruck DiÈ™ Ticaret A.S.

  

Turkey

tremco illbruck GmbH

  

Germany

tremco illbruck Group GmbH

  

Germany

Tremco illbruck International GmbH

  

Germany

Tremco illbruck kft

  

Hungary

Tremco illbruck Limited

  

England & Wales

Tremco illbruck L.L.C. (49% JV)

  

United Arab Emirates

Tremco illbruck NV

  

Belgium

Tremco illbruck ooo

  

Russia

Tremco illbruck OY

  

Finland

Tremco illbruck Productie B.V.

  

Netherlands

Tremco illbruck Production S.A.S.

  

France

Tremco illbruck S.A.S.

  

France

Tremco illbruck, S.L.U.

  

Spain

Tremco illbruck Sp. zo.o.

  

Poland

Tremco illbruck s.r.o.

  

Czech Republic

Tremco illbruck Swiss AG

  

Switzerland

Tremco Incorporated

  

Ohio (USA)

Tremco India Private Limited

  

India

Tremco (Malaysia) Sdn. Bhd.

  

Malaysia

Tremco Pty. Limited

  

Australia

Tremco Roofing & Facility Services Private Limited

  

India

Tremco Roofing UK Limited

  

England & Wales

Universal Sealants (U.K.) Limited

  

England & Wales

Vandex AG

  

Switzerland

Vandex Holding AG

  

Switzerland

Vandex International AG

  

Switzerland

Vandex Isoliermittel-Gesellschaft m.b.H

  

Germany

 

**When a % is noted without JV, the remaining % of shares are held by the
directors of the company.



--------------------------------------------------------------------------------

Viapol Ltda.

  

Brazil

Vi-Ja Beheer B.V.

  

Netherlands

Viveri Corporation

  

Delaware (USA)

VPD B.V.

  

Netherlands

WAG Contract Packers Proprietary Limited (Being Merged)

  

South Africa

Watco GmbH

  

Germany

Watco S.àr.l.

  

France

Watco UK Limited

  

England & Wales

Watco USA, Inc. (In Liquidation)

  

Delaware (USA)

Weatherproofing Technologies, Inc.

  

Delaware (USA)

Zinsser Brands Company

  

Delaware (USA)

Zinsser Holdings, LLC

  

Delaware (USA)

Note: RPM International Inc. has a 23.15% interest in Kemrock Industries &
Exports Ltd. (India).

 

**When a % is noted without JV, the remaining % of shares are held by the
directors of the company.



--------------------------------------------------------------------------------

Schedule 8.2.4

Affiliate Transactions

 

  1.

Royalties and similar fees in an aggregate amount not to exceed $1,000,000 in
any fiscal year, and any associated licensing agreements.

 

  2.

Sharing of warehouse and other storage and work space in the ordinary course of
business consistent with past practice.

 

  3.

Other transactions (excluding transfers, sales, leases, assignments and other
dispositions of assets) entered into in the ordinary course of business in
accordance with past practice and not having a material impact on the Company’s
and its Consolidated Subsidiaries’ business or operations.



--------------------------------------------------------------------------------

EXHIBIT 1.1(A)

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as the same may
be amended, restated, modified, or supplemented, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, any Letters of Credit and
guarantees included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

             1.      Assignor:  

 

                                                2.      Assignee:  

 

               [and is an Affiliate of [identify Lender]]         3.     
Borrowers:   RPM INTERNATIONAL INC., and certain of its Affiliates named in the
Credit Agreement (referred to below)      4.      Administrative Agent:   PNC
BANK, NATIONAL ASSOCIATION, as the administrative agent under the Credit
Agreement   



--------------------------------------------------------------------------------

             5.      Credit Agreement:    The Credit Agreement dated as of
October 31, 2018 among RPM International Inc., the other Borrowers now or
hereafter party thereto, the Lenders now or party thereto, and PNC Bank,
National Association, as Administrative Agent               6.      Assigned
Interest:      

 

Facility

Assigned

  

Aggregate Amount  

of

Commitment/Loans  

for all Lenders  

  

Amount of  

Commitment/  

Loans Assigned  

  

Percentage Assigned  

of

Commitment/Loans1  

     CUSIP Number  

Revolving

Credit

Commitment

   $    $      %               

 

  7.

[Trade Date: ______________]2

 

 

 

1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

Effective Date: ________________, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]3

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

By:__________________________________ Name:_______________________________
Title:________________________________ ASSIGNEE

 

By:_________________________________ Name:_______________________________
Title:________________________________

 

 

 

3 Assignor shall pay a fee of $3,500 to the Administrative Agent in connection
with the Assignment and Assumption.



--------------------------------------------------------------------------------

Consented to and Accepted: PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent By:_______________________________ Name:_____________________________
Title:______________________________ PNC BANK, NATIONAL ASSOCIATION, as Issuing
Lender4 By:_______________________________ Name:_____________________________
Title:______________________________ PNC BANK, NATIONAL ASSOCIATION, as Swing
Loan Lender By:_______________________________
Name:_____________________________ Title:______________________________

 

 

 

4 Insert other Issuing Lenders, if applicable

 

4



--------------------------------------------------------------------------------

Consented to:5

RPM INTERNATIONAL INC.

 

By:_______________________________ Name:_____________________________
Title:______________________________

 

 

 

5 If applicable



--------------------------------------------------------------------------------

ANNEX 1

RPM INTERNATIONAL INC. ET AL.

CREDIT FACILITY

STANDARD TERMS AND CONDITIONS

FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

1.    Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.3 [Reporting Requirements]
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, [(v) [to be included
in case Commitment/Loans to a Netherlands Borrower is/are assigned and in case
the Assignee (new Lender) is located in or organized under the laws of the
Netherlands] the Assignee confirms on the Trade Date that its amount of
Commitments/Loans assumed is at least the Dollar Equivalent of EUR 50,000 or
that it otherwise qualifies as a professional market party (professionele
marktpartij) within the meaning of the Dutch Act on Financial Supervision (Wet
op het financieel toezicht) and any regulation promulgated thereunder as amended
or replaced from time to time.,] and (v[i]) if Assignee is not incorporated or
organized under the Laws of the United States of America or a state thereof,
attached to the



--------------------------------------------------------------------------------

Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the internal laws of the State of Ohio
without regard to its conflict of laws principles.

 

2



--------------------------------------------------------------------------------

EXHIBIT 1.1(B)

BORROWER JOINDER AND ASSUMPTION AGREEMENT

THIS BORROWER JOINDER AND ASSUMPTION AGREEMENT is made as of _______________,
20___, by _________________________________________________, a
_________________________ [corporation/partnership/limited liability company]
(the “New Borrower”).

Background

Reference is made to (i) the Credit Agreement dated as of October 31, 2018 (as
the same may be modified, supplemented or amended, the “Credit Agreement”) by
and among RPM International Inc., a Delaware corporation (the “Company”), the
other Borrowers and Borrowers now or hereafter party thereto, PNC Bank, National
Association, in its capacity as administrative agent for the Lenders party
thereto (in such capacity, the “Administrative Agent”), and the Lenders now or
hereafter party thereto, (ii) the Revolving Credit Notes dated as of October 31,
2018 made by the Borrowers and payable to the Lenders (the “Revolving Credit
Notes”), (iii) the Swing Loan Note dated as of October 31, 2018 made by the
Borrowers and payable to PNC Bank, National Association (the “Swing Loan Note”
and together with the Revolving Credit Notes, collectively referred to herein as
the “Notes”), and (iv) the other Loan Documents referred to in the Credit
Agreement, as the same may be modified, supplemented or amended (the “Loan
Documents”).

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein. In consideration of the New Borrower becoming a Borrower under the
terms of the Credit Agreement and in consideration of the value of the direct
and indirect benefits received by New Borrower as a result of becoming
affiliated with the Borrowers and the Borrowers, the New Borrower hereby agrees
that effective as of the date hereof it hereby is, and shall be deemed to be, a
Borrower under the Credit Agreement, the Notes and each of the other Loan
Documents to which the Borrowers are a party and agrees that from the date
hereof and so long as any Loan or any Commitment of any Lender shall remain
outstanding and until the Payment In Full, subject in the case of a Foreign
Borrower to the applicable provisions of the Credit Agreement, New Borrower has
assumed the joint and several obligations of a “Borrower” or a “Company”, as
applicable, under, and New Borrower shall perform, comply with and be subject to
and bound by, jointly and severally, each of the terms, provisions and waivers
of, the Credit Agreement, the Notes and each of the other Loan Documents which
are stated to apply to or are made by a “Borrower” or a “Company”, as the case
may be. Without limiting the generality of the foregoing, the New Borrower
hereby represents and warrants that (i) each of the representations and
warranties set forth in Article 6 of the Credit Agreement applicable to New
Borrower as a Borrower is true and correct as to New Borrower on and as of the
date hereof, and (ii) New Borrower has heretofore received a true and correct
copy of the Credit Agreement, the Notes and each of the other Loan Documents
(including any modifications thereof or supplements or waivers thereto) in
effect on the date hereof.

 



--------------------------------------------------------------------------------

New Borrower hereby makes, affirms and ratifies in favor of the Lenders and the
Administrative Agent the Credit Agreement, the Notes and each of the other Loan
Documents given by the Borrowers and the Companies, as the case may be, to
Administrative Agent and any of the Lenders.

New Borrower is simultaneously delivering to the Administrative Agent the
following documents together with the Borrower Joinder required under
Section 12.15.1 [Joinder of Borrowers]:

Updated Schedules to Credit Agreement as described below [Note: updates to
schedules do not cure any breach of warranties].

Items for New Borrower specified in Sections 7.1.1(i), (ii), (iii), (iv), (v)
and (viii) of the Credit Agreement, and fulfillment of any other appropriate
requirements set forth in Section 7.1.1., as applicable and as applied to New
Borrower.

 

Schedule No. and Description    Delivered    Not
Delivered                

Schedule 6.1.2 - Subsidiaries

   ☐    ☐   

Any other Schedules to Credit Agreement that necessitate updates after giving
effect to this Borrower Joinder and Assumption Agreement

   ☐    ☐   

In furtherance of the foregoing, New Borrower shall execute and deliver or cause
to be executed and delivered at any time and from time to time such further
instruments and documents and do or cause to be done such further acts as may be
reasonably necessary in the reasonable opinion of the Administrative Agent to
carry out more effectively the provisions and purposes of this Borrower Joinder
and Assumption Agreement.

This Borrower Joinder and Assumption Agreement may be executed in any number of
counterparts, and by different parties hereto in separate counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same instrument. New Borrower acknowledges and
agrees that a telecopy transmission to the Administrative Agent or any Lender of
signature pages hereof purporting to be signed on behalf of New Borrower shall
constitute effective and binding execution and delivery hereof by New Borrower.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE - BORROWER JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Borrower
has duly executed this Borrower Joinder and Assumption Agreement and delivered
the same to the Administrative Agent for the benefit of the Lenders, as of the
date and year first above written with the intention that it constitute a sealed
instrument.

 

 

By: __________________________(SEAL) Name:______________________________
Title:_______________________________

Acknowledged and accepted:

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

By:______________________________ Name:____________________________
Title:_____________________________



--------------------------------------------------------------------------------

EXHIBIT 1.1(L)

LENDER JOINDER AND ASSUMPTION AGREEMENT

THIS LENDER JOINDER AND ASSUMPTION AGREEMENT (the “Joinder”) is made as of
____________, 20__ (the “Effective Date”) by ____________________________, (the
“New Lender”).

Background

Reference is made to the Credit Agreement dated as of October 31, 2018, among
RPM INTERNATIONAL INC., a Delaware corporation, the other Borrowers now or
hereafter party thereto, Lenders now or hereafter party thereto and PNC BANK,
NATIONAL ASSOCIATION, as administrative agent (the “Administrative Agent”) (as
the same has been and may hereafter be modified, supplemented, amended or
restated, the “Credit Agreement”). Capitalized terms defined in the Credit
Agreement are used herein as defined therein.

Agreement

In consideration of the Lenders permitting the New Lender to become a Lender
under the Credit Agreement, the New Lender agrees that effective as of the
Effective Date it shall become, and shall be deemed to be, a Lender under the
Credit Agreement and each of the other Loan Documents and agrees that from the
Effective Date and so long as the New Lender remains a party to the Credit
Agreement, such New Lender shall assume the obligations of a Lender under and
perform, comply with and be bound by each of the provisions of the Credit
Agreement which are stated to apply to a Lender and shall be entitled (in
accordance with its Ratable Share) to the benefits, rights and remedies set
forth therein and in each of the other Loan Documents. The New Lender hereby
acknowledges that it has heretofore received (i) a true and correct copy of the
Credit Agreement (including any modifications thereof or supplements or waivers
thereto) as in effect on the Effective Date, and (ii) the executed original of
its Revolving Credit Note dated the Effective Date issued by the Borrowers under
the Credit Agreement in the face amount of $_____________.

The Commitments and Ratable Shares of the New Lender and each of the other
Lenders are as set forth on Schedule 1.1(B) to the Credit Agreement. Schedule
1.1(B) to the Credit Agreement is being amended and restated effective as of the
Effective Date hereof to read as set forth on Schedule 1.1(B) hereto. Schedule 1
hereto lists as of the date hereof the amount of Loans under each outstanding
Borrowing Tranche. Notwithstanding the foregoing on the date hereof, the
Borrowers shall repay all outstanding Loans to which either the Base Rate Option
or the Euro Rate Option applies and simultaneously reborrow a like amount of
Loans under each such Interest Rate Option from the Lenders (including the New
Lender) according to the Ratable Shares set forth on attached Schedule 1.1(B)
and shall be subject to breakage fees and other indemnities provided in
Section 5.10 [Indemnity].

The New Lender is executing and delivering this Joinder as of the Effective Date
and acknowledges that it shall: (A) participate in all new Revolving Credit
Loans borrowed by the Borrowers on and after the Effective Date according to its
Ratable Share; and (B) participate in



--------------------------------------------------------------------------------

all Letters of Credit outstanding on and after the Effective Date according to
its Ratable Share. [[To be included to be included in case Commitment/Loans to a
Netherlands Borrower is/are provided and in case New Lender is located in or
organized under the laws of the Netherlands] the New Lender further confirms on
the date hereof that its amount of Commitments/Loans is at least the Dollar
Equivalent of EUR 50,000 or that it otherwise qualifies as a professional market
party (professionele marktpartij) within the meaning of the Dutch Act on
Financial Supervision (Wet op het financieel toezicht) and any regulation
promulgated thereunder as amended or replaced from time to time.]

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LENDER

JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, the New Lender has duly executed and delivered this Joinder
as of the Effective Date.

 

[NEW LENDER] By:________________________________
Name:______________________________ Title:_______________________________



--------------------------------------------------------------------------------

[ACKNOWLEDGEMENT TO LENDER JOINDER AND ASSUMPTION AGREEMENT]

ACKNOWLEDGED:

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

By:______________________________ Name:____________________________
Title:_____________________________



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LENDER

JOINDER AND ASSUMPTION AGREEMENT]

 

 

BORROWERS: RPM INTERNATIONAL INC. By:________________________________
Name:______________________________ Title:_______________________________ RPM
ENTERPRISES, INC. By:________________________________
Name:______________________________ Title:_______________________________ RPM
LUX HOLDCO S.ÀR.L. By:________________________________
Name:______________________________ Title:_______________________________ RPOW
UK LIMITED By:________________________________
Name:______________________________ Title:_______________________________



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LENDER

JOINDER AND ASSUMPTION AGREEMENT]

 

 

RPM EUROPE HOLDCO B.V. By:________________________________
Name:______________________________ Title:_______________________________ RPM
CANADA By:________________________________ Name:______________________________
Title:_______________________________ TREMCO ILLBRUCK LIMITED
By:________________________________ Name:______________________________
Title:_______________________________ RPM CANADA COMPANY
By:________________________________ Name:______________________________
Title:_______________________________



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LENDER

JOINDER AND ASSUMPTION AGREEMENT]

 

 

TREMCO ASIA PACIFIC PTY. LIMITED By:__________________________________
Name:_______________________________ Title:________________________________ RPM
NEW HORIZONS NETHERLANDS B.V. By:__________________________________
Name:_______________________________ Title:________________________________ NEW
VENTURES (UK) LIMITED By:__________________________________
Name:_______________________________ Title:________________________________ RPM
CH, G.P. By:__________________________________
Name:_______________________________ Title:________________________________



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS



--------------------------------------------------------------------------------

SCHEDULE 1

OUTSTANDING TRANCHES



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(1)

REVOLVING CREDIT NOTE

 

$                            Pittsburgh, Pennsylvania    October 31, 2018

FOR VALUE RECEIVED, the undersigned, RPM INTERNATIONAL INC., a Delaware
corporation, RPM ENTERPRISES, INC., a Delaware corporation, RPM LUX HOLDCO
S.ÀR.L., a limited liability company formed under the laws of Luxembourg, RPOW
UK LIMITED, a limited company incorporated under the laws of England and Wales,
RPM EUROPE HOLDCO B.V., a private company with limited liability formed under
the laws of the Netherlands, RPM CANADA, a general partnership registered under
the laws of the Province of Ontario, TREMCO ILLBRUCK LIMITED, a limited company
incorporated under the laws of England and Wales, RPM CANADA COMPANY, an
unlimited company formed under the laws of Nova Scotia, TREMCO ASIA PACIFIC PTY.
LIMITED, a corporation incorporated under the laws of the Commonwealth of
Australia, RPM NEW HORIZONS NETHERLANDS B.V., a corporation incorporated under
the laws of the Netherlands, NEW VENTURES (UK) LIMITED, a limited company
incorporated under the laws of England and Wales, RPM CH, G.P., a partnership
organized under the laws of Delaware (herein collectively called the
“Borrowers”), hereby unconditionally promise to pay to the order of
                                         (the “Lender”), the lesser of (i) the
principal sum of                                          Dollars
(US$                ) (or the Dollar Equivalent of such amount in Optional
Currencies as provided in the Credit Agreement), or (ii) the aggregate unpaid
principal balance of all Revolving Credit Loans made by the Lender to the
Borrowers pursuant to Section 2.1 [Revolving Credit Commitment] of the Credit
Agreement, dated as of even date herewith among the Borrowers and the other
Borrowers hereafter party thereto, the Lenders now or hereafter party thereto
and PNC Bank, National Association, as administrative agent, (hereinafter
referred to in such capacity as the “Administrative Agent”) (as amended,
restated, modified, or supplemented from time to time, the “Credit Agreement”),
together with all outstanding interest thereon on the Expiration Date or as
otherwise provided in the Credit Agreement. This Revolving Credit Note is
subject to all the terms and conditions of the Credit Agreement.

The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrowers pursuant to, or as otherwise provided in, the Credit
Agreement. Subject to the provisions of the Credit Agreement, interest on this
Revolving Credit Note will be payable pursuant to Section 5.5 [Interest Payment
Dates] of, or as otherwise provided in, the Credit Agreement. If any payment or
action to be made or taken hereunder shall be stated to be or become due on a
day which is not a Business Day, such payment or action shall be made or taken
on the next following Business Day, unless otherwise provided in the Credit
Agreement, and such extension of time shall be included in computing interest or
fees, if any, in connection with such payment or action. Upon the occurrence and
during the continuation of an Event of Default, the Borrowers shall pay interest
on the entire principal amount of the then outstanding Revolving Credit Loans



--------------------------------------------------------------------------------

evidenced by this Revolving Credit Note and all other obligations due and
payable to the Lender pursuant to the Credit Agreement and the other Loan
Documents at a rate per annum and as otherwise set forth in Section 4.3
[Interest After Default] of the Credit Agreement. Such interest rate will accrue
before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219 unless otherwise directed in writing by
the Administrative Agent, in lawful money of the United States of America in
immediately available funds.

This Revolving Credit Note is one of the Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants, conditions, security interests and
Liens contained or granted therein. The Credit Agreement among other things
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments, in certain circumstances, on
account of principal hereof prior to maturity upon the terms and conditions
therein specified. Each Borrower waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Revolving Credit Note and the Credit
Agreement.

This Revolving Credit Note shall bind the Borrowers and their successors and
assigns, and the benefits hereof shall inure to the benefit of the Lender and
its successors and assigns. All references herein to the “Borrowers” and the
“Lender” shall be deemed to apply to the Borrowers and the Lender, respectively,
and their respective successors and assigns as permitted under the Credit
Agreement.

This Revolving Credit Note and any other documents delivered in connection
herewith and the rights and obligations of the parties hereto and thereto shall
for all purposes be governed, by and construed and enforced in accordance with,
the internal laws of the State of Ohio without giving effect to its conflicts of
law principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Revolving Credit
Note.

The liability of the Foreign Borrowers under this Note is subject to the
provisions of Section 12.14 [Foreign Borrowers] of the Credit Agreement.

[SIGNATURE PAGES FOLLOW]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 3 TO REVOLVING CREDIT NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Revolving Credit Note by its duly authorized officer with the
intention that it constitute a sealed instrument.

 

BORROWERS: RPM INTERNATIONAL INC. By:_______________________________
Name:_____________________________ Title:______________________________ RPM
ENTERPRISES, INC. By:_______________________________
Name:_____________________________ Title:______________________________ RPM LUX
HOLDCO S.ÀR.L. By:_______________________________
Name:_____________________________ Title:______________________________
By:_______________________________ Name:_____________________________
Title:______________________________



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 3 TO REVOLVING CREDIT NOTE]

 

RPOW UK LIMITED By:_______________________________
Name:_____________________________ Title:______________________________ RPM
EUROPE HOLDCO B.V. By:_______________________________
Name:_____________________________ Title:______________________________ RPM
CANADA By:_______________________________ Name:_____________________________
Title:______________________________ TREMCO ILLBRUCK LIMITED
By:_______________________________ Name:_____________________________
Title:______________________________ RPM CANADA COMPANY
By:_______________________________ Name:_____________________________
Title:______________________________



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 3 TO REVOLVING CREDIT NOTE]]

 

TREMCO ASIA PACIFIC PTY. LIMITED By:_______________________________
Name:_____________________________ Title:______________________________
RPM NEW HORIZONS NETHERLANDS B.V. By:_______________________________
Name:_____________________________ Title:______________________________ NEW
VENTURES (UK) LIMITED By:_______________________________
Name:_____________________________ Title:______________________________ RPM CH,
G.P. By:_______________________________ Name:_____________________________
Title:______________________________



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(2)

FORM OF

SWING LOAN NOTE

 

$100,000,000    Pittsburgh, Pennsylvania    October 31, 2018

FOR VALUE RECEIVED, the undersigned, RPM INTERNATIONAL INC., a Delaware
corporation, RPM ENTERPRISES, INC., a Delaware corporation, RPM LUX HOLDCO
S.ÀR.L., a limited liability company formed under the laws of Luxembourg, RPOW
UK LIMITED, a limited company incorporated under the laws of England and Wales,
RPM EUROPE HOLDCO B.V., a private company with limited liability formed under
the laws of the Netherlands, RPM CANADA, a general partnership registered under
the laws of the Province of Ontario, TREMCO ILLBRUCK LIMITED, a limited company
incorporated under the laws of England and Wales, RPM CANADA COMPANY, an
unlimited company formed under the laws of Nova Scotia, TREMCO ASIA PACIFIC PTY.
LIMITED, a corporation incorporated under the laws of the Commonwealth of
Australia, RPM NEW HORIZONS NETHERLANDS B.V., a corporation incorporated under
the laws of the Netherlands, NEW VENTURES (UK) LIMITED, a limited company
incorporated under the laws of England and Wales, RPM CH, G.P., a partnership
organized under the laws of Delaware (herein collectively called the
“Borrowers”), hereby unconditionally promise to pay to the order of PNC BANK,
NATIONAL ASSOCIATION (the “Lender”), the lesser of (i) the principal sum of One
Hundred Million and 00/100 Dollars (US$100,000,000), or (ii) the aggregate
unpaid principal balance of all Swing Loans made by the Lender to the Borrowers
pursuant Section 2.1.4 [Swing Loan Commitment] to the Credit Agreement, dated as
of even date herewith, among the Borrowers and the other Borrowers now or
hereafter party thereto, the Lenders now or hereafter party thereto, and PNC
Bank, National Association, as administrative agent (in such capacity, the
“Administrative Agent”) (as amended, restated, modified, or supplemented from
time to time, the “Credit Agreement”), payable with respect to each Swing Loan
evidenced hereby on the earlier of (i) demand by the Lender or (ii) the
Expiration Date, or as otherwise provided in the Credit Agreement. This Swing
Loan Note is subject to all the terms and conditions of the Credit Agreement.
The aggregate amount of all Swing Loans is subject to compliance with the Swing
Loan Sublimit.

The Borrowers shall pay interest on the unpaid principal balance of each Swing
Loan from time to time outstanding from the date hereof at the rate per annum
and on the date(s) provided in the Credit Agreement. Subject to the provisions
of the Credit Agreement, interest on this Swing Loan Note will be payable
pursuant to Section 5.5 [Interest Payment Dates] of, or as otherwise provided
in, the Credit Agreement. If any payment or action to be made or taken hereunder
shall be stated to be or become due on a day which is not a Business Day, such
payment or action shall be made or taken on the next following Business Day,
unless otherwise provided in the Credit Agreement, and such extension of time
shall be included in computing interest or fees, if any, in connection with such
payment or action. Upon the occurrence and during the continuation of an Event
of Default, the Borrowers shall pay interest on the entire



--------------------------------------------------------------------------------

principal amount of the then outstanding Swing Loans evidenced by this Swing
Loan Note at a rate per annum and as otherwise set forth in Section 4.3
[Interest After Default] of the Credit Agreement. Such interest rate will accrue
before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219, unless otherwise directed in writing by
the holder hereof, in lawful money of the United States of America in
immediately available funds.

This Swing Loan Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants, conditions, security interests and Liens
contained or granted therein. The Credit Agreement among other things contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments, in certain circumstances, on account of
principal hereof prior to maturity upon the terms and conditions therein
specified. Each Borrower waives presentment, demand, notice, protest and all
other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Swing Loan Note and the Credit
Agreement.

Each Borrower acknowledges and agrees that the Lender may at any time and in its
sole discretion demand payment of all amounts outstanding under this Swing Loan
Note without prior notice to the Borrowers.

This Swing Loan Note shall bind the Borrowers and their successors and assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and assigns. All references herein to the “Borrowers” and the
“Lender” shall be deemed to apply to the Borrowers and the Lender, respectively,
and their respective successors and assigns as permitted under the Credit
Agreement.

This Swing Loan Note and any other documents delivered in connection herewith
and the rights and obligations of the parties hereto and thereto shall for all
purposes be governed, by and construed and enforced in accordance with, the
internal laws of the State of Ohio without giving effect to its conflicts of law
principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Swing Loan Note.

The liability of the Foreign Borrowers under this Note is subject to the
provisions of Section 12.14 [Foreign Borrowers] of the Credit Agreement.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 3 TO SWING LOAN NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Swing Loan Note by its duly authorized officer with the
intention that it constitute a sealed instrument.

 

BORROWERS: RPM INTERNATIONAL INC. By:_______________________________
Name:_____________________________ Title:______________________________ RPM
ENTERPRISES, INC. By:_______________________________
Name:_____________________________ Title:______________________________ RPM LUX
HOLDCO S.ÀR.L. By:_______________________________
Name:_____________________________ Title:______________________________
By:_______________________________ Name:_____________________________
Title:______________________________



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 3 TO SWING LOAN NOTE]

 

RPOW UK LIMITED By:_______________________________
Name:_____________________________ Title:______________________________ RPM
EUROPE HOLDCO B.V. By:_______________________________
Name:_____________________________ Title:______________________________ RPM
CANADA By:_______________________________ Name:_____________________________
Title:______________________________ TREMCO ILLBRUCK LIMITED
By:_______________________________ Name:_____________________________
Title:______________________________ RPM CANADA COMPANY
By:_______________________________ Name:_____________________________
Title:______________________________



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 3 TO SWING LOAN NOTE]

 

TREMCO ASIA PACIFIC PTY. LIMITED By:_____________________________________ Name:
Title:____________________________________ RPM NEW HORIZONS NETHERLANDS B.V.
By:_____________________________________
Name:___________________________________
Title:____________________________________ NEW VENTURES (UK) LIMITED
By:_____________________________________
Name:___________________________________
Title:____________________________________ RPM CH, G.P.
By:_____________________________________
Name:___________________________________
Title:____________________________________



--------------------------------------------------------------------------------

EXHIBIT 2.4.1

LOAN REQUEST – REVOLVING CREDIT LOAN

                    , 20        

 

TO:             PNC

Bank, National Association, as Administrative Agent

                   Attention:

Kim Kelley / Joyce Dely - PNC Agency Services, Fax: 412-762-86721

RE:              NEW Loan Notice

The undersigned refers to the Credit Agreement (as it may be amended, restated,
modified or supplemented, the “Credit Agreement”), dated as of October 31, 2018,
by and among RPM International Inc. (the “Company”) and the other Borrowers now
or hereafter party thereto, the Lenders now or hereafter party thereto and PNC
Bank, National Association, as administrative agent for the Lenders (the
“Administrative Agent”).

 

   

Named Borrower:

 

       

Borrowing Amount:

 

       

Currency:

 

       

Borrowing Date:

 

       

Maturity Date:

 

       

Interest Period:

 

   

The proceeds of the borrowing shall be delivered to:

Account Holder: _____________________

Account #: ___________

Bank Name: ______________

ABA#: ____________

As of the date hereof and the date of making the above-requested Loan (and after
giving effect thereto): the Loan Parties have performed and complied with all
covenants and conditions of such Persons under the Credit Agreement and the
other Loan Documents; all of the representations and warranties contained in
Section 6 of the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (unless any such representation or warranty is
qualified to materiality, in which case such representation or warranty is true
and correct in all respects), except for representations and warranties made as
of a specified date (which were true and correct in all material respects, as
applicable, as of such date); no Event of Default or Potential Default has
occurred and is continuing or exists; the making of such Loan shall not cause
Revolving Facility Usage to exceed the Revolving Credit Commitments.

The total outstanding loans for the above named borrower (including this new
loan) is xxx,xxx,xxx.

[SIGNATURE PAGE FOLLOWS]

 

 

1 PNC to confirm.



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LOAN REQUEST – REVOLVING CREDIT LOAN]

Please feel free to call with any questions you may have.

Sincerely,

RPM International Inc.

 

By:_______________________________ Name:____________________________
Title:_____________________________



--------------------------------------------------------------------------------

EXHIBIT 2.4.2

LOAN REQUEST – SWING LOAN

                    , 20        

TO:         PNC Bank, National Association, as Administrative Agent

               Attention: Kim Kelley / Joyce Dely - PNC Agency Services, Fax:
412-762-86721

RE:         NEW Loan Notice

The undersigned refers to the Credit Agreement (as it may be amended, restated,
modified or supplemented, the “Credit Agreement”), dated as of October 31, 2018,
by and among RPM International Inc. (the “Company”) and the other Borrowers now
or hereafter party thereto, the Lenders now or hereafter party thereto and PNC
Bank, National Association, as administrative agent for the Lenders (the
“Administrative Agent”).

 

   

Named Borrower:

 

       

Borrowing Amount:

 

       

Currency:

 

       

Borrowing Date:

 

   

The proceeds of the borrowing shall be delivered to:

Account Holder: ______________________

Account #: ___________

Bank Name: ______________

ABA#: __________

As of the date hereof and the date of making the above-requested Loan (and after
giving effect thereto): the Loan Parties have performed and complied with all
covenants and conditions of such Persons under the Credit Agreement and the
other Loan Documents; all of the representations and warranties contained in
Section 6 of the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (unless any such representation or warranty is
qualified to materiality, in which case such representation or warranty is true
and correct in all respects), except for representations and warranties made as
of a specified date (which were true and correct in all material respects, as
applicable, as of such date); no Event of Default or Potential Default has
occurred and is continuing or exists; the making of such Loan shall not cause
Revolving Facility Usage to exceed the Revolving Credit Commitments.

The total outstanding loans for the above named borrower (including this new
loan) is xxx,xxx,xxx.    Please feel free to call with any questions you may
have.

Sincerely,

RPM International Inc.

Matthew Ratajczak

Vice President, Tax & Treasurer2

 

 

1 PNC to confirm.

2 RPM to confirm.



--------------------------------------------------------------------------------

EXHIBIT 8.3.3

QUARTERLY COMPLIANCE CERTIFICATE

This certificate is delivered pursuant to Section 8.3.3 of that certain Credit
Agreement dated as of October 31, 2018 (the “Credit Agreement”) by and among RPM
INTERNATIONAL INC., a Delaware corporation (the “Company”), the other Borrowers
now or hereafter party thereto, the Lenders now or hereafter party thereto (the
“Lenders”), and PNC Bank, National Association, as Administrative Agent for the
Lenders (the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement are used herein with the same meanings.

The undersigned officer, ______________________, the ___________ [Chief
executive officer, president, chief financial officer, chief operating officer,
treasurer or assistant treasurer] of the Company, in such capacity does hereby
certify on behalf of the Company and other Borrowers as of the quarter/year
ended _________________, 20___ (the “Report Date”), as follows:1

 

(1)

Maximum Leverage Ratio (Section 8.2.8). As of the Report Date, the ratio of
(i) consolidated total Indebtedness of the Company and its Consolidated
Subsidiaries minus all Unencumbered Cash in excess of $50,000,000, to
(ii) EBITDA, calculated as of the end of each fiscal quarter for the four fiscal
quarters then ended, is _________________ [insert ratio from Item (1)(C) below]
(Net Leverage Ratio), which is less than 3.75 to 1.00.2

The calculations for the Leverage Ratio (with dollar amounts in thousands) are
as follows:

 

(A)  consolidated Indebtedness of the Company and its Consolidated Subsidiaries,
as of the Report Date, calculated as follows (without duplication):

   --  

(i) indebtedness for borrowed money (whether by loan or the issuance and sale of
debt securities) or for the deferred purchase or acquisition price of property
or services, other than accounts payable incurred in the ordinary course of
business

   $_____________

 

 

1 See Credit Agreement for full provisions relating to all financial covenants.

2 During an Increased Net Leverage Ratio Period (as defined in Section 8.2.8 of
the Credit Agreement), the maximum Net Leverage Ratio shall increase to 4.25 to
1.00.



--------------------------------------------------------------------------------

(ii)  obligations in respect of letters of credit or similar instruments issued
or accepted by banks and other financial institutions for the account of the
Company and its Consolidated Subsidiaries (whether or not such obligations are
contingent)

   $_____________

(iii)  Capital Lease Obligations

   $_____________

(iv) indebtedness of others of the type described in clauses (1)(A)(i), (ii) or
(iii), above, secured by a Lien on the property of such Person, whether or not
the respective obligation so secured has been assumed by such Person

   $_____________

(v)   Guaranties of such Person of indebtedness of others of the type described
in clauses (1)(A) (i), (ii) or (iii), above

   $_____________

(vi) the sum of Items 1(A)(i) through 1(A)(v) equals the consolidated
Indebtedness of the Company and its Consolidated Subsidiaries

   $_____________

(vii)  Unencumbered Cash

   $_____________

(viii)  Unencumbered Cash reserve

   $        50,000,000

(ix) Item 1(A)(vii) above minus Item 1(A)(viii) above

   $_____________

(x)   Item 1(A)(vi) above minus Item 1(A)(ix) above

   $_____________

(B)  EBITDA for the Company and its Consolidated Subsidiaries is calculated as
follows:

   —  

(i) net income of the Company and its Consolidated Subsidiaries for such period
(calculated before provision for income taxes, Interest Expense, extraordinary
items, non-recurring gains or losses in connection with asset dispositions,
income (loss) attributable to equity in affiliates, amounts attributable to
depreciation and amortization)

   $_____________



--------------------------------------------------------------------------------

(ii)  non-recurring fees and expenses related to the acquisition of all or
substantially all of the assets or capital stock (including by merger or
amalgamation) of another Person (or, in the case of assets, of a business unit
of a Person) or to any dispositions, investments and debt or equity issuances
(whether or not successful) during such period, not to exceed $25,000,000 in the
aggregate for such period of four consecutive fiscal quarters

   $_____________

(iii)  costs, charges, expenses attributable to the undertaking and/or
implementation of cost savings initiatives, operating expense reductions and
other restructuring or integration costs, not to exceed in the aggregate 12.5%
of EBITDA for such period

   $_____________

(iv) non-cash charges incurred in such period

   $_____________

(v)   professional service expenses related to the Map 2020 Program in an amount
not in excess of the amount of such expenses paid or accrued prior to the
Closing Date plus up to $25,000,000 of additional expenses incurred after the
Closing Date

   $_____________

(vi) expenses related to the refinancing of the credit facilities of the
Borrowers pursuant to the Credit Agreement and future amendments of the Credit
Agreement,

   $_____________

(vii) the sum of Items 2(A)(i) through 2(A)(vi)

   $_____________

(viii)  non-cash gains for such period

   $_____________

(ix) pro forma adjustment to EBITDA, if any, if during such period the Company
or any Subsidiary shall have made an acquisition or a disposition on or after
the Closing Date, after giving pro forma effect to such acquisition or
disposition, as if such acquisition or disposition, as the case may be, occurred
on the first day of such period

   $_____________

(x)   the sum of Item 2(A)(vii) minus Item 2(A)(viii) equals EBITDA plus or
minus any adjustment required pursuant to 2(A)(ix)

   $_____________



--------------------------------------------------------------------------------

(C)  Item 1(A)(x) divided by Item 1(B)(x) equals the Net Leverage Ratio

   ______ to 1.00

 

(2)

Minimum Interest Coverage Ratio (Section 8.2.9). As of the Report Date, the
ratio of EBITDA to Interest Expense, calculated as of the end of each fiscal
quarter ending after the Closing Date for the four fiscal quarters then most
recently ended, is _________________ [insert ratio from Item (2)(C) below]
(“Interest Coverage Ratio”), which ratio is greater than or equal to 3.50 to
1.00.

The calculations for the Interest Coverage Ratio are as follows:

 

(A)  EBITDA for the Company and its Consolidated Subsidiaries is Item 1(B)(x):

   $_____________

(B)  Interest Expense calculated as the sum (determined without duplication) of
the aggregate amount of interest accruing during such period on Indebtedness of
the Company and its Consolidated Subsidiaries (on a consolidated basis),
including the interest portion of payments under Capital Lease Obligations and
any capitalized interest, and excluding amortization of debt discount and
expense and any non-cash interest expense associated with accretive type debt
instruments (from Item 2(A)(i)(B) above)

   $_____________

(C)  Item (2)(A) divided by Item 2(B) equals the Interest Coverage Ratio

   _____ to 1.00

 

(3)

Representations, Warranties and Covenants. All representations and warranties of
the Loan Parties under Article 6 are true and correct in all respects (in the
case of any representation or warranty containing a materiality qualification)
or in all material respects (in the case of any representation or warranty
without any materiality qualifications) (except representations and warranties
which expressly relate to an earlier date or time, which representations or
warranties are true and correct on and as of the specific dates or times
referred to therein).

 

(4)

Event of Default or Potential Default. No Event of Default or Potential Default
exists as of the date hereof.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

SIGNATURE PAGE - QUARTERLY COMPLIANCE CERTIFICATE

IN WITNESS WHEREOF, the undersigned has executed this Certificate this ____ day
of ______, 20__.

 

COMPANY (ON BEHALF OF BORROWERS):

 

RPM INTERNATIONAL INC., a Delaware corporation

 

By: ____________________________________
Name: _____________________________________
Title:  _____________________________________